Exhibit 10.3

 

 

 

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

MACK-GREEN-GALE LLC

 

--------------------------------------------------------------------------------

 

             , 2006

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

I.

DEFINED TERMS

1

 

 

 

 

1.01

Defined Terms

1

 

 

 

 

 

1.02

Other Terms

19

 

 

 

 

II.

ORGANIZATION

19

 

 

 

 

2.01

Formation

19

 

 

 

 

 

2.02

Name and Principal Place of Business

20

 

 

 

 

 

2.03

Term

20

 

 

 

 

 

2.04

Registered Agent, Registered Office and Foreign Qualification

20

 

 

 

 

 

2.05

Purpose

21

 

 

 

 

III.

MEMBERS

21

 

 

 

 

3.01

Admission of Members

21

 

 

 

 

 

3.02

Limitation on Liability.

21

 

 

 

 

 

3.03

Third-Party Debt Liability

22

 

 

 

 

IV.

CAPITAL

22

 

 

 

 

4.01

Initial Capital Contributions

22

 

 

 

 

 

4.02

Additional Class B Property Capital Contributions

23

 

 

 

 

 

4.03

Deadlock Advances

23

 

 

 

 

 

4.04

Class B Property Capital Contributions and Remedies.

24

 

 

 

 

 

4.05

Class A Property Capital Contributions

26

 

 

 

 

 

4.06

Class C Property Capital Contributions

26

 

 

 

 

 

4.07

Capital Accounts

27

 

 

 

 

 

4.08

No Further Capital Contributions

28

 

 

 

 

 

4.09

Book Basis Adjustments

28

 

 

 

 

 

4.10

Reconciliation

28

 

 

 

 

V.

INTERESTS IN THE COMPANY

30

 

 

 

 

5.01

Percentage Interests

30

 

 

 

 

 

5.02

Return of Capital

30

 

 

 

 

 

5.03

Ownership

30

 

 

 

 

 

5.04

Waiver of Partition; Nature of Interests in the Company

30

 

ii

--------------------------------------------------------------------------------


 

VI.

ALLOCATIONS AND DISTRIBUTIONS

31

 

 

 

 

6.01

Allocations

31

 

 

 

 

 

6.02

Special Allocations and Compliance with Section 704(b)

33

 

 

 

 

 

6.03

Distributions

33

 

 

 

 

 

6.04

Distributions in Liquidation

34

 

 

 

 

 

6.05

Reinvestment of Cash Flow

34

 

 

 

 

 

6.06

Tax Matters

35

 

 

 

 

 

6.07

Tax Matters Partner

35

 

 

 

 

 

6.08

Section 704(c)

36

 

 

 

 

 

6.09

REIT Compliance.

36

 

 

 

 

VII.

MANAGEMENT

37

 

 

 

 

7.01

Management.

37

 

 

 

 

 

7.02

Members of the Executive Committee.

44

 

 

 

 

 

7.03

Manager.

47

 

 

 

 

 

7.04

Management of the Class A Properties

52

 

 

 

 

 

7.05

Management of the Class C Properties

52

 

 

 

 

 

7.06

Services and Fees; Affiliate Transactions.

52

 

 

 

 

 

7.07

Duties and Conflicts.

53

 

 

 

 

 

7.08

Company Expenses

54

 

 

 

 

 

7.09

Sale of the Class B Properties.

55

 

 

 

 

 

7.10

Termination of Other Agreements

58

 

 

 

 

 

7.11

Distributions in Kind

58

 

 

 

 

 

7.12

CLI Special Right to Acquire Class B Property Subsidiary

58

 

 

 

 

 

7.13

Resolution of Deadlock

60

 

 

 

 

VIII.

BUY-SELL PROVISIONS

62

 

 

 

 

8.01

General Provisions

62

 

 

 

 

 

8.02

Termination of Other Agreements

63

 

 

 

 

 

8.03

Power of Attorney

63

 

 

 

 

IX.

BOOKS AND RECORDS

64

 

 

 

 

 

9.01

Books and Records

64

 

 

 

 

 

9.02

Accounting and Fiscal Year

64

 

iii

--------------------------------------------------------------------------------


 

 

9.03

Reports.

64

 

 

 

 

 

9.04

The Company Accountant

66

 

 

 

 

 

9.05

Reserves

66

 

 

 

 

 

9.06

The Budget and Operating Plan.

66

 

 

 

 

X.

TRANSFER OF INTERESTS

69

 

 

 

 

10.01

No Transfer.

69

 

 

 

 

 

10.02

Permitted Transfers.

69

 

 

 

 

 

10.03

Transferees

72

 

 

 

 

 

10.04

Admission of Additional Members.

73

 

 

 

 

 

10.05

Tag-Along Rights.

73

 

 

 

 

 

10.06

Drag-Along Rights

74

 

 

 

 

 

10.07

Override on Permitted Transfers.

75

 

 

 

 

XI.

EXCULPATION AND INDEMNIFICATION

76

 

 

 

 

11.01

Exculpation

76

 

 

 

 

 

11.02

Indemnification.

76

 

 

 

 

 

11.03

CLI Member Reimbursement; Indemnity.

78

 

 

 

 

 

11.04

Gale/SLG Member Reimbursement; Indemnity.

78

 

 

 

 

 

11.05

Special Indemnities.

79

 

 

 

 

XII.

DISSOLUTION AND TERMINATION

80

 

 

 

 

12.01

Dissolution

80

 

 

 

 

 

12.02

Termination

80

 

 

 

 

 

12.03

Liquidating Member

81

 

 

 

 

XIII.

DEFAULT BY MEMBER

82

 

 

 

 

13.01

Events of Default

82

 

 

 

 

 

13.02

Effect of Event of Default

82

 

 

 

 

XIV.

MISCELLANEOUS

84

 

 

 

 

14.01

Covenants, Representations and Warranties of the Members.

84

 

 

 

 

 

14.02

Further Assurances

86

 

 

 

 

 

14.03

Notices

86

 

 

 

 

 

14.04

Governing Law

88

 

 

 

 

 

14.05

Captions

88

 

iv

--------------------------------------------------------------------------------


 

 

14.06

Pronouns

88

 

 

 

 

 

14.07

Successors and Assigns

88

 

 

 

 

 

14.08

Extension Not a Waiver

88

 

 

 

 

 

14.09

Creditors Not Benefited

88

 

 

 

 

 

14.10

Recalculation of Interest

88

 

 

 

 

 

14.11

Severability

89

 

 

 

 

 

14.12

Entire Agreement

89

 

 

 

 

 

14.13

Publicity

89

 

 

 

 

 

14.14

Counterparts

89

 

 

 

 

 

14.15

Confidentiality.

89

 

 

 

 

 

14.16

Venue

90

 

 

 

 

 

14.17

Waiver of Jury Trial

91

 

 

 

 

 

14.18

Transition Services

91

 

EXHIBIT A

 

- Properties and Gross Asset Values

EXHIBIT B

 

- Operating Plan

EXHIBIT C

 

- Form of Management Agreement

EXHIBIT D

 

- Reconciliation Example

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF
MACK-GREEN-GALE LLC

 

This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of MACK-GREEN-GALE
LLC is made and entered into as of                 , 2006, by and between
MACK-CALI VENTURES L.L.C., a Delaware limited liability company (together with
its permitted successors and assigns, the “CLI Member”), and GALE SLG NJ LLC, a
New Jersey limited liability company (together with its permitted successors and
assigns, the “Gale/SLG Member”).

 

R E C I T A L S:

 

WHEREAS, the Company (as hereinafter defined) was formed pursuant to a
Certificate of Formation, dated as of [March]         2006, and filed with the
Secretary of State of Delaware on [March]        , 2006 (the “Certificate of
Formation”) for the purpose of, among other things, acquiring the Contributed
Interest (as hereinafter defined);

 

WHEREAS, the Gale/SLG Member was the original member of the Company and,
pursuant to the terms of the Contribution and Sale Agreement (as defined below),
the CLI Member has acquired the CLI Member’s Interest and been admitted as
Member; and

 

WHEREAS, the parties desire to enter into this Agreement to set forth the terms
and conditions on which the Company will be operated and governed.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

I.              DEFINED TERMS

 

1.01         Defined Terms.  As used in this Agreement, the following terms have
the meanings set forth below:

 

“Acceptable Offer” has the meaning set forth in Section 7.09(b) hereof.

 

“Acceptable Transfer Terms” has the meaning set forth in Section 10.02(e)
hereof.

 

“Additional Class B Property Capital Contribution” means, with respect to any
Member, any contribution to the capital of the Company made by such Member
pursuant to Section 4.02 hereof (excluding Priority Loans on behalf of a
Non-Contributing Member arising for the failure to make a Required Capital
Call).

 

“Adjusted Capital Account Balance” means, with respect to any Member for any
period, the balance, if any, in such Member’s Capital Account as of the end of
such period, after giving effect to the following adjustments:

 

(a)           Credit to such Capital Account any amounts that such Member is
obligated to restore or is deemed obligated to restore as described in the
penultimate sentence of Treasury Regulation Section 1.704-2(g)(1) and in
Treasury Regulation Section 1.704-2(i)(5); and

 

--------------------------------------------------------------------------------


 

(b)           Debit to such Capital Account the items described in Treasury
Regulation Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

 

“Adjusted Capital Account Deficit” means, with respect to any Member for any
taxable year of the Company, the deficit balance, if any, in such Member’s
Capital Account as of the end of such taxable year, after giving effect to the
following adjustments:

 

(a)           Credit to such Capital Account any amounts that such Member is
obligated to restore or is deemed obligated to restore as described in the
penultimate sentence of Treasury Regulation Section 1.704-2(g)(1) and in
Treasury Regulation Section 1.704-2(i)(5); and

 

(b)           Debit to such Capital Account the items described in Treasury
Regulation Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person
or owning or controlling, directly or indirectly, 51% or more of the outstanding
voting interests of such Person.  For purposes of this definition, the term
“control”, when used with respect to any Person means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person whether through the ownership of voting securities,
by contract or otherwise.

 

“Aggregate Class B Property Capital Contributions” means, with respect to a
Member, from time to time, the aggregate Class B Property Capital Contributions
made by such Member to the Company pursuant to this Agreement.

 

“Agreement” means this Limited Liability Company Agreement, including any
exhibits or schedules attached hereto, as the same may be further amended or
restated from time to time pursuant to the terms of this Agreement.

 

“Allocated Percentage” means, as to each Pool Owner, the relationship, expressed
as a percentage, that the Allocated Loan Amount (as defined in, and set forth
in, the Pool Note) for the Property owned by such Pool Owner bears to the
original principal balance of the Pool Loan.

 

“Book Basis” means, with respect to any asset of the Company, the adjusted basis
of such asset for federal income tax purposes; provided, however, that (a) if
any asset is contributed to the Company, the initial Book Basis of such asset
shall equal its fair market value on the date of contribution (as agreed to by
the Members), and (b) if the Capital Accounts of the Members are adjusted
pursuant to Treasury Regulation Section 1.704-1(b) to reflect the fair market
value of any asset of the Company, the Book Basis of such asset shall be
adjusted to equal its respective fair market value as of the time of such
adjustment (as agreed to by the Members), in accordance with such Treasury
Regulation.  The Book Basis of all assets of the Company shall be adjusted
thereafter by depreciation or amortization as provided in Treasury Regulation
Section 1.704-1(b)(2)(iv)(g) and any other adjustment to the basis of such
assets other than depreciation or amortization.

 

2

--------------------------------------------------------------------------------


 

“Budget” means the consolidated annual budget covering the Company’s, GP’s, the
OP’s and the Class B Property Subsidiaries’ anticipated operations, as approved
by the Executive Committee and in effect from time-to-time pursuant to Section
9.06 hereof.

 

“Budget and Operating Plan” means collectively, the Budget and the Operating
Plan for the Company, the GP, the OP and the Class B Property Subsidiaries, as
approved by the Executive Committee.

 

“Business Day” means any day that is not a Saturday, Sunday or a day on which
banks are required or permitted to be closed in the State of New York.

 

“Buy-Sell Offer” has the meaning set forth in Section 8.01 hereof.

 

“Buy-Sell Offer Price” has the meaning set forth in Section 8.01(a) hereof.

 

“Capital Account” means the separate account maintained for each Member under
Section 4.07 hereof.

 

“Capital Contribution” means the contributions made by the Members to the
capital of the Company pursuant to Article IV hereof.

 

“Cash Equivalents” shall mean (a) debt instruments issued or guaranteed by the
United States or its agencies or instrumentalities and maturing within six
months or less from the date of acquisition; (b) commercial paper rated P-1 or
A-1 on the date of acquisition and maturing within six months or less from the
date of acquisition; (c) overnight time deposits (whether or not insured);
(d) interest bearing deposits in domestic and foreign branches of United States
commercial banks having capital and surpluses of at least $250,000,000;
(e) money market mutual funds with assets of at least $750,000,000,
substantially all of which assets consist of obligations of the type described
in the foregoing clauses; and (f) similar quality short term investments.

 

“Certificate of Formation” has the meaning set forth in the Recitals to this
Agreement.

 

“Class” means any of the Class A Properties, the Class B Properties and the
Class C Properties.

 

“Class A Overpayment” means (a) the payment by Class A Pool Owners of amounts in
respect of Debt Service in excess of their aggregate Allocated Percentage
thereof and (b) the payment by Class A Pool Owners, by application of common
reserve funds held by the Loan Lender or otherwise, of amount incurred by or
other otherwise properly allocable to the Class B Pool Owner. “Class A Pool
Default” means any Event of Default (as defined in the Pool Loan Documents)
occasioned or caused by the action or inaction of a Class A Pool Owner or its
direct or indirect beneficial owners, or a condition or state of facts with
respect to a Class A Pool Property.

 

“Class A Pool Owners” means 85 Livingston SPE LLC, 20 Waterview SPE LLC and 6
Becker SPE LLC.  Each of them is a “Class A Pool Owner”.

 

3

--------------------------------------------------------------------------------


 

“Class A Pool Property” means a Property owned by a Class A Pool Owner.

 

“Class A Properties” means the properties identified on Exhibit A as Class A
Properties.

 

“Class A Property Capital Contribution” means, with respect to any Member, the
Initial Class A Property Equity Value of such Member and the cash contributions
to the capital of the Company made by such Member pursuant to Section 4.05 of
this Agreement.

 

“Class A Property Expenses” means, for any period, the sum of the total gross
cash expenditures of the Company and/or the Class A Property Subsidiaries during
such period relating solely to, or derived solely from, the Class A Properties
and Class A Property Subsidiaries, including without limitation (and the
following relate solely to the Class A Properties and Class A Property
Subsidiaries) (a) all cash operating expenses (including all fees, commissions,
expenses and allowances paid to any third party or paid or reimbursed to any
Member or any of its Affiliates pursuant to any contract or otherwise as
permitted hereunder), (b) all debt service payments solely attributable to the
Class A Properties including debt service on any loans made to the Company by
the Members or any of their Affiliates, (c) all expenditures which are treated
as capital expenditures (as distinguished from expense deductions) under GAAP,
(d) all real estate taxes, personal property taxes and sales taxes,  and (e) all
costs and expenditures related to any acquisition, sale, lease, disposition,
financing, refinancing, monetization or securitization of the Class A
Properties; provided, however, that Class A Property Expenses shall not include
(i) any expenditure properly attributable to the liquidation of the Company and
not specifically related to the Class A Properties, (ii) non-cash expenses such
as depreciation or amortization, or (iii) any Class B Property Expenses or Class
C Property Expenses.

 

“Class A Property Net Cash Flow” means, for any period, the excess of (a) Class
A Property Revenues for such period over (b) Class A Property Expenses for such
period.

 

“Class A Property Net Profit” or “Class A Property Net Loss” means, for any
taxable year or portion thereof, Net Profit or Net Loss, as the case may be,
determined by reference only to Profit and Loss attributable to the Class A
Properties.

 

“Class A Property Payout Percentages” means with regard to each Member, the
percentages set forth below opposite its name as follows (subject to adjustment
as provided in this Agreement):

 

Member

 

Class A Property Payout Percentage

 

 

 

 

 

CLI MEMBER

 

98.958

%

GALE/SLG MEMBER

 

1.042

%

 

“Class A Property Percentage Interests” means with respect to each Member, the
percentage set forth below opposite its name (subject to adjustment as provided
in this Agreement):

 

CLI MEMBER

 

98.958

%

GALE/SLG MEMBER

 

1.042

%

 

4

--------------------------------------------------------------------------------


 

“Class A Property Revenues” means, for any period, the sum of the total gross
cash revenues received by the Company and/or the Class A Property Subsidiaries
during such period relating solely to, or derived solely from, the Class A
Properties, including, without limitation, all receipts of the Company from
(a) proceeds from the sale or disposition of all or any portion of any Class A
Properties or the issuance or sale by the Company of any securities or
additional interests in the Company which relate solely to the Class A
Properties, (b) rent (including additional rent and percentage rent) paid to the
Company from Class A Properties, (c) concessions, (d) expense reimbursements,
(e) condemnation or casualty proceeds related to the condemnation of or casualty
loss with regard to all or any portion of the Class A Properties (including any
and all insurance awards with regard thereto), (f) proceeds from rent or
business interruption insurance, if any, from the Class A Properties,
(g) proceeds from the financing, refinancing, monetization or securitization of
any of the Class A Properties, or any interest therein and (h) other revenues
and receipts realized by the Company, including, without limitation,
distributions and other payments and amounts received directly or indirectly
from the Class A Property Subsidiaries.

 

“Class A Property Subsidiary” or “Class A Property Subsidiaries” means any
direct or indirect property-owning subsidiaries of the Company organized to
directly or indirectly hold, or hold interests in, any of the Class A
Properties.

 

“Class B Overpayment” means (a) the payment by the Class B Pool Owner of amounts
in respect of Debt Service in excess of its Allocated Percentage thereof and (b)
the payment by the Class B Pool Owner, by application of common reserve funds
held by the Loan Lender or otherwise, of amounts incurred by or otherwise
properly allocable to the Class A Pool Owner.

 

“Class B Pool Default” means any Event of Default (as defined in the Pool Loan
Documents) occasioned or caused by the action or inaction of the Class B Pool
Owner or its direct or indirect beneficial owners, or a condition or state of
facts with respect to the Class B Pool Property.

 

“Class B Pool Owner” means 75 Livingston SPE LLC.

 

“Class B Pool Property” means the Property owned by the Class B Pool Owner.

 

“Class B Properties” means the properties identified on Exhibit A as Class B
Properties.

 

“Class B Property Capital Contribution” means, with respect to any Member, the
Initial Class B Property Equity Value of such Member and the contributions to
the capital of the Company made by such Member pursuant to Sections 4.01, 4.02,
4.03 and 4.04 of this Agreement.

 

“Class B Property Expenses” means, for any period, the sum of the total gross
cash expenditures of the Company during such period relating solely to, or
derived solely from, the Class B Properties or the operations of the Company,
the GP and the OP, including without limitation (a) all cash operating expenses
(including all fees, commissions, expenses and

 

5

--------------------------------------------------------------------------------


 

allowances paid to any third party or paid or reimbursed to any Member or any of
its Affiliates pursuant to any contract or otherwise as permitted hereunder),
(b) all debt service payments solely attributable to the Class B Properties
including debt service on the CLI Loan and any other loans made to the Company
by the Members or any of their Affiliates, (c) all expenditures which are
treated as capital expenditures (as distinguished from expense deductions) under
GAAP, (d) all real estate taxes, personal property taxes and sales taxes,
(e) all deposits to the Company’s Reserve Accounts pursuant to Section 9.05,
(f) all costs and expenditures related to any acquisition, sale, lease,
disposition, financing, refinancing, monetization or securitization of the Class
B Properties, (g) all Class B Property Uncontrollable Expenses and (h) all Class
B Property Necessary Expenses; provided, however, that Class B Property Expenses
shall not include (i) any payment or expenditure to the extent such payment or
expenditure is paid out of any Reserve Account, (ii) non-cash expenses such as
depreciation or amortization, or (iii) any Class A Property Expenses or Class C
Property Expenses.  For the avoidance of doubt, the Members shall use all
reasonable efforts to determine which expenses of the Company should be
categorized as Class A Property Expenses, Class B Property Expenses and Class C
Property Expenses.  Any expenses, however, which are not Class A Property
Expenses or Class C Property Expenses shall be Class B Property Expenses.

 

“Class B Property IRR” means, with respect to a Member, the distribution of
Class B Property Net Cash Flow to such Member equal to all of such Member’s
Aggregate Class B Property Capital Contributions and an internal rate of return
on such Aggregate Class B Property Capital Contributions at the applicable
percentage per annum, based on a 365 or 366-day year, as the case may be,
commencing on the date or dates that such Member’s Class B Property Capital
Contribution(s) is (or are) received by the Company, taking into account the
timing and amounts of all such distributions of Class B Property Net Cash Flow
from the Company to such Member.  Class B Property IRR shall be computed by
assuming that such Class B Property Capital Contribution(s) made by a Member,
and all such distributions received by a Member, occur on the day on which they
are actually made or received.  Class B Property IRR shall be calculated on a
quarterly basis in arrears to achieve the effective rates described in the
definition of Class B Property Payout Percentages.

 

“Class B Property Necessary Expenses” means expenses of the Company and/or the
Subsidiaries to fund (a) debt service payments on the Company’s and/or the Class
B Property Subsidiaries’ financing (including expenses of curing any defaults
thereunder) of the Class B Properties, (b) real estate taxes, assessments and
utility charges on the Class B Properties, (c) any repairs necessary to protect
the life, health or safety of any Person or to prevent or mitigate material
damage to the Class B Properties, (d) other immediately necessary expenditures,
regular periodic maintenance and repairs, and additions or modifications to the
Class B Properties to comply with applicable laws or insurance requirements,
(e) legal compliance and reporting requirements in connection with the Class B
Properties, compliance with any final orders, judgments or other proceedings and
all costs and expenses related thereto relating to the Class B Properties, and
(f) all other costs and expenses set forth in any approved Budget and Operating
Plan.

 

“Class B Property Net Cash Flow” means, for any period, the excess of (a) Class
B Property Revenues for such period over (b) Class B Property Expenses for such
period.

 

6

--------------------------------------------------------------------------------


 

“Class B Property Net Profit” or “Class B Property Net Loss” means, for any
taxable year or portion thereof, Net Profit or Net Loss, as the case may be,
determined by reference only to Profit and Loss attributable to the Class B
Properties (including deductions with respect to Priority Loans under Section
4.03).

 

“Class B Property Payout Percentages” means with regard to each Member, the
percentages set forth below opposite its name in the circumstances described
below (in each case, subject to adjustment as provided in this Agreement), with
such percentages being determined as of the moment each dollar of distribution
is made to the Members, as the same may vary from time-to-time as each dollar of
distribution is made to the Member:

 

(a)           Until such time as the CLI Member and the Gale/SLG Member shall
have received aggregate distributions of Class B Property Net Cash Flow pursuant
to Section 6.03(b)(ii) of this Agreement in an amount equal to a Class B
Property IRR of 10% per annum compounded quarterly, the Class B Property Payout
Percentages of the Members shall be as follows:

 

Member

 

Class B Property Payout Percentage

 

 

 

 

 

CLI MEMBER

 

50

%

GALE/SLG MEMBER

 

50

%

 

(b)           Then, until such time as the Gale/SLG Member shall have received
aggregate distributions of Class B Property Net Cash Flow pursuant to Section
6.03(b)(ii) of this Agreement in an amount equal to $5,000,000, the Class B
Property Payout Percentages of the Members shall be as follows:

 

Member

 

Class B Property Payout Percentage

 

CLI MEMBER

 

0

%

GALE/SLG MEMBER

 

100

%

 

(c)           Then, until such time as the CLI Member shall have received
aggregate distributions of Class B Property Net Cash Flow pursuant to Section
6.03(b)(ii) of this Agreement in an amount equal to $7,500,000, the Class B
Property Payout Percentages of the Members shall be as follows:

 

Member

 

Class B Property Payout Percentage

 

CLI MEMBER

 

75

%

GALE/SLG MEMBER

 

25

%

 

(d)           Thereafter, the Class B Property Payout Percentages of the Members
will be as follows:

 

Member

 

Class B Property Payout Percentage

 

CLI MEMBER

 

50

%

GALE/SLG MEMBER

 

50

%

 

7

--------------------------------------------------------------------------------


 

“Class B Property Percentage Interests” means with respect to each Member, the
percentage set forth below opposite its name which related solely to the Class B
Properties (subject to adjustment as provided in this Agreement):

 

CLI MEMBER

 

50

%

GALE/SLG MEMBER

 

50

%

 

“Class B Property Return of Capital Distributions” means, for any Member, that
portion of the aggregate distributions made to such Member pursuant to Section
6.03(b)(ii) that constitute a return of Class B Property Capital Contributions
of such Member as distinguished from a return thereon.  For this purpose,
distributions made to a Member pursuant to Section 6.03(b)(ii) shall be deemed
to constitute first a return on the Aggregate Class B Property Capital
Contributions of such Member until such Member shall have received from all such
distributions a Class B Property IRR of ten percent (10%)  per annum, compounded
quarterly, on such Aggregate Class B Capital Contributions and thereafter shall
constitute a return of Class B Property Capital Contributions.  For example,
assume that the Class B Capital Contributions of a Member were $1,000X
contributed on January 1, 2006.  On December 31, 2006, such Member receives a
Distribution under Section 6.03(b)(ii) in the amount of $150X.  In such case,
the first $103.81 of the Distribution represents the 10% per annum return on the
$1,000X compounded quarterly.  The remaining $46.19 of the Distribution
therefore constitutes a Class B Property Return of Capital Distribution.

 

“Class B Property Revenues” means, for any period, the sum of the total gross
cash revenues received by the Company during such period relating solely to, or
derived solely from, the Class B Properties, including all receipts of the
Company from (a) proceeds from the sale or disposition of all or any portion of
any Class B Properties or the issuance or sale by the Company of any securities
or additional interests in the Company which relate solely to the Class B
Properties, (b) rent (including additional rent and percentage rent) paid to the
Company from Class B Properties, (c) concessions, (d) expense reimbursements,
(e) condemnation or casualty proceeds related to the condemnation of or casualty
loss with regard to all or any portion of the Class B Properties (including any
and all insurance awards with regard thereto), (f) proceeds from rent or
business interruption insurance, if any, from Class B Properties, (g) funds made
available to the extent such funds are withdrawn from the Company’s Reserve
Accounts and deposited into the Company’s operating accounts relating solely to
the Class B Properties, (h) proceeds from the financing, refinancing,
monetization or securitization of the Company or any of the Class B Properties,
or any interest therein and (i) other revenues and receipts realized by the
Company, including, without limitation, distributions and other payments and
amounts received directly or indirectly from the Class B Property Subsidiaries;
provided, however, that Class B Property Revenues shall not include any revenue
or receipt realized by the Company incident to the liquidation of the Company or
any Class A Property Revenue or Class C Property Revenue.  For the avoidance of
doubt, the Members shall use all reasonable efforts to determine which revenues
of the Company should be categorized as Class A Property Revenues, Class B

 

8

--------------------------------------------------------------------------------


 

Property Revenues and Class C Property Revenues.  Any revenues, however, which
are not Class A Property Revenues or Class C Property Revenues shall be Class B
Property Revenues.

 

“Class B Property Subsidiary” or “Class B Property Subsidiaries” means Portfolio
TRS and any direct or indirect property-owning subsidiary of the Company
organized to directly or indirectly hold, or hold interests in, any of the Class
B Properties.

 

“Class B Property Subsidiary Notice” has the meaning set forth in Section
7.12(b) hereof.

 

“Class B Property Uncontrollable Expenses” means expenses of the Company related
to the Class B Properties and/or the Class B Property Subsidiaries to fund
(a) uncontested real estate taxes, assessments and utility charges, (b) any
repairs necessary to protect the life, health and safety of any Person or to
prevent or mitigate material damage to the Class B Properties, (c) salaries and
other payroll costs and expenses incurred in accordance with applicable union
and collective bargaining agreements relating to the Class B Properties, and
(d) all other costs and expenses which (in the best judgment of the Manager) the
failure to pay (i) would result in a material default pursuant to any material
contract or agreement to which the Company and/or any Class B Property
Subsidiary is a party or (ii) would have a material adverse effect upon the
value of or cause material damage to the Class B Properties or (iii) would
result in a material risk of loss of life or serious bodily injury to any
Person.

 

“Class C Properties” means the properties identified on Exhibit A as Class C
Properties.

 

“Class C Property Capital Contribution” means, with respect to any Member, the
Initial Class C Property Equity Value of such Member and the cash contributions
to the capital of the Company made by such Member pursuant to Section 4.06 of
this Agreement.

 

“Class C Property Expenses” means, for any period, the sum of the total gross
cash expenditures of the Company and/or the Class C Property Subsidiaries during
such period relating solely to, or derived solely from, the Class C Properties
and Class C Property Subsidiaries, including without limitation (and the
following relate solely to the Class C Properties and Class C Property
Subsidiaries) (a) all cash operating expenses (including all fees, commissions,
expenses and allowances paid to any third party or paid or reimbursed to any
Member or any of its Affiliates pursuant to any contract or otherwise as
permitted hereunder), (b) all debt service payments solely attributable to the
Class C Properties including debt service on any loans made to the Company by
the Members or any of their Affiliates, (c) all expenditures which are treated
as capital expenditures (as distinguished from expense deductions) under GAAP,
(d) all real estate taxes, personal property taxes and sales taxes, and (e) all
costs and expenditures related to any acquisition, sale, lease, disposition,
financing, refinancing, monetization or securitization of the Class C
Properties; provided, however, that Class C Property Expenses shall not include
(i) any expenditure properly attributable to the liquidation of the Company and
not specifically related to the Class C Properties, (ii) non-cash expenses such
as depreciation or amortization, or (iii) any Class A Property Expenses or Class
B Property Expenses.

 

“Class C Property Net Cash Flow” means, for any period, the excess of (a) Class
C Property Revenues for such period over (b) Class C Property Expenses for such
period.

 

9

--------------------------------------------------------------------------------


 

“Class C Property Net Profit” or “Class C Property Net Loss” means, for any
taxable year or portion thereof, Net Profit or Net Loss, as the case may be,
determined by reference only to Profit and Loss attributable to the Class C
Properties.

 

“Class C Property Payout Percentages” means with regard to each Member, the
percentages set forth below opposite its name as follows (subject to adjustment
as provided in this Agreement):

 

Member

 

Class C Property Payout Percentage

 

CLI MEMBER

 

1.042

%

GALE/SLG MEMBER

 

98.958

%

 

“Class C Property Percentage Interests” means with respect to each Member, the
percentage set forth below opposite its name (subject to adjustment as provided
in this Agreement):

 

CLI MEMBER 

 

1.042

%

GALE/SLG MEMBER

 

98.958

%

 

“Class C Property Revenues” means, for any period, the sum of the total gross
cash revenues received by the Company and/or the Class C Property Subsidiaries
during such period relating solely to, or derived solely from, the Class C
Properties, including, without limitation, all receipts of the Company from (a)
proceeds from the sale or disposition of all or any portion of the Class C
Properties or the issuance or sale by the Company of any securities or
additional interests in the Company which relate solely to the Class C
Properties, (b) rent (including additional rent and percentage rent) paid to the
Company from Class C Properties, (c) concessions, (d) expense reimbursements,
(e) condemnation or casualty proceeds related to the condemnation of or casualty
loss with regard to all or any portion of the Class C Properties (including any
and all insurance awards with regard thereto), (f) proceeds from rent or
business interruption insurance, if any, from the Class C Properties, (g)
proceeds from the financing, refinancing, monetization or securitization of any
of the Class C Properties, or any interest therein and (h) other revenues and
receipts realized by the Company, including, without limitation, distributions
and other payments and amounts received directly or indirectly from the Class C
Property Subsidiaries.

 

“Class C Property Subsidiary” or “Class C Property Subsidiaries” means any
direct or indirect property-owning subsidiaries of the Company organized to
directly or indirectly hold, or hold interests in, any of the Class C
Properties.

 

“CLI” means Mack-Cali Realty Corporation, a Maryland corporation.

 

“CLI Loan” has the meaning set forth in Section 4.02 hereof.

 

“CLI Member” has the meaning set forth in the Preamble of this Agreement.

 

“CLI Member Indemnity Share” of any amount means the difference between (a) the
OP Percentage Interest, times the CLI Member’s Class A Property Percentage
Interest, times the

 

10

--------------------------------------------------------------------------------


 

Gale/SLG Member’s Class B Property Percentage Interest, times such amount, and
(b) the OP Percentage Interest, times the Gale/SLG Member’s Class A Property
Percentage Interest, times the CLI Member’s Class B Property Percentage
Interest, times such amount.

 

“Code” means the Internal Revenue Code of 1986, as amended.  Any reference
herein to any specific section or sections of the Code shall be deemed to
include a reference to any corresponding provision of future laws.

 

“Company” means Mack-Green-Gale LLC, the limited liability company formed
pursuant to the Certificate of Formation and operated pursuant to the terms of
this Agreement.

 

“Company Accountant” has the meaning set forth in Section 9.04 hereof.

 

“Company Minimum Gain” means “partnership minimum gain” as defined in Treasury
Regulation Section 1.704-2(d).

 

“Confidential Information” has the meaning set forth in Section 14.16(a) hereof.

 

“Contributed Interest” means 100% of the membership interests in the GP and
32,427,292 limited partnership units of the OP.

 

“Contributing Member” has the meaning set forth in Section 4.04(b) hereof.

 

“Contribution and Sale Agreement” has the meaning set forth in Section
2.05(a)(i) hereof.

 

“Contribution and Subscription Agreements” has the meaning set forth in the
Contribution and Sale Agreement.

 

“Deadlock” has the meaning set forth in Section 7.13(a).

 

“Deadlock Advance” has the meaning set forth in Section 4.03 hereof.

 

“Deadlock Advancing Member” has the meaning set forth in Section 4.03 hereof.

 

“Deadlock Non-Advancing Member” has the meaning set forth in Section 4.03
hereof.

 

“Deadlock Notice” has the meaning set forth in Section 7.13(a).

 

“Debt Service” means any payment of principal or interest on the Pool Note,
together with payment of any fees required by the Pool Loan Documents (other
than fees associated with a default or Event of Default (as defined in the Pool
Loan Documents) or fees chargeable to a particular Pool Owner by reason of any
request for consent, withdrawals from reserves or escrows or similar matters).

 

“Defaulting Member” has the meaning set forth in Section 13.01 hereof.

 

“Delaware Act” means the Delaware Limited Liability Company Act, as amended from
time-to-time.

 

11

--------------------------------------------------------------------------------


 

“Drag-Along Notice” has the meaning set forth in Section 10.06(a) hereof.

 

“Drag-Along Period” has the meaning set forth in Section 10.06(a) hereof.

 

“Drag-Along Right” has the meaning set forth in Section 10.06(a) hereof.

 

“Eastdil Commission” means the commission due Eastdil Realty in connection with
the transactions contemplated by the Contribution and Sale Agreement.

 

“Electing Member” has the meaning set forth in Section 7.09(b) hereof.

 

“Election” has the meaning set forth in Section 8.01(b) hereof.

 

“Electronic Participation” has the meaning set forth in Section 7.02(f) hereof.

 

“Embargoed Person” has the meaning set forth in Section 14.01(a)(x) hereof.

 

“Event of Default” has the meaning set forth in Section 13.01 hereof.

 

“Executive Committee” means the committee formed and operated by representatives
of the Managers pursuant to Sections 7.01 and 7.02 hereof.

 

“Expenses” means any of the Class A Property Expenses, Class B Property Expenses
and Class C Property Expenses.

 

“Expert” has the meaning set forth in Section 7.13(h) hereof.

 

“Expert Determination” has the meaning set forth in Section 7.13(h) hereof.

 

“Final Fair Market Value” has the meaning set forth in Section 7.12(b) hereof.

 

“Final Lease Proposal” has the meaning set forth in Section 7.01(a)(xv) hereof.

 

“Formation Costs” has the meaning set forth in Section 4.01 hereof.

 

“GAAP” has the meaning set forth in Section 9.02 hereof.

 

“Gale/SLG Member” has the meaning set forth in the Preamble of this Agreement.

 

“Gale/SLG Member Indemnity Share” of any amount means the difference between (a)
the OP Percentage Interest, times the Gale/SLG Member’s Class B Property
Percentage Interest, times CLI Member’s Class A Property Percentage Interest,
times such amount, and (b) the OP Percentage Interest, times the CLI Member’s
Class B Property Percentage Interest, times the Gale/SLG Member’s Class A
Property Percentage Interest, times such amount.

 

“GP” means Gale SLG NJ GP LLC, a Delaware limited liability company and the
general partner of the OP.

 

“Indemnified Party” has the meaning set forth in Section 11.02 hereof.

 

12

--------------------------------------------------------------------------------


 

“Initial Budget” has the meaning set forth in Section 9.06 hereof.

 

“Initial Class A Property Equity Value” means, with respect to any Member, the
equity value attributable to the Class A Properties in connection with the
contribution by such Member of the Retained Interest or the Sold Interest, as
the case may be, as described in Section 4.01.

 

“Initial Class B Property Equity Value” means, with respect to any Member, the
equity value attributable to the Class B Properties in connection with the
contribution by such Member of the Retained Interest or the Sold Interest, as
the case may be, as described in Section 4.01.

 

“Initial Class C Property Equity Value” means, with respect to any Member, the
equity value attributable to the Class C Properties in connection with the
contribution by such Member of the Retained Interest or the Sold Interest, as
the case may be, as described in Section 4.01.

 

“Initial Operating Plan” has the meaning set forth in Section 9.06 hereof.

 

“Interest” means, with respect to any Member at any time, the interest of such
Member in the Company at such time, including the right of such Member to any
and all of the benefits to which such Member may be entitled as provided in this
Agreement, together with the obligations of such Member to comply with all of
the terms and provisions of this Agreement.

 

“Lease Proposal” has the meaning set forth in Section 7.01(a)(xv) hereof.

 

“Lender” has the meaning set forth in Section 8.01(c) hereof.

 

“LIBOR Business Day” shall mean any day other than a Saturday, Sunday or any
other day on which commercial banks in London, England are not open for
business.

 

“LIBOR” means with respect to each calendar month during any part of which any
principal is advanced and outstanding under the CLI Loan, the rate (expressed as
a percentage per annum and rounded upward, if necessary, to the next nearest
1/1000 of 1%) for deposits in U.S. dollars, for a one-month period, that appears
on Telerate Page 3750 (or the successor thereto) as of 11:00 a.m., London time,
on the first LIBOR Business Day of such month.  If such rate does not appear on
Telerate Page 3750 as of 11:00 a.m., London time, on such determination date,
the LIBOR Rate shall be the arithmetic mean of the offered rates (expressed as a
percentage per annum) for deposits in U.S. dollars for a one month period that
appear on the Reuters Screen Libor Page as of 11:00 a.m., London Time, on such
determination date, if at least two such offered rates so appear.

 

“Liquidating Member” means the Member designated as such by the Executive
Committee from time-to-time; provided, however, that any Member that causes the
dissolution of the Company under Section 12.01(d) hereof or with respect to
which an Event of Default has occurred shall not serve as the Liquidating
Member.

 

“Loan Lender” means the lender under the Pool Loan.

 

“Loss” means, for each taxable year or other period, an amount equal to the
Company’s items of taxable deduction and loss for such year or other period,
determined in accordance with

 

13

--------------------------------------------------------------------------------


 

Section 703(a) of the Code (including all items of loss or deduction required to
be stated separately under Section 703(a)(1) of the Code), with the following
adjustments:

 

(a)           Any expenditures of the Company described in Section 705(a)(2)(B)
of the Code or treated as Section 705(a)(2)(B) expenditures under Treasury
Regulation Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in
computing Loss, will be considered an item of Loss;

 

(b)           Loss resulting from any disposition of any assets of the Company
with respect to which gain or loss is recognized for federal income tax purposes
will be computed by reference to the Book Basis of such property,
notwithstanding that the adjusted tax basis of such property may differ from its
Book Basis;

 

(c)           In lieu of depreciation, amortization and other cost recovery
deductions taken into account in computing taxable income or loss, there will be
taken into account depreciation for the taxable year or other period as
determined in accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(g);

 

(d)           Any items of deduction and loss specially allocated pursuant to
Section 6.08 shall not be considered in determining Loss; and

 

(e)           Any decrease to Capital Accounts as a result of any adjustment to
the Book Basis of Company assets pursuant to Treasury Regulation Section
1.704-1(b)(2)(iv)(f) shall constitute an item of Loss.

 

“Losses” means all damages, losses, liabilities, claims, costs or expenses
(including, without limitation, attorneys’ fees, expenses, disbursements and
court costs) suffered or incurred.

 

“LP Claim” has the meaning set forth in Section 11.05(a).

 

“Major Decision” has the meaning set forth in Section 7.01(a) hereof.

 

“Management Agreement” has the meaning set forth in Section 7.06(a) hereof.

 

“Manager” means the CLI Member and any other Person who, from time-to-time, is
appointed as a Manager of the Company in accordance with this Agreement, so long
as such Person continues as a Manager of the Company.

 

“Material Disagreement” means a material irreconcilable dispute among the
Members regarding the management, operations or strategic direction of the
Company and/or its Subsidiaries that continues to be in effect for a period of
not less than thirty (30) calendar days.

 

“Material Notices” has the meaning set forth in Section 14.03 hereof.

 

“Mediation” has the meaning set forth in Section 7.13(c) hereof.

 

“Mediator” has the meaning set forth in Section 7.13(c) hereof.

 

14

--------------------------------------------------------------------------------


 

“Member” or “Members” means one or more (as the case may be) of the CLI Member
or the Gale/SLG Member and any other Person who, from time-to-time, is admitted
as a member of the Company in accordance with this Agreement and applicable law,
so long as such Person continues as a member of the Company.

 

“Member Minimum Gain” means the Company’s “partner nonrecourse debt minimum
gain” as defined in Treasury Regulation Section 1.704-2(i)(2).

 

“Member Nonrecourse Deductions” means “partner nonrecourse deductions” as
defined in Treasury Regulation Section 1.704-2(i)(2).

 

“Net Cash Flow” means any of the Class A Property Net Cash Flow, the Class B
Property Net Cash Flow and the Class C Property Net Cash Flow.

 

“Net Loss” means, for any period, the excess of items of Loss over items of
Profit, if applicable, for such period determined without regard to any items of
Profit or Loss allocated pursuant to Section 6.02 hereof.

 

“Net Profit” means, for any period, the excess of items of Profit over items of
Loss, if applicable, for such period determined without regard to any items of
Profit or Loss allocated pursuant to Section 6.02 hereof.

 

“Non-Contributing Member” has the meaning set forth in Section 4.04(b) hereof.

 

“Non-Defaulting Member” has the meaning set forth in Section 13.02 hereof.

 

“Nonrecourse Deductions” has the meaning set forth in Treasury Regulation
Section 1.704-2.

 

“Notice” has the meaning set forth in Section 7.09(b) hereof.

 

“Offeree” has the meaning set forth in Section 8.01 hereof.

 

“Offeror” has the meaning set forth in Section 8.01 hereof.

 

“OP” means Gale SLG NJ Operating Partnership, L.P., a New Jersey limited
partnership.

 

“OP Percentage Interest” has the meaning set forth in the Contribution and Sale
Agreement.

 

“Operating Plan” means the overall and annual consolidated strategic and
comprehensive operating plan for the Company, the GP, the OP and the Class B
Property Subsidiaries covering the Company’s, the GP’s, the OP’s and the Class B
Property Subsidiaries’ anticipated operations, as approved by the Executive
Committee and in effect from time-to-time pursuant to Section 9.06 hereof.  The
Operating Plan will generally include no less than those matters described in
Section 9.06(b) hereof and no less than the details and other matters of the
type set forth on Exhibit B attached hereto and such other matters as are
reasonably requested by the Members.

 

15

--------------------------------------------------------------------------------


 

“Ordinary Course” has the meaning set forth in Section 7.01(a)(xxviii) hereof.

 

“Owner” means a property-owning Subsidiary which is the owner of a Property.

 

“Payout Percentages” means the Class A Property Payout Percentages, the Class B
Property Payout Percentages and the Class C Property Payout Percentages.

 

“Percentage Interest” means, as applicable, a Class A Property Percentage
Interest, Class B Property Percentage Interest or Class C Property Percentage
Interest.

 

“Person” means any individual, partnership, corporation, limited liability
company, trust or other entity.

 

“Pool Debt Service” means any payment of principal or interest on the Pool Note,
together with payment of any fees required by the Pool Loan Documents (other
than fees associated with a default or Event of Default or fees chargeable to a
particular Pool Owner by reason of any request for consent, withdrawals from
reserves or escrows or similar matters).

 

“Pool Loan” means the loan evidence by the Pool Note.

 

“Pool Loan Documents” means any and all documents evidencing or securing the
Pool Loan.

 

“Pool Owners” means the Class A Pool Owners and the Class B Pool Owner.

 

“Pool Note” means that certain Promissory Note, dated July 30, 2004, in the
principal amount of $72,955,000.00 made by Pool Owners to Wachovia Bank,
National Association.

 

“Portfolio TRS” means Gale SLG NJ TRS Corp., a Delaware corporation.

 

“Priority Loans” means (i) with respect to any Contributing Member, any advance
made by such Contributing Member and designated or characterized by the
Contributing Member as a Priority Loan pursuant to Section 4.03, including both
the Non-Contributing Member’s share of such amount advanced by the Contributing
Member pursuant to Section 4.04(b)(ii) and the Contributing Member’s share of
such amount advanced by the Contributing Member pursuant to Section 4.02 hereof
or (ii) with respect to any Deadlock Advancing Member, any advance made by such
Deadlock Advancing Member and designated or characterized by the Deadlock
Advancing Member as a Priority Loan pursuant to Section 4.03 hereof.

 

“Priority Loans IRR” means, with respect to a Member, the distribution of Class
B Property Net Cash Flow to such Member equal to the principal amount of all of
such Member’s Priority Loans and an internal rate of return on such Member’s
Priority Loans at the applicable percentage per annum, based on a 365 or 366-day
year, as the case may be, commencing on the date or dates that such Member’s
Priority Loan(s) is (or are) received by the Company, taking into account the
timing and amounts of all such distributions of Class B Property Net Cash Flow
from the Company to such Member.  Priority Loans IRR shall be computed by
assuming that such Priority Loan(s) made by a Member, and all such distributions
received by a Member, occur

 

16

--------------------------------------------------------------------------------


 

on the day on which they are actually made or received.  Priority Loans IRR
shall be calculated on a quarterly basis in arrears to achieve the effective
rates described in Section 6.03(b)(i).

 

“Profit” means, for each taxable year or other period, an amount equal to the
Company’s taxable income and gain for such year or other period, determined in
accordance with Section 703(a) of the Code (including all items of income and
gain required to be stated separately under Section 703(a)(1) of the Code), with
the following adjustments:

 

(a)           Any income of the Company that is exempt from federal income tax
and not otherwise taken into account in computing Profit or Loss will be added
to taxable income;

 

(b)           Gain resulting from any disposition of any assets of the Company
(including the Property) with respect to which gain or loss is recognized for
federal income tax purposes will be computed by reference to the Book Basis of
such property, notwithstanding that the adjusted tax basis of such property may
differ from its Book Basis;

 

(c)           Any items specially allocated pursuant to Section 6.08 shall not
be considered in determining Profit; and

 

(d)           Any increase to Capital Accounts as a result of any adjustment to
the Book Basis of Company assets pursuant to Treasury Regulation Section
1.704-1(b)(2)(iv)(f) shall constitute an item of Profit.

 

“Properties” means the Class A Properties, Class B Properties and Class C
Properties.

 

“Property Subsidiary” means a Class A Property Subsidiary, Class B Property
Subsidiary or Class C Property Subsidiary.

 

“Proposing Member” has the meaning set forth in Section 7.09(a) hereof.

 

“Purchaser” means any third-party prospective purchaser or purchasers of all or
any portion of the Interests of a Member which is not a Related Person of such
Member.

 

“Qualified Manager” means a reputable and experienced professional management
organization which manages, together with its Affiliates, at least ten (10)
properties of a type, quality and size similar to the Properties, totaling at
least, in the aggregate, no less than 5,000,000 square feet.

 

“Readily Marketable Securities” means those securities that (a) are (i) debt or
equity securities of or other interests in any Person that are traded on a
national security exchange, reported on by the National Association of
Securities Dealers Automated Quotation System or otherwise actively traded over
the counter or (ii) debt securities of an issuer that has debt or equity
securities that are so traded or so reported on and that a nationally recognized
securities firm has agreed to make a market in and (b) are not subject to
restrictions on transfer as a result of any applicable contractual provisions or
the provisions of the Securities Act of 1933, as amended.

 

17

--------------------------------------------------------------------------------


 

“Reasonable Period” means, with respect to any Defaulting Member, a period of
thirty (30) calendar days after such Defaulting Member receives written notice
of its default from the Non-Defaulting Member; provided, however, that if such
breach can be cured but cannot reasonably be cured within such 30-day period,
the period shall continue, if such Defaulting Member commences to cure the
breach within such 30-day period, for so long as such Defaulting Member
diligently prosecutes the cure to completion up to a maximum of one hundred
eighty (180) calendar days.

 

“REIT” means a real estate investment trust as defined under the Code.

 

“REIT Requirements” has the meaning set forth in Section 6.09(a) hereof.

 

“Related Persons” means, as to any Person, its Affiliates, members, partners,
directors, officers, shareholders and employees.

 

“Required Capital Call” has the meaning set forth in Section 4.02 hereof.

 

“Reserve Accounts” has the meaning set forth in Section 9.05 hereof.

 

“Response Period” has the meaning set forth in Section 7.09(b) hereof.

 

“Retained Interest” has the meaning set forth in Section 4.01 hereof.

 

“ROFO Class B Property Interests” has the meaning set forth in Section 7.09(a)
hereof.

 

“ROFO Trigger Sale” has the meaning set forth in Section 7.09(a) hereof.

 

“Sale” has the meaning set forth in Section 10.05 hereof.

 

“Shortfall” has the meaning set forth in Section 4.02 hereof.

 

“Similar CLI/Gale Properties” has the meaning set forth in Section 7.07(c)
hereof.

 

“SLG” means SL Green Realty Corp. a Maryland corporation.

 

“Sold Interest” has the meaning set forth in Section 4.01 hereof.

 

“Status Reports” means those monthly status reports and other information
provided for in Section 7.03(d)(vii) hereof.

 

“Subsidiaries” means the GP, the OP, the Class A Property Subsidiaries, the
Class B Property Subsidiaries and the Class C Property Subsidiaries.

 

“Tag-Along Right” has the meaning set forth in Section 10.05(b) hereof.

 

“Target Account” means, with respect to any Member for any taxable year of the
Company, the excess of (a) an amount (which may be either a positive balance or
a negative balance) equal to the hypothetical distribution (or contribution)
such Member would receive (or contribute) if all assets of the Company,
including cash, were sold for cash equal to their Book

 

18

--------------------------------------------------------------------------------


 

Basis (taking into account any adjustments to Book Basis for such year), all
liabilities (including prepayment penalties, yield maintenance fees and similar
costs) of the Company were then satisfied according to their terms (except that
if the nonrecourse liabilities secured by an asset exceed the Book Basis of such
asset, such calculation shall be made assuming that the asset were transferred
to the lender in satisfaction of the debt) and all remaining proceeds from such
sale were distributed pursuant to Section 6.03 over (b) such Member’s share of
Company Minimum Gain and Member Minimum Gain immediately prior to such sale.

 

“Target Class B Property Subsidiary” has the meaning set forth in Section
7.12(b) hereof.

 

“Target Interest” has the meaning set forth in Section 10.02(e)(i) hereof.

 

“Tax Matters Partner” has the meaning set forth in Section 6.07 hereof.

 

 “Transfer” has the meaning set forth in Section 10.01 hereof.

 

“Transfer Election” has the meaning set forth in Section 10.02(e) hereof.

 

“Transfer Response Period” has the meaning set forth in Section 10.02(e) hereof.

 

“Transfer ROFO Notice” has the meaning set forth in Section 10.02(e) hereof.

 

“Treasury Regulation” or “Regulation” means, with respect to any referenced
provision, such provision of the regulations of the United States Department of
the Treasury or any successor provision.

 

“U.S. Government Blacklists” shall mean, (i) the two (2) lists maintained by the
United States Department of Commerce (Denied Persons and Entities; the Denied
Persons), (ii) the list maintained by the United States Department of Treasury
(Specially Designated Nationals and Blocked Persons), and (iii) the list by the
United States Department of State (Terrorist Organizations and Debarred
Parties).

 

1.02         Other Terms.  As used in this Agreement, unless otherwise
specified, (a) all references to Sections, Articles or Exhibits are to Sections,
Articles or Exhibits of this Agreement, (b) each accounting term has the meaning
assigned to it in accordance with GAAP, (c) all Exhibits, Schedules, Addenda and
other attachments to this Agreement are specifically incorporated into and made
a part of this Agreement by any reference thereto in this Agreement, (d) the
terms “include” and “including” shall be construed as if followed by the phrase
“without limitation”, and (e) all terms used in this Agreement which are not
defined in this Article I shall have the meaning set forth elsewhere in this
Agreement.

 

II.            ORGANIZATION

 

2.01         Formation.  The Gale/SLG Member has formed the Company by the
filing of the Certificate of Formation with the Secretary of State of the State
of Delaware on [March]      , 2006.  From and after the date of this Agreement,
the Members hereby agree that the Company shall be a limited liability company
under and pursuant to the Delaware Act, upon and subject to the terms and
conditions set forth in this Agreement.  The Manager, or any other Person

 

19

--------------------------------------------------------------------------------


 

authorized by the Executive Committee, is hereby authorized to file and record
any amendments to the Certificate of Formation and such other documents as may
be required or appropriate under the Delaware Act or the laws of any other
jurisdiction in which the Company may conduct business or own property.

 

(a)           [                ], is hereby designated as an “authorized person”
within the meaning of the Delaware Act, and has executed, delivered and filed
the Certificate of Formation of the Company with the Secretary of State of the
State of Delaware.  Upon the filing of the Certificate of Formation with the
Secretary of State of the State of Delaware, his powers as an “authorized
person” ceased, and the Manager thereupon became the designated “authorized
person” and shall continue as the designated “authorized person” within the
meaning of the Delaware Act.  The Manager shall execute, deliver and file any
other certificates (and any amendments and/or restatements thereof) necessary
for the Company to qualify to do business in the State of New Jersey and in any
other jurisdiction in which the Company may wish to conduct business.

 

2.02         Name and Principal Place of Business.

 

(a)           The name of the Company shall be Mack-Green-Gale LLC.  The
Executive Committee may change the name of the Company from time-to-time and may
adopt one or more fictitious names for use by the Company.  All business of the
Company shall be conducted under such name, and title to all assets of the
Company shall be held in such name.

 

(b)           The principal place of business and office of the Company shall be
initially located at the offices of the Manager, c/o Mack-Cali Realty
Corporation, 11 Commerce Drive, Cranford, New Jersey.  The Executive Committee
may from time-to-time change such principal office and place of business or may
change or establish such additional offices or places of business of the Company
as it may deem necessary or appropriate for the operation of the Company’s
business.  The Manager may from time to time change its place of business or may
change or establish such substitute or additional offices or places of business
as it may deem necessary or appropriate, so long as any such additional offices
or places of business are in the State of New Jersey.

 

2.03         Term.  The term of the Company commenced on the date of the filing
of the Certificate of Formation pursuant to the Delaware Act and shall continue
in full force and effect until the dissolution and termination of the Company
pursuant to Article 12 or, unless sooner terminated by the unanimous written
consent of the Members.

 

2.04         Registered Agent, Registered Office and Foreign Qualification.  The
name of the Company’s registered agent for service of process shall be
Corporation Service Company, and the address of the Company’s registered agent
and the address of the Company’s registered office in the State of Delaware
shall be [                          ].  Such agent and such office may be
changed from time-to-time by the Executive Committee.  The Manager, or any other
Person authorized by the Executive Committee, is hereby authorized, for the
purpose of authorizing or qualifying the Company to do business in any state,
territory or dependency of the United States in which it is necessary or
expedient for the Company to transact business, to

 

20

--------------------------------------------------------------------------------


 

do any and all acts and things necessary to obtain from such state, territory or
dependency any such authorization or qualification.

 

2.05         Purpose.  (a)  The purpose of the Company shall be:

 

(i)            To accept and hold the Contributed Interest at closing under that
certain Contribution and Sale Agreement dated as of March       , 2006 (as such
agreement may be amended from time to time, the “Contribution and Sale
Agreement”) by and among the Gale/SLG Member, Gale SLG NJ MEZZ LLC, Gale SLG
Ridgefield MEZZ LLC and MACK-CALI VENTURES L.L.C.;

 

(ii)           To acquire, own, hold, lease, operate, manage, mortgage,
encumber, finance, refinance, sell, redevelop, rehabilitate, improve and
otherwise deal with and dispose of, directly or indirectly through one or more
direct or indirect subsidiaries, the Properties;

 

(iii)          To conduct all activities reasonably necessary or desirable to
accomplish the foregoing purposes and to do anything necessary or incidental to
any of the foregoing, which in each case, is not a breach of this Agreement or
in violation of the Delaware Act or the laws of any other jurisdiction in which
the Company transacts or conducts its business; and

 

(iv)          To engage in any other business or activity approved by the
Executive Committee (and the Members acknowledge and agree that each of the
foregoing matters in clauses (i) - (iii) is part of the ordinary business of the
Company).

 

(b)           The Company shall not engage in any other business or activity
without the approval of the Executive Committee.

 

III.           MEMBERS

 

3.01         Admission of Members.  The CLI Member and the Gale/SLG Member are
the initial Members of the Company.  Except as expressly permitted by this
Agreement, no other Person shall be admitted as a Member of the Company, and no
additional Interests shall be issued, without the prior written approval of the
Executive Committee.

 

3.02         Limitation on Liability.

 

(a)           Except as otherwise expressly provided in the Delaware Act, the
debts, obligations and liabilities of the Company or any Subsidiary, whether
arising in contract, tort or otherwise, shall be solely the debts, obligations
and liabilities of the Company or the applicable Subsidiary, and no Member shall
be obligated personally for any such debt, obligation or liability of the
Company, solely by reason of being a member of the Company.  Except as otherwise
expressly provided in the Delaware Act or as provided in Section 11.02(b)
hereof, but subject to the provisions of subparagraph (b) of this Section 3.02,
the liability of each Member shall be limited to the amount of Capital
Contributions made by such Member in accordance with the provisions of this
Agreement, but only when and to the extent the same shall become due and payable
pursuant to the provisions of this Agreement.  Further, no member of the
Executive

 

21

--------------------------------------------------------------------------------


 

Committee, general or limited partner of any Member, shareholder, member or
other holder of any equity or other ownership or beneficial interest of any
Member, or any officer, director or employee of any of the foregoing or any of
their Related Persons shall be obligated personally for any debt, obligation or
other liability of the Company or any Subsidiary solely by reason of their being
a member of the Executive Committee, general or limited partner of any Member,
shareholder or member or other holder of any equity interest of any Member, or
officer, director or employee of any of the foregoing or any of their Related
Persons.  Further, failure of the Company or any Subsidiary to observe any
corporate or other formalities or requirements relating to the exercise of its
powers or the management of its business or affairs under either this Agreement
or the Delaware Act shall not be grounds for the Manager, any Member, member of
the Executive Committee, general or limited partner of any Member, shareholder
or member or other holder of any equity interest of any Member, or any officer,
director or employee of any of the foregoing or any of their Related Persons to
be held liable or obligated for any debt, obligation or other liability of the
Company or any Subsidiary.

 

(b)           Notwithstanding any other provision of this Agreement to the
contrary (including the provisions of Section 11.02(b) hereof) (i) each Member’s
liability under this Agreement is explicitly limited to the assets of such
Member, and (ii) neither the Company nor any Member shall have any recourse
against any assets of any Related Person of another Member (unless such Related
Person is itself a Member) or any past, present or future officers, agents,
shareholders, incorporators, directors, principals (direct or indirect),
affiliates, partners, members or representatives of another Member (unless the
same is itself a Member) or any of the assets or property of any of the
foregoing, for the payment or collection of any amount, judgment, judicial
process, arbitration award, fees or costs or for any other obligation or claim
arising out of or based upon this Agreement.

 

(c)           The provisions of this Section 3.02 shall survive the termination
or expiration of this Agreement.

 

3.03         Third-Party Debt Liability.  The parties intend that no Member, or
any of its Related Persons, shall have any liability under or in connection with
any third-party debt, including liability with regard to any environmental
matters, recourse carve-outs, fraud, intentional misconduct, theft or other
commonly called “bad-boy acts” or with regard to any other matter, unless
otherwise approved by the Executive Committee.

 

IV.           CAPITAL

 

4.01         Initial Capital Contributions.  (a) The Gale/SLG Member shall be
treated, for all purposes of this Agreement, as having sold to the CLI Member a
portion of the Contributed Interest (the “Sold Interest”) on the date hereof and
retained the balance of the Contributed Interest (the “Retained Interest”),
immediately following which the Gale/SLG Member contributed the Retained
Interest and the CLI Member contributed the Sold Interest to the Company.  The
parties agree that the fair market value of the Sold Interest as of the date
hereof, and thus its initial Gross Asset Value, is $           and the fair
market value of the Retained Interest as of the date hereof, and thus its
initial Gross Asset Value, is $              .  The parties further agree
that the initial Gross Asset Value of the Retained Interest is composed of
$           equity value attributable to the Class A Properties, $          
equity value attributable to the Class B Properties and $          equity value
attributable to the Class C Properties and that the initial Gross Asset Value of
the Sold Interest is composed of $          equity value attributable to the

 

22

--------------------------------------------------------------------------------


 

Class A Properties, $          equity value attributable to the Class B
Properties and $            equity value attributable to the Class C
Properties.  Set forth on Exhibit A is the Gross Asset Value for each of the
Properties.  [Note:  Final values to be determined at Closing.]

 

(b)           Subject to Section 7.08 hereof, the Initial Class B Capital
Contributions include funds to pay $          [Note: Amount to be agreed at
Closing] related to the Eastdil Commission and to pay (or reimburse each Member
to the extent already paid by such Member) the estimated formation costs,
including legal, and other professional fees, as agreed to by the Members
(collectively, “Formation Costs”).

 

4.02         Additional Class B Property Capital Contributions.  Subject to the
provisions of Section 7.01(a) of this Agreement, in the event that at any time
or from time-to-time additional funds are required by the Company for any
purpose relating to the Class B Properties or the operations of any Class B
Property Subsidiary in excess of the Initial Class B Capital Contributions,
reserves held by or on behalf of the Company and available cash flow (a
“Shortfall”), such funds, up to $10,000,000, shall be provided by the CLI Member
to the Company, pursuant to an unsecured floating rate line of credit bearing
interest at LIBOR plus 400 basis points per annum (the “CLI Loan”). 
Notwithstanding Section 6.0(b), the Company shall not make any distributions of
Class B Property Net Cash Flow if any amount of the CLI Loan shall be
outstanding.  If the CLI Loan is insufficient to cover all of the Shortfall, the
Executive Committee shall have the option to request in writing that the Members
make Additional Class B Property Capital Contributions to the Company in the
amount of the excess of such Shortfall over the principal amount of the CLI Loan
(a “Required Capital Call”).  If so requested by the Executive Committee, each
Member shall, within fifteen (15) Business Days thereafter, contribute its pro
rata share (based upon its then Class B Property Percentage Interest) of the
amount of the applicable Shortfall.  If within such fifteen (15) Business Day
period, any Non-Contributing Member fails to contribute the foregoing amount to
the Company, the Contributing Member may exercise any one of the remedies set
forth in Section 4.04(b).

 

4.03         Deadlock Advances.  To the extent reserves held by or on behalf of
the Company, available cash flow and the CLI Loan are insufficient to pay Class
B Property Necessary Expenses and the Executive Committee is unable or unwilling
for any reason for more than five (5) Business Days after the written request by
any Member or any member of the Executive Committee to make a Required Capital
Call from the Members to pay Class B Property Necessary Expenses, either Member
will have the option (but not the obligation), in its sole and absolute
discretion, to advance (a “Deadlock Advance”) to the Company the amount of such
Class B Property Necessary Expenses which are unfunded by reserves, available
cash flow and the CLI Loan; provided, however, the aggregate amount advanced by
the Member to the Company pursuant to the provisions of this Section 4.03 for
Class B Property Necessary Expenses (including, in each case, Deadlock Advances
designated or recharacterized as Priority Loans as set forth below) may not
exceed an aggregate amount which, when added to the amounts previously advanced
by such Member to the Company pursuant to the provisions of this Section 4.03
(excluding any Deadlock Advances designated or recharacterized as Additional
Class B Property Capital Contributions), exceeds an aggregate amount equal to
five (5%) percent of the aggregate amount of the Initial Class B Capital
Contributions of all of the Members to the

 

23

--------------------------------------------------------------------------------


 

Company.  Upon making a Deadlock Advance, the Member making such Deadlock
Advance (the “Deadlock Advancing Member”) will notify the non-advancing Member
(the “Deadlock Non-Advancing Member”) in writing of the amount of such Deadlock
Advance.  Within fifteen (15) calendar days after receipt of such notice, the
Deadlock Non-Advancing Member may advance to the Company an amount of cash equal
to the amount of such Deadlock Advance multiplied by its then Class B Property
Percentage Interest.  Any amount advanced pursuant to the preceding sentence
will be immediately distributed to the Deadlock Advancing Member.  If, within
such fifteen (15) calendar-day period, the Deadlock Non-Advancing Member
advances the foregoing amount to the Company, then (i) neither the amount
initially advanced by the Deadlock Advancing Member, nor the amount subsequently
advanced by the Deadlock Non-Advancing Member shall be deemed a Deadlock
Advance, (ii) each of the Deadlock Advancing Member and Deadlock Non-Advancing
Member shall be deemed to have made Additional Class B Property Capital
Contributions equal to the product of their then-respective Class B Property
Percentage Interest and the amount of the Deadlock Advance initially contributed
by the Deadlock Advancing Member, and (iii) such Additional Class B Property
Capital Contributions shall be used by the Company to pay the applicable Class B
Property Necessary Expenses.

 

4.04         Class B Property Capital Contributions and Remedies.

 

(a)           All Class B Property Capital Contributions or advances required by
or provided for in this Article IV shall be made by wire transfer of funds to
the Company account designated by the Executive Committee, and any
reimbursements or distributions to any Member required by or provided in this
Agreement shall be made by wire transfer of funds to such account as designated
by such Member.

 

(b)           If either Member (the “Non-Contributing Member”) fails to timely
make any Class B Property Capital Contribution (or any portion thereof) in
accordance with Sections 4.01, 4.02 or 4.03 hereof, and the other Member (the
“Contributing Member”) has made its pro rata share of such Class B Property
Capital Contribution, then the Contributing Member may, at its election, cause
any one (but only one) of the following actions to be taken by delivery of
written notice to such effect to the Company and the Non-Contributing Member:

 

(i)            The Contributing Member may advance the Non-Contributing Member’s
pro rata share of such required Class B Property Capital Contributions, and the
Contributing Member may designate all of the Class B Property Capital
Contributions made by the Contributing Member in respect of the related request
therefor (including both the Contributing Member’s and the Non-Contributing
Member’s pro rata portion thereof) as a Priority Loan; or

 

(ii)           The Contributing Member may contribute the Non-Contributing
Member’s pro rata share of such requested or required Class B Property Capital
Contributions and elect to decrease the Class B Property Percentage Interest of
the Non-Contributing Member (but not below zero) such that, immediately after
such decrease, the Class B Property Percentage Interest of the Non-Contributing
Member shall be a percentage equal to the Class B Property Percentage Interest
immediately prior to such decrease less a percentage expressed as a fraction,
the numerator of which is 175% multiplied by the amount of the Class B Property
Capital Contribution that such Member

 

24

--------------------------------------------------------------------------------


 

failed to contribute, and the denominator of which is the aggregate amount of
the Class B Property Capital Contributions (other than those characterized as
Priority Loans) made by all of the Members prior to or as of such default
(including the applicable Additional Class B Property Capital Contributions),
and concomitantly, the Class B Property Percentage Interest of the Contributing
Member shall be increased by the same amount.  In addition, the Class B Property
Payout Percentages of each Member shall be adjusted (increased or decreased) in
the same proportions as such Member’s Class B Property Percentage Interest is
adjusted pursuant to the foregoing provisions.

 

(c)           Each Member acknowledges and agrees that the other Member would
not be entering into this Agreement were it not for (i) the members agreeing to
make the Capital Contributions provided for in Sections 4.01, 4.02 and 4.03 of
this Agreement, and (ii) the remedy provisions above in this Section 4.04.  Each
Member acknowledges and agrees that in the event any Member fails to make its
Capital Contributions pursuant to this Agreement, the other Member will suffer
substantial damages and the remedy provisions set forth above are fair, just and
equitable in all respects and administratively superior to any other method for
determining such damages.  For example:

 

 

 

 

 

 

Class B Property

 

 

 

 

Initial Capital

 

Percentage Interest

 

 

 

 

 

 

 

 

1.

Percentage Interest

 

 

 

 

 

 

Before Change

 

 

 

 

 

 

 

 

 

 

 

 

 

CLI Member

 

$

5,000,000

 

50.00

%

 

Gale/SLG Member

 

$

5,000,000

 

50.00

%

 

 

 

$

10,000,000

 

 

 

 

Gale/SLG Member fails to contribute its pro rata share of a $1,000,000 Class B
Property Capital Call of $500,000.  CLI Member contributes its pro rata share of
the Class B Property Capital Call and contributes Gale/SLG Member’s pro rata
share of such capital call.

 

2.

Change in Percentage

 

 

 

 

 

 

Interests

 

 

 

 

 

 

($500,000 x 1.75)

 

 

 

 

 

 

 

($10,000,000+$1,000,000)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CLI Member

 

 

 

8.00

%

 

Gale/SLG Member

 

 

 

-8.00

%

 

 

 

 

 

 

 

3.

Percentage Interests

 

 

 

 

 

 

after Change

 

 

 

 

 

 

 

 

 

 

 

 

 

CLI Member

 

$

6,000,000

 

58.00

%

 

Gale/SLG Member

 

$

5,000,000

 

 

42.00

%

 

(Gale/SLG diluted by 8.00%)

 

 

 

 

100

%

 

25

--------------------------------------------------------------------------------


 

4.05         Class A Property Capital Contributions. In the event that at any
time or from time-to-time additional funds are required by the Company or any
Class A Property Subsidiary, for any purpose relating to the Class A Properties
or the operations of any Class A Property Subsidiary, the CLI Member may request
that each of the CLI Member and the Gale/SLG Member make Class A Property
Capital Contributions to the Company in proportion to their Class A Property
Percentage Interest or make loans to the Company for such amounts. If, within
fifteen (15) calendar days following a request for such a Class A Property
Capital Contribution, the Gale/SLG Member fails to make its pro rata share of
such requested Class A Property Capital Contribution and the CLI Member shall
have made its pro rata share of such requested Class A Property Capital
Contribution in full (and not sought its return or treated it as a loan to the
Company), the CLI Member may contribute the Gale/SLG Member’s pro rata share of
such requested Class A Property Capital Contributions and elect to decrease the
Gale/SLG Member’s Class A Property Percentage Interest (but not below zero),
such that, immediately after such decrease, the Gale/SLG Member’s Class A
Property Percentage Interest shall be a percentage equal to the Class A Property
Percentage Interest immediately prior to such decrease less a percentage
expressed as a fraction, the numerator of which is 175% multiplied by the amount
of the Class A Property Capital Contribution that the Gale/SLG Member failed to
contribute, and the denominator of which is the aggregate amount of the Class A
Property Capital Contributions made by all of the Members prior to or as of such
default, and concomitantly, the Class A Property Percentage Interest of the CLI
Member shall be increased by the same amount. In addition, the Class A Property
Payout Percentages of each Member shall be adjusted (increased or decreased) in
the same proportions as such Member’s Class A Property Percentage Interest as
adjusted pursuant to the foregoing provisions. See example set forth in Section
7.04(b)(ii). After such Class A Property Capital Contributions shall have been
made, the CLI Member shall direct the Company and the Class A Property
Subsidiaries as to the manner in which such funds shall be used. In addition, if
the CLI Member shall treat its share of such Class A Property Capital
Contribution as a loan to the Company, the Company shall use only Class A
Property Net Cash Flow to pay principal and interest on such loan.

 

4.06         Class C Property Capital Contributions. In the event that at any
time or from time-to-time additional funds are required by the Company or any
Class C Property Subsidiary, for any purpose relating to the Class C Properties,
the Gale/SLG Member may request that each of the Gale/SLG Member and the CLI
Member make Class C Property Capital Contributions to the Company in proportion
to its Class C Property Percentage Interest or make loans to the Company for
such amounts. If, within fifteen (15) calendar days following a request for a
Class C Property Capital Contribution, the CLI Member fails to make its pro rata
share of such requested Class C Property Capital Contributions and the Gale/SLG
Member shall have made its pro rata share of such requested Class C Property
Capital Contribution in full (and not sought its return or treated it as a loan
to the Company), the Gale/SLG Member may contribute the CLI Member’s pro rata
share of such requested Class C Property Capital Contributions and elect to
decrease the CLI Member’s Class C Property Percentage Interest (but not below
zero), such that, immediately after such decrease, the CLI Member’s Class C
Property Percentage Interest shall be a percentage equal to the Class C Property
Percentage Interest immediately prior to such decrease, less a percentage
expressed as a fraction, the numerator of which is 175% multiplied by the amount
of the Class C Property Capital Contribution that the CLI Member failed to
contribute, and the denominator of which is the aggregate amount of the Class C
Property Capital Contributions made by all of the Members prior to or as of such
default, and

 

26

--------------------------------------------------------------------------------


 

concomitantly, the Class C Property Percentage Interest of the Gale/SLG Member
shall be increased by the same amount. In addition, the Class C Property Payout
Percentages of each Member shall be adjusted (increased or decreased) in the
same proportions as such Member’s Class C Property Percentage Interest as
adjusted pursuant to the foregoing provisions. See example set forth in Section
7.04(b)(ii). After such Class C Property Capital Contributions shall have been
made, the Gale/SLG Member shall direct the Company and the Class C Property
Subsidiaries as to the manner in which such funds shall be used. In addition, if
the Gale/SLG Member shall treat its share of such Class C Property Capital
Contribution as a loan to the Company, the Company shall use only Class C
Property Net Cash Flow to pay principal and interest on such loan.

 

4.07         Capital Accounts. A separate Capital Account will be maintained for
each Member in accordance with Treasury Regulation Section 1.704-1(b)(2)(iv).
Consistent therewith, the Capital Account of each Member will be determined and
adjusted as follows:

 

(a)           Each Member’s Capital Account will be credited with:

 

(i)            Any contributions of cash made by such Member to the capital of
the Company and fair market value of any property contributed by such Member to
the capital of the Company (net of any liabilities to which such property is
subject or which are assumed by the Company);

 

(ii)           The Member’s distributive share of Net Profit and items thereof;
and

 

(iii)          Any other increases required by Treasury Regulation Section
1.704-1(b)(2)(iv).

 

(b)           Each Member’s Capital Account will be debited with:

 

(i)            Any distributions of cash made from the Company to such Member
(including all amounts paid or distributed pursuant to the provisions of Section
6.03 hereof other than distributions made pursuant to Section 6.03(b)(i)) plus
the fair market value of any property distributed in kind to such Member (net of
any liabilities to which such property is subject or which are assumed by such
Member);

 

(ii)           The Member’s distributive share of Net Loss and items thereof;
and

 

(iii)          Any other decreases required by Treasury Regulation Section
1.704-1(b)(2)(iv).

 

The provisions of this Section 4.07 relating to the maintenance of Capital
Accounts have been included in this Agreement to comply with Section 704(b) of
the Code and the Treasury Regulations promulgated thereunder and will be
interpreted and applied in a manner consistent with those provisions. In the
event the Tax Matters Partner shall determine that it is prudent to modify the
manner in which the Capital Accounts or any debts or credits thereto (including,
without limitation, debits or credits relating to liabilities which are secured
by contributed or

 

27

--------------------------------------------------------------------------------


 

distributed property or which are assumed by the Company or any Members) are
computed in order to comply with such Regulations, the Executive Committee may
make such modification, provided that it is not likely to have a material effect
on the amounts distributed to any Member pursuant to Section 6.04 hereof upon
the dissolution of the Company.

 

4.08         No Further Capital Contributions. Except as expressly provided in
this Agreement or with the prior written consent of all the Members, no Member
shall be required or entitled to contribute any other or further capital to the
Company, nor shall any Member be required or entitled to loan any funds to the
Company (it being understood, however, that amounts properly incurred by a
Member which are reimbursable by the Company pursuant to and in accordance with
the terms of this Agreement shall not be deemed loans). No Member will have any
obligation to restore any negative or deficit balance in its Capital Account
upon liquidation or dissolution of the Company (and for purposes of this
Section 4.08, Capital Account shall be deemed to also include the capital
account of any Member for financial or book purposes or as set forth in the
Delaware Act or under common law). Notwithstanding any other provision of this
Agreement to the contrary, nothing contained herein will, or is intended or will
be deemed to benefit any creditor of the Company or any Subsidiary or any
creditor of any Member, and no such creditor shall have any rights, interests or
claims hereunder, be entitled to any benefits or be entitled to require the
Company, the Executive Committee or any Member to demand, solicit or accept any
loan, advance or additional Capital Contribution for or to the Company or any
Subsidiary or to enforce any rights which the Company, any Subsidiary or any
Member may have against any other Member or which any Member may have against
the Company or Subsidiary, pursuant to this Agreement or otherwise.

 

4.09         Book Basis Adjustments. The Book Basis of all assets will be
adjusted to equal their respective fair market values, as agreed to by the
Members, upon the events set forth in Treasury Regulation
§ 1.704-1(b)(2)(iv)(f)(5)(i) and (ii).

 

4.10         Reconciliation. The Members recognize that, although they are
entitled under Article VI to indirect shares of Net Cash Flow from the different
Classes of Properties based on their applicable Payout Percentages with respect
to each Class, it is possible that Net Cash Flow of any Class (a “Payor Class”)
may be expended by the OP to satisfy Expenses of another Class (a “Payee
Class”), in which case: (i) the amount of Net Cash Flow of the Payor Class
actually distributed by the OP and the GP to the Company and thus available for
distribution to the Members under Article VI in accordance with the Payout
Percentages of the Payor Class may be reduced; (ii) the amount Net Cash Flow
actually distributed to a Member by the Company with respect to such Payor Class
may be less than such Member would have otherwise received had Net Cash Flow not
been expended to satisfy Expenses of another Class; and (iii) the amount of
additional funds required to be advanced under the CLI Loan or called for
pursuant to Sections 4.02 through 4.06 as additional Capital Contributions with
respect to the Payee Class may be reduced. The Members hereby agree and
acknowledge that it is the intent of the Members to implement the provisions of
Article IV and Article VI as if the OP determined and segregated the Net Cash
Flow of each Class, such that Net Cash Flow of one Class was not expended to
satisfy Expenses of any other Class. In furtherance of such intent, the Manager
shall cause the Company Accountant no less frequently than annually to conduct a
reconciliation accounting (a “Reconciliation”) for the period (a “Reconciliation
Period”) beginning on the day following the end of the prior Reconciliation
Period (or, in the case of the first Reconciliation Period,

 

28

--------------------------------------------------------------------------------


 

beginning on the Closing Date) and ending within one year of the first day of
such Reconciliation Period, pursuant to which it shall determine (i) the Net
Cash Flow of each Class for such Reconciliation Period, (ii) whether, taking
into account all transactions of the OP and the Subsidiaries during such
Reconciliation Period, Net Cash Flow of any Class was expended by the OP to
satisfy Expenses of any other Class (a “Reconciliation Event”) and (iii) any
consequences described in paragraphs (a) through (d) below with respect to such
Reconciliation Period. Additional Reconciliations shall be performed at the
request of either Member up to three (3) times in any calendar year by either
Member, provided that the first Reconciliation requested by a Member during any
calendar year shall be performed at the cost of the Company and any additional
Reconciliations performed at the request of such Member shall be performed at
the cost of such requesting Member. The Company Accountant shall issue a written
report of its Reconciliation within ten (10) calendar days after the later of
the end of the Reconciliation Period or the date on which the Reconciliation was
requested. If it is determined pursuant to such Reconciliation that a
Reconciliation Event occurred, then for all purposes of this Agreement:

 

(a)   each Member shall be deemed to have received a Distribution on the last
day of the calendar quarter during which the Reconciliation Event occurred (the
“Deemed Distribution Date”) with respect to each Payor Class equal to the
aggregate amount of additional Distributions such Member would have received
pursuant to Section 6.03 with respect to such Payor Class during such
Reconciliation Period had the OP not expended Net Cash Flow of such Payor Class
to satisfy Expenses of any Payee Class during such Reconciliation Period;

 

(b)   if the Class B Properties is a Payee Class for such Reconciliation Period,
then the CLI Member shall be considered to have advanced funds to the Company
under the CLI Loan on the date of the Reconciliation Event in the amount that it
would have been required to advance under the CLI Loan had there been a
Shortfall, as defined in Section 4.02 hereof, equal to the OP Percentage Share
of the Net Cash Flow of a Payor Class expended by the OP to satisfy Class B
Property Expenses;

 

(c)   each Member shall be deemed to have made a Capital Contribution on the
Deemed Distribution Date with respect to each Payee Class equal to the OP
Percentage Share of the amount of Capital Contributions that such Member would
have been called to make with respect to such Payee Class pursuant to Sections
4.02 through 4.06 during such Reconciliation Period (if the Class B Properties
is a Payee Class, after the application of paragraph (b) above) had the OP not
expended Net Cash Flow of a Payor Class to satisfy Expenses of such Payee Class
during such Reconciliation Period; and

 

(d)   notwithstanding anything in this Agreement to the contrary, any Member
that is deemed pursuant to paragraph (b) or (c) above to make a CLI Loan advance
or a Capital Contribution during such Reconciliation Period shall pay to the
other Member, within five (5) calendar days after the Company Accountant issues
the report of the Reconciliation, the excess, if any, of (i) the sum of all such
CLI Loan advances or Capital Contributions deemed made by such Member during
such Reconciliation Period over (ii) the sum of the amount of any Distributions
deemed received by such Member pursuant to paragraph (a) during such
Reconciliation Period, together with interest at the CLI Loan rate calculated on
such excess for the

 

29

--------------------------------------------------------------------------------


 

period beginning on the Deemed Distribution Date and ending on the last day of
the Reconciliation Period.

 

An example of the application of the foregoing provisions is attached as Exhibit
D attached hereto.

 

V.            INTERESTS IN THE COMPANY

 

5.01         Percentage Interests. With regard to each Member separately, the
initial Percentage Interest and the Payout Percentages of each Member will be as
set forth in Section 1.01 hereof (in each case, subject to adjustment as
provided in this Agreement). The Percentage Interests and the Payout Percentages
of the Members may be adjusted only as set forth in this Agreement.

 

5.02         Return of Capital. No Member shall be liable for the return of the
Capital Contributions (or any portion thereof) of any other Member, it being
expressly understood and agreed that any such return shall be made solely from
the assets of the Company. No Member shall be entitled to withdraw or receive a
return of any part of its Capital Contributions or Capital Account, to receive
interest on its Capital Contributions or Capital Account or to receive any
distributions from the Company, except as expressly provided for in this
Agreement or under applicable law (and for purposes of this Section 5.02,
Capital Account shall be deemed to also include the Capital Account of any
Member for financial or book purposes or as set forth in the Delaware Act or
under common law).

 

5.03         Ownership. All assets of the Company shall be owned by the Company,
subject to the terms and provisions of this Agreement.

 

5.04         Waiver of Partition; Nature of Interests in the Company. Except as
otherwise expressly provided for in this Agreement, each of the Members hereby
irrevocably waives any right or power that such Member might have:

 

(a)           To cause the Company, the Subsidiaries or the assets of the
Company or the Subsidiaries to be partitioned;

 

(b)           To cause the appointment of a receiver for all or any portion of
the assets of the Company or any Subsidiary;

 

(c)           To compel any sale of all or any portion of the assets of the
Company or any Subsidiary pursuant to any applicable law; or

 

(d)           To file a complaint or to institute any proceeding at law or in
equity, to cause the termination, dissolution or liquidation of the Company or
any Subsidiary.

 

Each of the Members has been induced to enter into this Agreement in reliance
upon the waivers set forth in this Section 5.04, and without such waivers no
Member would have entered into this Agreement. No Member shall have any interest
in any specific assets of the Company (including the Property). The interests of
all Members in this Company are personal property.

 

30

--------------------------------------------------------------------------------


 

VI.           ALLOCATIONS AND DISTRIBUTIONS

 

6.01         Allocations. For each Company taxable year or portion thereof, Net
Profit and Net Loss shall be allocated as follows:

 

(a)           Class A Property Allocations. Class A Property Net Profit and
Class A Property Net Loss shall be allocated (after all allocations pursuant to
Section 6.02 have been made) to the Members in accordance with the Members’
respective Class A Property Percentage Interests (adjusted as may be necessary
to reflect any change in the Class A Property Percentage Interests during such
taxable year or portion thereof).

 

(b)           Class B Property Allocations.

 

(i)            Class B Property Net Profit shall be allocated (after all
allocations pursuant to Section 6.02 have been made) as follows:

 

(A)          first, to the Members, to the extent of and in proportion to the
respective excess (if any), for each Member, of (i) the cumulative amount of
Class B Property Net Loss previously allocated to such Member under Section
6.01(b)(ii)(E) over (ii) the cumulative amount of Class B Property Net Profit
previously allocated to such Member under this Section 6.01(a)(i)(A);

 

(B)           second, to the Members, to the extent of and in proportion to the
respective excess (if any), for each Member, of (i) the sum of (x) the
cumulative amount distributed or distributable to such Member under Section
6.03(b)(ii) in accordance with the Class B Property Payout Percentage described
in clause (a) of the definition thereof (other than Class B Property Return of
Capital Distributions) and (y) the Class B Property Net Loss previously
allocated to such Member under Section 6.01(b)(ii)(D), over (ii) the cumulative
amount of Class B Property Net Profit previously allocated to such Member under
this Section 6.01(b)(i)(B);

 

(C)           third, to the Members, to the extent of and in proportion to the
respective excess (if any), for each Member, of (i) the sum of (x) the
cumulative amount distributed or distributable to such Member under Section
6.03(b)(ii) in accordance with the Class B Property Payout Percentage described
in clause (b) of the definition thereof and (y) the Class B Property Net Loss
previously allocated to such Member under Section 6.01(b)(ii)(C), over (ii) the
cumulative amount of Class B Property Net Profit previously allocated to such
Member under this Section 6.01(b)(i)(C);

 

(D)          fourth, to the Members, to the extent of and in proportion to the
respective excess (if any), for each Member, of (i) the sum of (x) the
cumulative amount distributed or distributable to such Member under Section
6.03(b)(ii) in accordance with the Class B Property Payout Percentage described
in clause (c) of the definition thereof and (y) the Class B Property Net Loss
previously allocated to such Member under Section 6.01(b)(ii)(B), over (ii) the
cumulative amount of Class B Property Net Profit previously allocated to such
Member under this Section 6.01(b)(i)(D); and

 

31

--------------------------------------------------------------------------------


 

(E)           fifth, to the Members, to the extent of and in proportion to the
respective excess (if any), for each Member, of (i) the sum of (x) the
cumulative amount distributed or distributable to such Member under Section
6.03(b)(ii) in accordance with the Class B Property Payout Percentage described
in clause (d) of the definition thereof and (y) the Class B Property Net Loss
previously allocated to such Member under Section 6.01(b)(ii)(A), over (ii) the
cumulative amount of Class B Property Net Profit previously allocated to such
Member under this Section 6.01(b)(i)(E).

 

(ii)           Class B Property Net Loss shall be allocated (after all
allocations pursuant to Section 6.02 have been made) as follows:

 

(A)          first, to the Members, to the extent of and in proportion to the
respective excess (if any), for each Member, of (i) the cumulative amount of
Class B Property Net Profit previously allocated to such Member under Section
6.01(b)(i)(E) over (ii) the sum of (x) the cumulative amount distributed to such
Member under Section 6.03(b)(ii) in accordance with the Class B Property Payout
Percentage described in clause (d) of the definition thereof and (y) the
cumulative amount of Class B Property Net Loss previously allocated to such
Member under this Section 6.01(b)(ii)(A);

 

(B)           second, to the Members, to the extent of and in proportion to the
respective excess (if any), for each Member, of (i) the cumulative amount of
Class B Property Net Profit previously allocated to such Member under Section
6.01(b)(i)(D) over (ii) the sum of (x) the cumulative amount distributed to such
Member under Section 6.03(b)(ii) in accordance with the Class B Property Payout
Percentage described in clause (c) of the definition thereof and (y) the
cumulative amount of Class B Property Net Loss previously allocated to such
Member under this Section 6.01(b)(ii)(B);

 

(C)           third, to the Members, to the extent of and in proportion to the
respective excess (if any), for each Member, of (i) the cumulative amount of
Class B Property Net Profit previously allocated to such Member under Section
6.01(b)(i)(C) over (ii) the sum of (x) the cumulative amount distributed to such
Member under Section 6.03(b)(ii) in accordance with the Class B Property Payout
Percentage described in clause (b) of the definition thereof and (y) the
cumulative amount of Class B Property Net Loss previously allocated to such
Member under this Section 6.01(b)(ii)(C);

 

(D)          fourth, to the Members, to the extent of and in proportion to the
respective excess (if any), for each Member, of (i) the cumulative amount of
Class B Property Net Profit previously allocated to such Member under Section
6.01(b)(i)(B) over (ii) the sum of (x) the cumulative amount distributed to such
Member under Section 6.03(b)(ii) in accordance with the Class B Property Payout
Percentage described in clause (a) of the definition thereof and (y) the
cumulative amount of Class B Property Net Loss previously allocated to such
Member under this Section 6.01(b)(ii)(D); and

 

(E)           fifth, to the Members, in proportion to their respective Class B
Property Percentage Interests.

 

32

--------------------------------------------------------------------------------


 

(c)           Class C Property Allocations. Class C Property Net Profit and
Class C Property Net Loss shall be allocated (after all allocations pursuant to
Section 6.02 have been made) to the Members in accordance with the Members’
respective Class C Property Percentage Interests (adjusted as may be necessary
to reflect any change in the Class C Property Percentage Interests during such
taxable year or portion thereof).

 

6.02         Special Allocations and Compliance with Section 704(b). The
following special allocations shall, except as otherwise expressly provided in
this Agreement, be made in the following order:

 

(a)           Notwithstanding any other provision of this Article VI, if there
is a net decrease in Company Minimum Gain or in any Member Minimum Gain during
any taxable year of the Company, prior to any other allocation pursuant hereto,
such Member shall be specially allocated items of Profit for such year (and, if
necessary, subsequent years) in an amount and manner required by Treasury
Regulation Sections 1.704-2(f) or 1.704-2(i)(4). The items to be so allocated
shall be determined in accordance with Treasury Regulation Section 1.704-2.

 

(b)           Any Member who unexpectedly receives an adjustment, allocation or
distribution described in Treasury Regulation Section 1.704-1(b)(2)(ii)(d)(4),
(5) or (6) which causes or increases a negative balance in his or its adjusted
Capital Account shall be allocated items of Profit sufficient to eliminate such
increase or negative balance caused thereby, as quickly as possible, to the
extent required by such Treasury Regulation.

 

(c)           Nonrecourse Deductions for any taxable year of the Company or
other period with respect to the Class A Properties, the Class B Properties or
the Class C Properties shall be allocated (as nearly as possible) under Treasury
Regulation Section 1.704-2 to the Members, pro rata in proportion to their
respective Class A Property Percentage Interests, Class B Property Percentage
Interests or Class C Property Percentage Interests, as the case may be.

 

(d)           Any Member Nonrecourse Deductions for any taxable year of the
Company or other period shall be allocated to the Member that made, or
guaranteed or is otherwise liable with respect to the loan to which such Member
Nonrecourse Deductions are attributable in accordance with principles under
Treasury Regulation Section 1.704-2(i).

 

(e)           No allocation of Loss or Net Loss shall be made to any Member if,
as a result of such allocation, such Member would have an Adjusted Capital
Account Deficit.

 

6.03         Distributions. Except as provided in Section 6.04, and subject to
Sections 6.05 and 6.10 hereof, the Company shall make distributions or payments
as follows:

 

(a)           As soon as reasonably practical (but no less often than monthly),
make distributions or payments of Class A Property Net Cash Flow (to the extent
and if available) to the Members first to pay off any principal and interest on
any loans the Members may have made to the Company pursuant to Section 4.05 and
next in accordance with and in proportion to each Member’s Class A Property
Payout Percentages, determined as of the moment each dollar of such distribution
is made (as such Class A Property Payout Percentages may vary from time-to-time
as each dollar of such Class A Property Net Cash Flow is distributed to the
Members);

 

33

--------------------------------------------------------------------------------


 

(b)           As soon as reasonably practical (but no less often than monthly),
make distributions or payments of Class B Property Net Cash Flow (to the extent
and if available) to the Members in the following manner and order of priority:

 

(i)            First, an amount of such Class B Property Net Cash Flow shall be
paid to the Members in respect of all Priority Loans made by the Members until
each of the Members shall have received payments of Class B Property Net Cash
Flow, pursuant to this Section 6.03(b)(i), in an aggregate amount (for the
current period and all previous periods) equal to a Priority Loans IRR of 12%
per annum, compounded quarterly, until such all such Priority Loans shall have
been repaid in full; and

 

(ii)           Thereafter, any remaining Class B Property Net Cash Flow shall be
distributed to the Members in accordance with and in proportion to their
respective Class B Property Payout Percentages, determined as of the moment each
dollar of such distribution is made (as such Class B Property Payout Percentages
may vary from time-to-time as each dollar of such Class B Property Net Cash Flow
is distributed to the Members).

 

(c)           As soon as reasonably practical (but no less often than monthly),
make distributions or payments of Class C Property Net Cash Flow (to the extent
and if available) to the Members first to pay off any principal and interest on
any loans the Members may have made to the Company pursuant to Section 4.06 in
accordance with and in proportion to their respective Class C Property Payout
Percentages, determined as of the moment each dollar of such distribution is
made (as such Class C Property Payout Percentages may vary from time-to-time as
each dollar of such Class C Property Net Cash Flow is distributed to the
Members).

 

6.04         Distributions in Liquidation. Upon the dissolution and winding-up
of the Company, the proceeds of sale and other assets of the Company
distributable to the Members under Section 12.02(c)(iii) shall be distributed,
not later than the latest time specified for such distributions pursuant to
Treasury Regulation Section 1.704-1(b)(2)(ii)(b)(2) to the Members in accordance
with Section 6.03. With the approval of the Managers, a pro rata portion of the
distributions that would otherwise be made to the Members under the preceding
sentence may be distributed to a trust established (for the benefit of the
Members) for the purposes of liquidating Company and Subsidiary assets,
collecting amounts owed to the Company or any Subsidiary and paying any
contingent or unforeseen liabilities or obligations of the Company and the
Subsidiaries arising out of or in connection with the Company or the
Subsidiaries. The assets of any trust established under this Section 6.04 will
be distributed to the Members from time-to-time by the trustee of the trust upon
approval of the Managers in the same proportions as the amount distributed to
the trust by the Company would otherwise have been distributed to the Members
under this Agreement.

 

6.05         Reinvestment of Cash Flow. Notwithstanding the provisions of
Section 6.03(b), at the discretion of the Executive Committee, the Company may
retain Class B Property Net Cash Flow of the Company for any purpose, including,
without limitation, the funding of operations of the Company, the GP, the OP and
the Class B Property Subsidiaries and capital improvements on the Class B
Properties, but not for the purpose of funding the Class A

 

34

--------------------------------------------------------------------------------


 

Properties, the Class A Property Subsidiaries, the Class C Properties or the
Class C Property Subsidiaries.

 

6.06         Tax Matters. The Members intend for the Company to be treated as a
partnership under the Code. The Executive Committee shall make all applicable
elections, determinations and other decisions under the Code, including, without
limitation, the deductibility of a particular item of expense and the positions
to be taken on the Company’s tax return, and shall approve the settlement or
compromise of all audit matters raised by the Internal Revenue Service affecting
the Members generally. The Members shall each take reporting positions on their
respective federal, state and local income tax returns consistent with the
positions determined for the Company by the Executive Committee. The Manager
shall cause all federal, state and local income and other tax returns to be
timely filed by the Company.

 

6.07         Tax Matters Partner. The CLI Member shall be the tax matters
partner within the meaning of Section 6231(a)(7) of the Code (“Tax Matters
Partner”) and, subject to Section 6.06, shall exercise all rights, obligations
and duties of a tax matters partner under the Code. The Executive Committee may
in its discretion designate any other Member as a substitute or alternative tax
matters partner by written notice thereof to all Members. The Executive
Committee and the CLI Member, in its capacity as Tax Matters Partner, shall
oversee the Company tax affairs in the overall best interests of the Company and
shall comply with the requirements of Sections 6221 through 6232 of the Code and
regulations promulgated thereunder, and the Members further agree as follows:

 

(a)           The Tax Matters Partner shall have a continuing obligation to
provide the Internal Revenue Service with sufficient information so that proper
notice can be mailed to all Members as provided in Section 6223 of the Code.

 

(b)           The Tax Matters Partner shall keep the Members informed of all
administrative and/or judicial proceedings for the adjustment of partnership
items (as defined in Section 6231(a)(3) of the Code and regulations promulgated
thereunder). Without limiting the generality of the foregoing sentence, (i)
within fifteen (15) days of receiving any written or oral notice of the time and
place of a meeting or other proceeding from the Internal Revenue Service
regarding the Company (and in any event, within a reasonable time prior to such
meeting or proceeding), the Tax Matters Partner shall furnish a copy of such
written communication or notice or inform the Members in writing of the
substance of any such oral communication, and (ii) within fifteen (15) days of
receiving any other significant written or oral communication from the IRS
regarding the Company, the Tax Matters Partner shall furnish a copy of such
written communication or inform the Members of the substance of any such oral
communication.

 

(c)           Neither the Executive Committee nor the Tax Matters Partner may
extend or waive the statute of limitations or enter into any settlement or
compromise agreement relating to any Company item of income, gain, loss,
deduction or credit for any Fiscal Year without receiving the prior written
consent of each Member.

 

(d)           The Tax Matters Partner may from time to time request that a
Member provide such documents and information necessary for the Tax Matters
Partner to perform its duties and obligations as Tax Matters Partner. Each
Member shall reasonably cooperate with

 

35

--------------------------------------------------------------------------------


 

any such request by the Tax Matters Partner with respect to any such document or
other information that may be in such Member’s possession.

 

6.08         Section 704(c). In accordance with Section 704(c) of the Code and
the applicable Treasury Regulations thereunder, income, gain, loss, deduction
and tax depreciation with respect to any property contributed to the capital of
the Company, or with respect to any Property which has a Book Basis different
than its adjusted tax basis, shall, solely for federal income tax purposes, be
allocated among the Members so as to take into account any variation between the
adjusted tax basis of such property to the Company and the Book Basis of such
property. The Company shall use the “traditional method” without curative
allocations.

 

6.09         REIT Compliance.

 

(a)           Notwithstanding anything herein to the contrary, the Members
hereby acknowledge the status of CLI and SLG (Affiliates of, respectively, the
CLI Member and the Gale/SLG Member) as REITs. The Members further agree that the
Company and the Properties shall be managed in a manner so that:  (a) the
Company’s gross income meets the tests provided in Section 856(c)(2) and (3) of
the Code as if the Company were a REIT; (b) the Company’s assets meet the tests
provided in Section 856(c)(4) of the Code as if the Company were a REIT; and (c)
the Company minimizes federal, state and local income and excise taxes that may
be incurred by CLI or SLG, or any of their Affiliates, including taxes under
Section 857(b), 860(c) or 4981 of the Code. The Members hereby acknowledge,
agree and accept that, pursuant to this Section 6.09(a), the Company may be
precluded from taking, or may be required to take, an action which it would not
have otherwise taken, even though the taking or the not taking of such action
might otherwise be advantageous to the Company and/or to one or more of the
Members (or one or more of their Affiliates). After consultation with the
Members, if the Tax Matters Partner determines that a taxable REIT subsidiary
(as described in Section 856(l) of the Code) (a “TRS”) should be established in
order to meet the requirements of this Section 6.09(a), the Tax Matters Partner
may form such TRS only if it (i) provides at least ten (10) days prior written
notice thereof to CLI and SLG and (ii) prepares forms for joint elections under
Section 856(l)(l)(B) of the Code (in accordance with guidance issued by the
Internal Revenue Service) for both CLI and SLG and causes the TRS to execute
such election forms and forward them to CLI and SLG within seven (7) days after
formation of the TRS, for execution and filing by CLI and SLG if they so choose.
If a TRS is formed to serve as the lessee of space that will be subleased to a
party with respect to which CLI or SLG would own an interest of ten percent
(10%) or more for purposes of Section 856(d)(2)(B) of the Code, then CLI Member
or Gale/SLG Member, as the case may be, will bear all net costs associated with
the formation and operation of such TRS (including any federal income tax
liability of such TRS).

 

(b)           The Members acknowledge that each of SLG and CLI is a REIT and
agree to formulate each Budget and Operating Plan in a manner that recognizes
the status of each of SLG and CLI as a REIT and the income, asset and operating
requirements of the Code which are applicable to a REIT (the “REIT
Requirements”). Each Budget and Operating Plan will include leasing guidelines
consistent with the REIT Requirements, and the Manager will not knowingly enter
into leases in contravention of such lease guidelines and will not knowingly
provide or allow the Company or any Subsidiary to provide any services to any
tenant that is not required by such tenant’s lease (except, in each case, as
approved by the Executive Committee).

 

36

--------------------------------------------------------------------------------


 

(c)           Notwithstanding any other provision of this Agreement to the
contrary, neither the Manager, the Executive Committee nor any Member will
require the Company to take any material action which may, in the opinion of
SLG’s or CLI’s independent auditors or legal counsel, result of the loss of
either of SLG’s or CLI’s status as a REIT. Furthermore, the Manager shall use
its reasonable efforts to structure its transactions to minimize any prohibited
transaction tax or other taxes applicable to any Member, CLI and SLG.

 

VII.          MANAGEMENT

 

7.01         Management.

 

(a)           Except as otherwise expressly provided in this Agreement
(including Sections 7.04 and 7.05), the business and affairs of the Company and,
indirectly, the Subsidiaries, shall be controlled by the Members. The Members
shall act by means of and through their authorized representatives appointed in
writing pursuant to Section 7.02 hereof, who shall serve as members of an
Executive Committee of the Members. Subject to Sections 7.04 and 7.05, the
members of the Executive Committee shall have responsibility for supervising,
directing and overseeing the activities of the Manager, establishing the
policies and operating procedures of the Company, the GP, the OP and the Class B
Property Subsidiaries, managing the business and affairs of the Company, the GP,
the OP and the Class B Property Subsidiaries, and making all decisions as to all
matters which the Company, the GP, the OP or any Class B Property Subsidiary has
authority to perform, as fully as if all the Members were themselves making such
decisions in lieu thereof. Subject to Sections 7.04 and 7.05, all decisions made
with respect to the management and control of the Company, the GP, the OP or any
Class B Property Subsidiary and approved by the Executive Committee (except for
decisions which by the express terms of this Agreement require the approval of
all Members or the Manager) shall be binding on the Company, the Subsidiaries
and all Members. The Executive Committee may, unless otherwise determined by the
Executive Committee, delegate certain administrative functions to the Manager.
The Manager shall be responsible for performing, or for causing to be performed,
the duties described in Section 7.03 hereof. The Executive Committee may also
delegate such other of their powers, duties, responsibilities and management
functions, as it may from time-to-time determine, to the Manager, or to any
officer, employee or agent of any Member, the Company, the GP, the OP or any
Class B Property Subsidiary. Except as otherwise expressly provided in this
Agreement (including as provided in Sections 7.04 and 7.05 hereof), the Manager
of the Company shall conduct the business of the Company, the GP, the OP and any
Class B Property Subsidiary on a day-to-day basis except the following matters
(each a “Major Decision”) may only be taken upon the affirmative vote or consent
of the Executive Committee:

 

(i)            The making of any decision or the implementing of any decision to
acquire any real property (or any interest in any real property, directly or
indirectly);

 

(ii)           The approval of Budgets, any significant capital expenditures by
the GP, the OP or the Class B Property Subsidiaries, Operating Plans and any
amendments or modifications thereto;

 

37

--------------------------------------------------------------------------------


 

(iii)          Subject to the terms of any Operating Plan approved by the
Executive Committee, any financing (including, without limitation, acquisition,
interim, permanent, development or construction financing), refinancing or
securitization involving the Company, the GP, the OP and the Class B Properties
or any Class B Property Subsidiary, and the execution and delivery of any
documents, agreements or instruments evidencing, securing or relating to any
such financing, including the terms, conditions and provisions of any guaranties
and the approval of any modification, extension, renewal or any recasting of any
such financing and the execution and delivery of any documents, agreements or
instruments related thereto;

 

(iv)          Except as provided in Section 7.09 hereof and other than with
regard to obsolete equipment, fixtures and personal property and other
equipment, fixtures and personal property removed or replaced in connection with
ordinary repairs and maintenance, any sale, transfer or other disposition of all
or any portion of the Class B Properties, the Company’s interest in any Class B
Property Subsidiary or any property of the Company, the GP, the OP or any Class
B Property Subsidiary, or any merger, consolidation or other business
combination transaction involving the Company, the GP, the OP or any Class B
Property Subsidiary;

 

(v)           The establishment of working capital and any other cash reserves,
determination of the amount of available Class B Property Net Cash Flow and
making of distributions to Members;

 

(vi)          Except as provided in Section 4.10(d), the making of any request
that the Members make any Additional Class B Property Capital Contribution to
the Company;

 

(vii)         The entering into or consummation of any transaction or
arrangement with any Member or any Related Persons of any Member, or any other
transaction involving an actual or potential conflict of interest, other than
the Management Agreement and as expressly provided for in this Agreement;

 

(viii)        The institution of any legal proceedings in the name of the
Company, the GP, the OP or any Class B Property Subsidiary, settlement of any
legal proceedings against the Company, the GP, the OP or any Class B Property
Subsidiary, and confession of any judgment against the Company, the GP, the OP,
any Class B Property Subsidiary, or the property of the Company (other than the
Class A Properties and the Class C Properties), the GP, the OP or any Class B
Property Subsidiary other than as contemplated or provided for in the Operating
Plan, provided that Executive Committee approval shall not be required for (A)
the institution or settlement of any eviction or similar proceedings or any
other lease enforcement proceedings or (B) the institution or settlement of any
legal proceedings, or the confession of any judgment, where the amounts in
dispute or to be settled or confessed shall not exceed $200,000 and, with
respect to any settlement or confession of judgment, the Company or the relevant
Subsidiary shall have sufficient funds to pay such settlement or judgment and
continue to pay ordinary course Class B Property Expenses without seeking
Additional Class B Property Capital Contributions from the Members;

 

38

--------------------------------------------------------------------------------


 

(ix)           Any change in the Company Accountant or the selection of any
other auditor or independent accounting firm for the Company, the GP, the OP or
any Class B Property Subsidiary or the making of any decision to change any
other auditor or independent accounting firm of the Company, the GP, the OP or
any Class B Property Subsidiary;

 

(x)            The making of any decision and the implementing of any decision
to form a subsidiary of the Company or to assign, transfer or convey all or any
portion of the Class B Properties to such subsidiary, and any decision to
capitalize such subsidiary with equity or loans, and the execution and delivery
of any documents, agreements or instruments implementing, evidencing or relating
to any such decision or action (including any organizational documents relating
to such subsidiary);

 

(xi)           The making of any decision to develop, redevelop, rehabilitate or
construct any material improvements upon any of the Class B Properties (or any
material variation of any decision previously approved by the Executive
Committee), the implementation of any such decision, the execution and delivery
of any material documents, agreements or instruments, implementing, evidencing
or relating to any such decision or action, including the entering into,
amendment, modification, extension or termination of any construction contracts,
development agreements or any construction management or development management
agreement (or any documents or agreements relating to the financing of any of
the foregoing) with regard to the Company, the GP, the OP or any Class B
Property Subsidiary, or the Class B Properties, and determining the amount of
any construction, development or any construction or development management fees
and the parties to share in such fees, and, subject to the provisions of Section
7.01(a)(vii), the expending of any funds in connection with any such activity,
unless in each case, the same has been previously approved in writing by the
Executive Committee or is provided for or contemplated in a Budget and, to the
extent applicable, provided for in the Operating Plan;

 

(xii)          The approval of the initial and any subsequent plans and
specifications with regard to the development, redevelopment, rehabilitation, or
construction of any material improvements with regard to the Class B Properties
and the approval of or consent to any material modification or variation thereof
(including any material change orders), unless the same has been previously
approved in writing by the Executive Committee or is provided for or
contemplated in a Budget and, to the extent applicable, provided for in the
Operating Plan (or to the extent such approval rights are waived or modified in
connection therewith);

 

(xiii)         The making of any expenditure or the incurrence of any obligation
by or on behalf of the Company, the GP, the OP or any Class B Property
Subsidiary that varies materially from the Budget and Operating Plan, the
entering into of any agreement not provided for or contemplated in the Budget
and Operating Plan or the amendment or modification of any agreement which would
cause a material variance from the Budget and Operating Plan or which would
cause such agreement to not comply with the provision of the Budget and
Operating Plan (for purposes of this Section 7.01(a)(xiii), such a material
variance shall be (A) expenditures or obligations involving an amount

 

39

--------------------------------------------------------------------------------


 

that is in excess of any individual major line item expenditure amount
(year-to-date) set forth in the Budget and Operating Plan for the applicable
fiscal year by more than 5% of such individual major line item expenditure
amount, or (B) expenditures or obligations involving the incurrence of an
expenditure or obligation for the Company, the GP, the OP or any Class B
Property Subsidiary or the Class B Properties or for any transaction or any
series of related transactions when taken with all prior expenditures or
obligations during the particular fiscal year related thereto exceeds the
maximum expenditure amount provided in the current Budget and Operating Plan for
such particular transaction or series of transactions for such fiscal year by 5%
of such maximum expenditure amount for such fiscal year;

 

(xiv)        The entering into of any agreement that is not terminable (without
penalty) by the Company, the GP, the OP or the applicable Class B Property
Subsidiary on thirty (30) calendar days or less written notice to the other
parties, unless the same has been approved in writing by the Executive Committee
or is provided for or contemplated in a Budget and provided for in the Operating
Plan (or to the extent such approval rights are waived or modified in connection
therewith);

 

(xv)         Any lease of any portion of the Class B Properties or any
improvements existing or constructed thereon, or any amendment or modification
thereto, which is either (A) greater than 10,000 square feet per building or (B)
not in accordance with lease guidelines for the Class B Properties included in
the Operating Plan (regardless of the amount of square feet), or any extension,
termination or buyout thereof (other than extensions, terminations or buyouts of
leases within the policies established in the Operating Plan). The Manager shall
submit a request for approval to the Executive Committee of the terms of any
such lease being proposed (“Lease Proposal”), which Lease Proposal shall include
(i) a summary of the material lease terms; (ii) a copy of the proposed form of
lease and (iii) a budget for all costs required to be paid by the Company in
connection with such lease including, without limitation, leasing commissions,
tenant improvement costs, tenant concessions, projected legal fees and expenses
and all other projected out-of-pocket costs. If the Executive Committee fails to
respond to any such Lease Proposal within ten Business Days of its receipt of a
written request for the approval thereof, the Manager shall submit a second
Lease Proposal (which second Lease Proposal shall specify changes to the
proposed leasing transaction, if any, since the initial Lease Proposal) to the
Executive Committee for its approval. If the Executive Committee fails to
respond to the second Lease Proposal (y) within three (3) Business Days if there
were no changes from the first Lease Proposal to the second Lease Proposal and
(z) six (6) Business Days if there were changes from the first Lease Proposal to
the second Lease Proposal, such second Lease Proposal shall be deemed to be
approved by the Executive Committee. If after a Lease Proposal is approved or
deemed approved in accordance with this paragraph, there are any material
changes negotiated to the lease form included in the Lease Approval, the Manager
shall submit a request for approval to the Executive Committee of the revised
lease form (“Final Lease Proposal”), which Final Lease Proposal shall include a
copy of the proposed form of lease marked to show the changes from the
previously approved lease. If the Executive Committee fails to respond to any
such Final Lease Proposal within five (5) Business Days of its receipt of a
written request for the approval thereof, the Manager shall submit a second
Final Lease Proposal

 

40

--------------------------------------------------------------------------------


 

to the Executive Committee for its approval. If the Executive Committee fails to
respond to the second Final Lease Proposal within three (3) Business Days, such
second Final Lease Proposal shall be deemed to be approved by the Executive
Committee. Any approval, or deemed approval, of a Lease Proposal(or, if
applicable, a Final Lease Proposal) shall also be deemed to be the Executive
Committee’s approval of a request that Members make an Additional Class B
Property Capital Contribution in the amount of the budget set forth in the Lease
Proposal (or, if applicable, the Final Lease Proposal);

 

(xvi)        The approval of a standard lease form to be utilized with regard to
the Class B Properties, any material changes to such standard lease form and the
entering into, consummation of or approval of the terms of any lease which
materially varies from such standard lease form (or any modification which
causes such lease to materially vary from such standard lease form), unless the
same has been approved in writing by the Executive Committee (or to the extent
such approval rights are waived or modified in connection therewith or in
connection with the applicable lease guidelines included in the Operating Plan);

 

(xvii)       The entering into, amendment, modification, extension or
termination of any asset or property management or leasing agreement with regard
to the Company, any Class B Property Subsidiary or the Class B Properties or the
property of any Class B Property Subsidiary, unless the same has been approved
in writing by the Executive Committee or is provided for or contemplated in a
Budget and provided for in the Operating Plan (or to the extent such approval
rights are waived or modified in connection therewith);

 

(xviii)      The selection of environmental consultants and the adoption of and
implementation of any operation and maintenance program or any other program to
remove or otherwise remediate hazardous materials (other than as provided for in
the Operating Plan);

 

(xix)         The possession of any assets of the Company, the GP, the OP or any
Class B Property Subsidiary (including any portion of the Class B Properties)
for other than Company purposes;

 

(xx)          Any issuance or sale by the Company, the GP, the OP or any Class B
Property Subsidiary of any debt or equity securities or of additional ownership
interests in the Company, the GP, the OP or any Class B Property Subsidiary, any
monetization transaction or activities and any valuation of assets or pricing of
securities related to the foregoing;

 

(xxi)         The filing of any voluntary petition in bankruptcy on behalf of
the Company, the GP, the OP or any Class B Property Subsidiary, the consenting
to the filing of any involuntary petition in bankruptcy against the Company, the
GP, the OP or any Class B Property Subsidiary, the filing of any petition
seeking, or the consenting to, reorganization or relief under any applicable
federal or state law relating to bankruptcy or insolvency, on behalf of the
Company, the GP, the OP or any Class B Property Subsidiary, the consenting to
the appointment of a receiver, liquidator, assignee, trustee,

 

41

--------------------------------------------------------------------------------


 

sequestrator (or other similar official) for the Company, the GP, the OP or any
Class B Property Subsidiary or the Class B Properties, the making of any
assignment for the benefit of creditors on behalf of the Company or any Class B
Property Subsidiary, the admission in writing of the Company’s, the GP’s, the
OP’s or any Class B Property Subsidiary’s inability to pay its debts generally
as they become due, or the taking of any action by the Company, the GP, the OP
or any Class B Property Subsidiary in furtherance of any such action;

 

(xxii)        The engagement of any sales or placement agent or broker for the
disposition, financing or refinancing of the Company, the GP, the OP, the Class
B Properties or any Class B Property Subsidiary other than in accordance with
Section 7.04(d) hereof, to the extent applicable;

 

(xxiii)       Determining the amount of overhead and other reimbursements or any
compensation payable to any Member or any of its Related Persons pursuant to the
terms hereof or any separate agreement between the Company, the GP, the OP or
any Class B Property Subsidiary and a Member or any of its Related Persons, and
determining the amount of compensation, benefits or other remunerations payable
to any employees of the Company, the GP, the OP or any Class B Property
Subsidiary;

 

(xxiv)       Determining the types of and amounts of insurance coverage on the
Class B Properties, and the deductibles and underwriters with regard thereto,
other than as provided for in the Operating Plan;

 

(xxv)        Obligating the Company, the GP, the OP or any Class B Property
Subsidiary as a surety, guarantor, indemnitor or accommodating party to any
obligation;

 

(xxvi)       Lending funds belonging to the Company, the GP, the OP or any Class
B Property Subsidiary to any third Person or extending to any Person credit on
behalf of the Company, the GP, the OP or any Class B Property Subsidiary other
than in the Ordinary Course;

 

(xxvii)      The adoption or amendment, or permitting the Company, the GP, the
OP or any Class B Property Subsidiary, to adopt or amend, any plan, program,
arrangement, fund, policy, practice, agreement or contract and any medical,
dental and health insurance plans, workers compensation, severance pay plans,
savings plans, pension plans and retirement plans through or under which the
Company, the GP, the OP or any Class B Property Subsidiary provides benefits,
compensation or assurances with respect to employment to or on behalf of one or
more employees or former employees of the Company, the GP, the OP or any Class B
Property Subsidiary;

 

(xxviii)     Any material amendment, modification, extension or termination of
any agreement or other arrangement which itself would have been a Major Decision
at the time such agreement or arrangement was entered into, other than as
included in or contemplated under any current Budget and Operating Plan;

 

(xxix)       The admission of any Person as a Member (other than the admission
of any transferee in connection with any Interest Transfer by one Member

 

42

--------------------------------------------------------------------------------


 

which (a) pursuant to the express terms of this Agreement, does not require the
consent of the other Member, or (b) has already been consented to, or deemed
consented to, by the other Member);

 

(xxx)        In the case of an election by a Member under Section 7.11 to cause
an in-kind distribution to be made by the OP, whether the in-kind distribution
takes the form described in clause (i) or clause (ii) of Section 7.11.

 

(xxxi)       Any amendment, modification or waiver of the terms of this
Agreement;

 

(xxxii)      With regard to the GP, the OP or any Class B Property Subsidiary,
the making of any decision, taking any action or providing any consent or
approval with regard to any matter which if made or taken by the Company would
have been a Major Decision as set forth in this Agreement or which requires the
consent or approval of the limited partners of the OP or the shareholders, board
of directors, executive committee, managing members, general partners or similar
management body of any other Person in which the Company, the GP, the OP or such
Class B Property Subsidiary holds an equity interest; and

 

(xxxiii)     The approval, determination or any other action expressly reserved
to the Executive Committee under this Agreement, including, without limitation,
any material modification, amendment, or renewal of any matter previously
requiring the approval of the Executive Committee.

 

(b)           Other than as set forth above and subject to the terms and
limitations of this Agreement and the limitations imposed by law, the Manager
(acting on behalf of the Executive Committee) shall have all of the same powers
as a general partner of a general partnership under the laws of the State of
Delaware, including without limitation, the power and authority to: (i) acquire,
hold, improve, operate, sell, transfer, assign, convey, exchange, lease,
sublease, mortgage or otherwise dispose of or deal with all or any part of the
Class B Properties, (ii) in furtherance of the Company’s, the GP’s, the OP’s or
any Class B Property Subsidiary’s purposes and business, borrow money, whether
on a secured or unsecured basis, refinance, recast, modify, amend, extend,
compromise or otherwise deal with any such loan, and in connection therewith,
issue evidences of such indebtedness and secure the same by mortgages, deeds of
trust, security agreements or other similar documents affecting the assets of
the Company, (iii) authorize other persons to execute and deliver such documents
on behalf of the Company, the GP, the OP or any Class B Property Subsidiary as
the Executive Committee may deem necessary or desirable for the Company’s, the
GP’s, the OP’s or any Class B Property Subsidiary’s business, including without
limitation, guarantees and indemnities; (iv) perform, or cause to be performed,
all of the Company’s, the GP’s, the OP’s or any Class B Property Subsidiary’s
obligations under any agreement to which the Company, the GP, the OP or any
Class B Property Subsidiary is a party; (v) enter into contracts on behalf of
the Company, the GP, the OP or any Class B Property Subsidiary and make
expenditures as are required to operate and manage the Company, the GP, the OP
the Class B Property Subsidiaries and the Class B Properties; and (vi) do any
act which is necessary or desirable to carry out any of the purposes of the
Company, the GP, the OP or any Class B Property Subsidiary.

 

43

--------------------------------------------------------------------------------


 

(c)           The Executive Committee may, on behalf of the Company, the GP, the
OP or any Class B Property Subsidiary, employ, engage or retain any Persons
(including any Related Persons of any Member) to act as property or asset
managers, leasing agents, developers, brokers, accountants, attorneys, engineers
or in such other capacities as the Executive Committee may determine are
necessary or desirable in connection with the Company’s, the GP’s, the OP’s or
any Class B Property Subsidiary’s business, and the Manager and the members of
the Executive Committee shall be entitled to rely in good faith upon the
recommendations, reports and advice given them by any such Persons in the course
of their professional engagement.

 

(d)           Except as otherwise set forth in Sections 7.04 and 7.05, no
Member, other than the Manager, shall have any right or power to participate in
or have any control over the Company’s, the GP’s, the OP’s or any Class B
Property Subsidiary’s business, affairs or operations or to act for or to bind
the Company or any Class B Property Subsidiary in any matter whatsoever and no
Member other than the Manager shall be required or permitted to consent to,
acquiesce in, vote on or approve any action or act taken or decision made by the
Manager or the Executive Committee, except as otherwise expressly provided in
this Agreement and except with regard to such Member’s right to appoint one or
more members of the Executive Committee, if any.

 

(e)           To the extent the Company shall obtain and maintain insurance on
the Class B Properties that is not separate and distinct from any insurance
policy maintained by any Member or their Affiliates, then the allocated premiums
payable for such insurance by the Company shall be agreed upon by the Executive
Committee and the Company shall not pay any amounts for such insurance in excess
of such agreed upon amounts.

 

(f)            None of the CLI Member, the Gale/SLG Member and the Manager shall
take any action or cause the GP to take any action with respect to a Class B
Property if such action is in violation of any of the obligations of the OP and
the GP pursuant to the Contribution and Subscription Agreements or which would
give rise to any claim of damages by the parties protected thereunder.

 

7.02         Members of the Executive Committee.

 

(a)           The Executive Committee initially shall be comprised of six (6)
members, three (3) of whom shall be appointed by the CLI Member and three (3) of
whom shall be appointed by the Gale/SLG Member. In connection with the
determination of any and all matters presented to the Executive Committee for
action, the Members agree and acknowledge that each member of the Executive
Committee will be acting as the representative of the Member that appointed such
member of the Executive Committee. Therefore, each member of the Executive
Committee may act, and to the fullest extent permitted by law, will be protected
from acting, at the discretion and control of, or in the manner that the member
of the Executive Committee believes is in the best interest of, the Member that
appointed such member of the Executive Committee, without regard to the interest
of any other Member, the Company or any Subsidiary, and each Member therefore
waives, to the fullest extent permitted by law, any claim or cause of action
against the Manager or any member of the Executive Committee for any breach of
any fiduciary duty, duty of care or any other duty, breach of the Delaware Act,
or breach of any duty created by special circumstances, with regard to or
arising as a result of this

 

44

--------------------------------------------------------------------------------


 

Agreement, the Company or any Subsidiary; provided, however, the foregoing will
not limit any Member’s obligation under or liability for breach of the express
terms and provisions of this Agreement. Each Member may, by written notice to
the others, remove any member of the Executive Committee appointed by such
Member and appoint a substitute therefor; provided, however, that any new member
appointed to the Executive Committee by any Member must either be a partner,
member, officer, director or employee of such Member or of an Affiliate of such
Member or, if not, be approved by the Executive Committee members appointed by
the other Member, such approval not to be unreasonably withheld or delayed. Any
appointing Member may, by written instrument and by delivering written notice to
the Executive Committee members of the other Member, delegate any or all of the
duties of one or more of its representatives on the Executive Committee to
(x) another of its representatives on the Executive Committee or to an alternate
member or (y) any other representative on the Executive Committee of any other
Member or any employee of such Member or any of its Affiliates (and such
delegate shall also be an agent of and operate at the sole discretion of the
appointing Member), and any decisions or actions taken by such delegate shall be
fully binding upon the Company and the Members as if taken by the member of the
Executive Committee for whom such delegate was acting. One Person may not
represent more than one Member on the Executive Committee.

 

(b)           The initial members of the Executive Committee appointed by the
CLI Member are Mitchell Hersh, Michael Grossman and Mark Yeager. The initial
members of the Executive Committee appointed by the Gale/SLG Member are Marc
Holliday, Andrew Mathias and Andrew S. Levine.

 

(c)           The number of members of the Executive Committee may be increased
or decreased from time-to-time by the Executive Committee, so long as half of
the members of the Executive Committee shall represent and shall have been
appointed by the CLI Member and half of the members of the Executive Committee
shall represent and shall have been appointed by the Gale/SLG Member.

 

(d)           A majority (in number) of the members of the Executive Committee
shall constitute a quorum for the transaction of business at any meeting of the
Executive Committee, provided that if less than a majority of such number of
members of the Executive Committee are present at said meeting, a majority of
the members of the Executive Committee present at such meeting may act solely to
adjourn the meeting without further notice. The act or affirmative vote of a
majority (in number) of the members of the Executive Committee present at a
meeting at which a quorum is present shall be the act of the Executive
Committee, unless the act of a greater number is required by this Agreement;
provided at least two-thirds of the members of the Executive Committee appointed
by the CLI Member and at least two-thirds of the members of the Executive
Committee appointed by the Gale/SLG Member shall have consented to such action.

 

(e)           Any action required to be taken at a meeting of the Executive
Committee or any other action which may be taken at a meeting of the Executive
Committee may be taken without a meeting if a consent in writing, setting forth
the action so taken, shall be signed by the number of members of the Executive
Committee required to approve such action at a properly called and constituted
meeting of the Executive Committee at which all of the members of the Executive
Committee were present and voting. Any such consent signed by the number of the

 

45

--------------------------------------------------------------------------------


 

members of the Executive Committee indicated above in the immediately preceding
sentence shall be a valid and proper act of the Executive Committee at a
properly called and constituted meeting of the Executive Committee at which all
of the members of the Executive Committee were present and voting.

 

(f)            The members of the Executive Committee may participate in and act
at meetings of the Executive Committee through the use of a conference telephone
or other communications equipment or system by means of which all persons
participating in the meeting can hear each other (“Electronic Participation”).
Participation in such meeting shall constitute attendance in person at the
meeting of the person or persons so participating.

 

(g)           Regular meetings of the Executive Committee shall be held at such
times and places as shall be designated from time-to-time by resolution of the
Executive Committee, provided the Executive Committee shall meet no less
frequently than quarterly and provided such regular meetings of the Executive
Committee shall be as often as necessary or desirable to carry out its
management functions.

 

(h)           Special meetings of the Executive Committee may be called by or at
the request of the Manager for any reasonable purpose. Special meetings of the
Executive Committee shall be held at a location mutually agreed to by the
members of the Executive Committee, and should they fail to agree, at the office
of the Manager, as specified in the notice regarding such special meeting.

 

(i)            Notice of any meeting of the Executive Committee shall be given
no fewer than five (5) Business Days and no more than twenty (20) Business Days
prior to the date of the meeting (unless such notice is waived in writing).
Notice of any meeting of the Executive Committee shall specify the date, time
and place of the proposed meeting and the agenda for the meeting. Notice shall
be delivered in the manner set forth in Section 14.03 hereof. The attendance
(whether in person or by Electronic Participation) of a member of the Executive
Committee at a meeting of the Executive Committee (as reflected in the minutes
of the meeting) shall constitute a waiver of notice of such meeting, except
where a member of the Executive Committee attends a meeting for the express
purpose of objecting to the transaction of any business because the meeting is
not properly called or convened.

 

(j)            The Executive Committee may, by resolution, designate one or more
individuals as officers, employees or agents of the Company, the GP, the OP or
any Class B Property Subsidiary. No officer, employee or agent need be a Member
of the Company or a Class B Property Subsidiary. Each officer, employee or agent
shall have the authority and shall perform the duties as designated by the
Executive Committee from time-to-time. Any officer, employee or agent appointed
by the Executive Committee may be removed by the Executive Committee, with or
without cause, whenever, in their judgment, the interest of the Company, the GP,
the OP or any Class B Property Subsidiary would be served.

 

(k)           A written record of all meetings of the Executive Committee and
all decisions made by it shall be made by the Manager, as Secretary of the
Executive Committee, or such other member of the Executive Committee or officer
appointed by the Executive Committee, and kept in the records of the Company and
shall be initialed, signed or confirmed

 

46

--------------------------------------------------------------------------------


 

by electronic means from a verifiable, identifiable source by at least one
member of the Executive Committee appointed by the CLI Member and at least one
member of the Executive Committee appointed by the Gale/SLG Member. The approval
of any Budget and Operating Plan will be evidenced by the signing or initialing
of a copy of the approved version by at least the members required of the
Executive Committee as set forth in Section 7.02(d). Minutes and/or resolutions
of the Executive Committee when initialed or signed as indicated above shall be
binding and conclusive evidence of the decisions reflected therein and any
authorizations granted thereby.

 

(l)            Except as otherwise determined by the Executive Committee, no
member thereof shall be entitled to receive any salary or other remuneration or
expense reimbursement from the Company, the GP, the OP or any Class B Property
Subsidiary for his services as a member of the Executive Committee.

 

7.03         Manager.

 

(a)           The Executive Committee may designate one of the Members to act as
the Manager of the Company to implement the decisions of the Executive
Committee. Subject to the provisions of Section 7.01, 7.04, 7.05 and the other
provisions of this Agreement, the Manager shall (i) conduct the business of the
Company, the GP, the OP and any Class B Property Subsidiary on a day-to-day
basis, (ii) perform the duties assigned to it hereunder and (iii) carry out all
decisions and resolutions of the Executive Committee, in each case in accordance
with the standard of care required of prudent and experienced third-party asset
or property managers, as the case may be, performing similar functions, in
accordance with customary industry standards and in accordance with the current
Budget and Operating Plan and such other guidelines as shall be adopted by the
Executive Committee. Except as set forth below (including as set forth in
Section 7.08 hereof) or in any separate written agreement approved in writing by
the Executive Committee, the Manager shall not be entitled to receive any fees
or other compensation in respect of its activities as the Manager, and will not
receive reimbursement for compensation payable to any of its employees or other
direct or indirect overhead which may be attributable to the performance of its
duties as the Manager. The Manager shall, however, receive reimbursement for all
out-of-pocket costs and expenses incurred by it for third-party accountants and
auditors engaged to perform year-end audits and prepare year-end audited
financial statements and tax returns and reports, to the extent such
out-of-pocket costs and expenses are provided for or contemplated in the current
Budget, and to the extent applicable, provided for in the Operating Plan. The
initial Manager shall be the CLI Member, which shall remain the Manager until
changed by unanimous action of all of the members of the Executive Committee or
unless the CLI Member is terminated as the Manager pursuant to Section 7.03(f)
hereof. The CLI Member, as the initial Manager, shall not resign as Manager
until a successor Manager shall have been appointed by the Executive Committee,
so long as none of the Company or any of the Class B Subsidiaries is in default
under the relevant Management Agreement. In the event that the CLI Member or any
other Person should retire or resign (with the consent of the other Member) or
be removed as the Manager, the Executive Committee may (but shall be under no
obligation to) appoint a replacement thereof (including any third-party
acceptable to the Executive Committee and at such rates of compensation as
determined appropriate by the Executive Committee).

 

47

--------------------------------------------------------------------------------


 

(b)           Except as otherwise expressly provided in this Agreement, the
Manager, on behalf of the Company, the GP, the OP and each Class B Property
Subsidiary, shall be authorized, without any further consent or approval of the
Members or the Executive Committee, to (i) enter into contracts, leases and
otherwise act on behalf of the Company, the GP, the OP and each Class B Property
Subsidiary, to the extent the same is provided for or contemplated in the
current Budget and, to the extent applicable, provided for in the Operating
Plan, or (ii) make expenditures as are required to implement such Budget and to
perform (or cause the Company to perform) the obligations, and to enforce (or
cause the Company to enforce) the rights, of the Company under the contracts,
leases and other agreements entered into in accordance with this Agreement, but
in each case only to the extent that any such expenditures and amounts required
to be paid by the Company, the GP, the OP or any Class B Property Subsidiary,
including expenditures and amounts required to be paid by the Company, the GP,
the OP or any Class B Property Subsidiary under any such contracts, leases or
other instruments and documents, are not in excess of the limitations provided
for in Section 7.01(a)(vii) unless such excess has been approved in writing by
the Executive Committee or is attributable to Class B Property Uncontrollable
Expenses; provided, however, with regard to any excess attributable to Class B
Property Uncontrollable Expenses, to the extent reasonably practical, prior to
expending such excess, the Manager shall provide the Executive Committee with
written notice of its intention to expend such funds, together with the
Manager’s best estimate of the amount of such excess, prior to the expending of
such funds, and in the event such prior written notice is not practical, the
Manager shall thereafter give the other Manager prompt written notice of the
expenditure of any such excess amount. To the extent any Major Decision has been
approved in writing by the Executive Committee or is provided for or
contemplated in the Budget and, to the extent applicable, provided for in the
Operating Plan (or to the extent such approval rights are waived or modified in
connection therewith), except as otherwise expressly provided for in this
Agreement, the Manager shall be authorized, without any further consent or
approval of the Executive Committee, to act in accordance therewith.

 

(c)           Notwithstanding the foregoing, the Manager shall have no power or
authority to authorize or approve any Major Decision or to take any material
action or make any material decision with regard thereto, unless the same has
been approved in writing by the Executive Committee, and provided for or
contemplated in the Budget and, to the extent applicable, provided for in the
Operating Plan, unless (in the best commercially reasonable judgment of the
Manager) the failure to take any such action (i) would result in a material
default pursuant to any material contract or agreement to which the Company, the
GP, the OP or any Class B Property Subsidiary is a party or (ii) would result in
a material risk of loss of life or serious bodily injury to any Person (in which
case, the Manager is authorized, without any further consent or approval of the
Executive Committee, to the extent reasonably necessary in accordance therewith;
provided, however, such authorization shall not be applicable if the Manager has
sufficient time to notify the Executive Committee of such circumstances prior to
the taking of such action. In addition, if at the beginning of any calendar year
the Budget and Operating Plan, or any item or portion thereof, shall not have
been approved in writing by the Executive Committee, then:

 

(i)            Any items or portions of such Budget and Operating Plan and
amounts of expenses provided therein which have been so approved shall become

 

48

--------------------------------------------------------------------------------


 

operative immediately and the Manager shall be entitled to expend funds in
accordance with those operative portions;

 

(ii)           The Manager shall be entitled to expend, in connection with Class
B Property Uncontrollable Expenses, an amount equal to the actual Class B
Property Uncontrollable Expenses incurred by the Company, the GP, the OP or any
Class B Property Subsidiary and the Manager shall notify the Executive Committee
as promptly as practicable after making such Class B Property Uncontrollable
Expenses; and

 

(iii)          The Manager shall be entitled to expend, in respect of other
noncapital, recurring expenses in any fiscal quarter of the then-current
calendar year, an amount equal to the lesser of actual expenses incurred by the
Company, the GP, the OP or any Class B Property Subsidiary or the budgeted
amount for the corresponding fiscal quarter of the immediately preceding
calendar year plus, so long as the Company does not seek any Additional Class B
Property Capital Contributions, three percent (3%), as set forth on the
immediately preceding calendar year Budget and Operating Plan, after giving
effect to any dispositions or other material changes to the Class B Properties
during the prior or current year (and the Manager shall notify the Executive
Committee as promptly as practicable after making such excess expense);
provided, however, that if any contract approved by the Executive Committee
provides for an automatic increase in costs thereunder after the beginning of
the then current calendar year, then the Manager shall be entitled to expend the
amount of such increase.

 

(d)           In addition to and without limiting any other duties set forth in
this Agreement, the Manager, subject to Sections 7.04 and 7.05, shall:

 

(i)            Promptly take all proper and necessary actions reasonably
required to fully advise and apprise the Executive Committee with regard to all
material matters relating to the business of the Company, the GP, the OP, the
Class B Property Subsidiaries and the Class B Properties and for which the
Manager has knowledge;

 

(ii)           Oversee the operations and management on a day-to-day basis of
the Class B Properties in accordance with the Budget and Operating Plan
(including property management, leasing, consulting, development, disposition
and tenant services and management of both capital improvements and tenant
improvements);

 

(iii)          Pay in a timely manner all non-disputed operating expenses of the
Company, the GP, the OP and each Class B Property Subsidiary in accordance with
the terms of the Budget and Operating Plan or as otherwise provided herein;

 

(iv)          Obtain and maintain insurance coverage on the Class B Properties
as required and approved by the Executive Committee, and pay all non-disputed
taxes, assessments, charges and fees payable in connection with the ownership,
use and occupancy of the Class B Properties;

 

(v)           Deliver to the Executive Committee promptly upon the receipt or
sending thereof, copies of any material correspondence with any municipality and
all notices, reports and communications between the Company, the GP, the OP or
any Class

 

49

--------------------------------------------------------------------------------


 

B Property Subsidiary and any landlord or tenant under any lease or any lender
under any mortgage loan or any holder of a mortgage affecting all or any portion
of the Class B Properties which relates to any existing or pending default
thereunder or to any financial or operational information required by such
Person;

 

(vi)          With regard to any disposition of any Class B Property previously
approved by the Executive Committee in accordance with the terms of this
Agreement, prepare and deliver to all the members of the Executive Committee, at
the expense of the Company, monthly updates and monthly status reports to advise
and apprise the members of the Executive Committee of the status of such
disposition (“Status Reports”). Such Status Reports shall include such
additional information as shall be reasonably requested by the Executive
Committee and shall be delivered to the members of the Executive Committee as
soon as reasonably practicable after the end of such monthly period;

 

(vii)         Maintain, or cause to be maintained, the books and records
provided for in Article IX and promptly deliver to the Executive Committee the
reports, financial statements and other information provided for in Article IX
hereof;

 

(viii)        Unless otherwise required by applicable loan agreements, deposit
all receipts from the operations of the Class B Properties into an account
established and maintained by the Manager in the name of the Company, the GP,
the OP or the applicable Class B Property Subsidiary and shall not commingle
those receipts with any other funds or accounts of the Manager or any other
Person;

 

(ix)           If the Manager subcontracts with, or delegates to, third parties
or any of its Related Persons for the performance of any of the services to be
performed by the Manager, supervise and oversee the performance of the services
performed by such third parties or Related Persons (in the event of any such
subcontract, references in this Agreement to actions taken or to be taken by the
Manager shall include actions taken or to be taken by such subcontractors); and

 

Advising the Executive Committee with regard to the amount and timing of any
Class B Property Capital Contribution which may be required by the Company or
necessary to the operations of the Company and each Class B Property Subsidiary.

 

(e)           Notwithstanding anything to the contrary contained in this
Agreement, the Manager shall not be obligated to make any expenditures or
advance any funds on behalf of the Company, the GP, the OP or any Class B
Property Subsidiary, except from the accounts of funds of the Company, the GP,
the OP or the applicable Class B Property Subsidiary, nor shall the Manager be
obligated to perform its duties and obligations hereunder if the Company, the
GP, the OP or Class B Property Subsidiary funds are not available in amounts
required to perform such duties and obligations.

 

(f)            In the event the Company (or any Subsidiary) has the right to
terminate any management, leasing, development, construction, development or
construction management or other agreement with the CLI Member or any of its
Related Persons (including the Management Agreement) pursuant to the terms of
this Agreement, the Management Agreement

 

50

--------------------------------------------------------------------------------


 

or pursuant to the terms of any other management, leasing, construction,
development, development or construction management or other agreement with the
CLI Member or any of its Related Persons (and the Company or any such Subsidiary
are not otherwise in breach or default under any such agreement), then,
notwithstanding any other provision of this Agreement to the contrary (including
any other provisions of this Article VII), the exercise of any such right upon
the occurrence of the event or circumstance giving rise thereto, including the
giving of any notice with regard thereto (on behalf of the Company or any
Subsidiary) shall be controlled by the Gale/SLG Member (subject to any
applicable grace and cure period). In addition, if an event or circumstance
occurs giving rise to the Company (or any Subsidiary) having the right to
terminate any management, leasing, construction, development, construction or
development management or other agreement with the CLI Member or any of its
Related Persons (including the Management Agreement) pursuant to the terms of
this Agreement, the Management Agreement or pursuant to the terms of any other
management, leasing, construction, development, construction or development
management or other agreement with the CLI Member or any of its Related Persons,
provided any required notice is given in accordance therewith and subject to any
applicable grace and cure period (regardless of whether such right of
termination is exercised), notwithstanding any other provision of this Agreement
to the contrary (including any other provision of this Article VII), then in
such event the Gale/SLG Member (on behalf of the Company and the Subsidiaries)
shall also have the absolute right, power and authority at any time thereafter,
upon thirty (30) days prior written notice, to terminate any such management,
leasing, construction, development, construction or development management
agreement or other agreement with the CLI Member or its Related Persons
(including, if applicable, the Management Agreement), and, if necessary pursuant
to a termination of the Management Agreement (as determined by the Gale/SLG
Member), to appoint a successor Manager (including, any third party acceptable
to the Gale/SLG Member) at such rates of compensation as determined appropriate
by the Gale/SLG Member.

 

(g)           Notwithstanding any other provision of this Agreement to the
contrary, the Manager, as such, shall have no authority to act on behalf of the
Company with respect to the Class A Properties or the Class C Properties unless
otherwise specifically directed by the Executive Committee.

 

(h)           The Members agree that the Manager may cause each Class A Property
Subsidiary and each Class B Property Subsidiary to appoint a non-Member manager
designated by Manager and hire or retain one or more Persons to implement at
such Class A Property Subsidiary and Class B Property Subsidiary, as the case
may be, the duties, responsibilities and actions of the Manager hereunder. The
Members will cause the GP to cause the OP to implement the duties,
responsibilities and actions of the Manager hereunder and to implement the
transactions hereunder.

 

7.04         Management of the Class A Properties. Notwithstanding any other
provision of this Agreement to the contrary, the CLI Member shall have the sole,
complete and absolute authority and discretion to authorize and approve all
matters pertaining to the Class A Properties (including any disposition thereof)
and to control, conduct and manage the business and affairs of the Company, and
to cause the GP to control, conduct and manage the business and affairs of the
OP, with respect to (i) the Class A Properties and (ii) the Class A
Subsidiaries. The CLI Member shall have the power and authority to do any and
all acts necessary or convenient to or

 

51

--------------------------------------------------------------------------------


 

for the furtherance of the purposes described herein, including all powers and
authorities, statutory or otherwise, possessed by members of limited liability
companies under the laws of the State of Delaware. In connection with the
foregoing, the CLI Member is hereby authorized and empowered to act through its
officers and employees and other persons designated by the CLI Member in
carrying out any and all of its powers and authorities to any of its officers
and employees and to any other person designated by the CLI Member.
Notwithstanding the foregoing, the CLI Member shall not take any action or cause
the GP to take any action with respect to a Class A Property if such action is
in violation of any of the obligations of the OP and the GP pursuant to the
Contribution and Subscription Agreements or which would give rise to any claim
of damages by the parties protected thereunder.

 

7.05         Management of the Class C Properties. Notwithstanding any other
provision of this Agreement to the contrary, the Gale/SLG Member shall have the
sole, complete and absolute authority and discretion to authorize and approve
all matters pertaining to the Class C Properties (including any disposition
thereof) and to control, conduct and manage the business and affairs of the
Company, and to cause the GP to control, conduct and manage the business and
affairs of the OP, with respect to (i) the Class C Properties and (ii) the Class
C Subsidiaries. The Gale/SLG Member shall have the power and authority to do any
and all acts necessary or convenient to or for the furtherance of the purposes
described herein, including all powers and authorities, statutory or otherwise,
possessed by members of limited liability companies under the laws of the State
of Delaware. In connection with the foregoing, the Gale/SLG Member is hereby
authorized and empowered to act through its officers and employees and other
persons designated by the Gale/SLG Member in carrying out any and all of its
powers and authorities to any of its officers and employees and to any other
person designated by the Gale/SLG Member. Notwithstanding the foregoing, the
Gale/SLG Member shall not take any action or cause the GP to take any action
with respect to a Class C Property if such action is in violation of any of the
obligations of the OP and the GP pursuant to the Contribution and Subscription
Agreements or which would give rise to any claim of damages by the parties
protected thereunder.

 

7.06         Services and Fees; Affiliate Transactions.

 

(a)           The Company will cause the Owners of the Class B Properties to
enter into (i) property management agreements with the CLI Member or one of its
Affiliates, providing for property management fees of 3.0%, (ii) leasing
agreements with the CLI Member or one of its Affiliates, providing for leasing
commissions of 5.0% of fixed base minimum rent, with an additional 1.5% override
if a third-party broker is involved, and (iii) from time to time as required,
construction management agreements with the CLI Member or one of its Affiliates,
providing for construction management fees of 4.0%, all substantially in the
forms attached hereto as Exhibit C (collectively, the “Management Agreement”),
which Management Agreement, is hereby deemed approved by the Executive
Committee. No acquisition fees shall be paid to any of CLI or SLG or any of
their respective Affiliates in connection with the acquisition by the Company of
its indirect interests in the Properties. Any changes in the form of the
Management Agreement or any amendments or modifications thereto, or any changes
in the schedule of fees previously approved by the Executive Committee, must be
approved by the Executive Committee.

 

52

--------------------------------------------------------------------------------


 

(b)           Any agreements with any Member or a Related Person of any Member
with respect to the Class B Properties must be approved by the Executive
Committee, and no fees or compensation will be paid by the Company, the GP, the
OP or any Class B Property Subsidiary to any Member or any of its Related
Persons, unless the same has been approved by the Executive Committee or
contemplated in an approved Budget and Operating Plan.

 

(c)           In addition and notwithstanding the foregoing provisions of this
Section 7.06, the Executive Committee may determine that it is appropriate for
the Company to enter into agreements with one or more third parties to sell, or
provide other professional services with respect to, the Class B Properties, the
Company, the GP, the OP or any Class B Property Subsidiary, which agreements
shall be subject to the approval of the Executive Committee. The fees for
services from such third parties shall not exceed the prevailing competitive
fees being charged for such services for similar properties in the market where
the Properties are located.

 

(d)           The Members agree that SLG will assist the Company, the OP the GP
and the Class B Property Subsidiaries in arranging third party financing and
sale arrangements with respect to the Class B Properties, including lines of
credit, third-party mezzanine investments, securitized debt, portfolio sales and
equity offerings, in each case as may be approved by the Executive Committee.
SLG will receive such fees for such services to be determined on as case by case
basis and as may be approved by the Executive Committee.

 

7.07         Duties and Conflicts.

 

(a)           The Manager and appointed members of the Executive Committee shall
devote such time to the business of the Company, the GP, the OP and the Class B
Subsidiaries as they deem to be necessary or desirable in connection with their
respective duties and responsibilities hereunder. Except as otherwise expressly
provided in this Agreement or as otherwise approved by the Executive Committee,
no Member nor any member, partner, shareholder, officer, director, employee,
agent or representative of any Member shall receive any salary or other
remuneration for its services rendered pursuant to this Agreement with respect
to the Class B Properties.

 

(b)           Each of the Members recognizes that the other Member and its
members, partners, shareholders, officers, directors, employees, agents,
representatives and Related Persons, has or may in the future have other
business interests, activities and investments, some of which may be in conflict
or competition with the business of the Company, and that the other Member and
its members, partners, shareholders, officers, directors, employees, agents,
representatives and Related Persons, are entitled to carry on such other
business interests, activities and investments. Subject to the restrictions on
certain leasing conduct on the part of the CLI Member and its Related Persons
set forth in the Management Agreement, each of the Members may engage in or
possess an interest in other business ventures of any nature and description,
independently or with others, including, but not limited to, the ownership,
financing, acquiring, leasing, promoting, improving, operation, management,
syndication, brokerage and/or development of real property other than the
Properties, including, but not limited to, property in the area which the
Property is located, on its own behalf or on behalf of other entities with which
any of the Members is affiliated or otherwise, and each of the Members may
engage in any such activities, whether or not competitive with the Company or
any Subsidiary, without any

 

53

--------------------------------------------------------------------------------


 

obligation to offer any interest in such activities to the Company or any
Subsidiary or to the other Member. Neither the Company, the Subsidiaries nor the
other Member shall have any right, by virtue of this Agreement in or to such
activities, or the income or profits derived therefrom, and the pursuit of such
activities, even if competitive with the business of the Company or any
Subsidiary, shall not be deemed wrongful or improper.

 

(c)           Each of the CLI Member and the Gale/SLG Member hereby agrees that
it will present in a fair and equitable manner all available lease space in the
Properties in the same manner which it presents available lease space for
properties which it or its respective Affiliates own, or for which the CLI
Member, the Gale/SLG Member or their respective Affiliates provide management or
leasing services (“Similar CLI/Gale Properties”) to existing and prospective
tenants. In addition, each of the CLI Member and the Gale/SLG Member hereby
agrees that it will not provide internal or third party brokers or leasing
agents with any additional incentives or preferences with respect to leasing one
available space versus another in a manner that is not fair and equitable across
all available space in the Properties and the Similar CLI/Gale Properties,
without first offering to provide to the Company the same incentives and
preferences for the Class B Properties. Each of the CLI Member and the Gal/SLG
Member agree that they shall not approach and attempt to move existing tenants
away from the Class B Properties but may negotiate with such an existing tenant
concerning other than Class B Properties if approached by such tenant.

 

7.08         Company Expenses. (a)  Except as otherwise expressly provided in
this Agreement or in the Management Agreement and except for any costs to be
borne by any third party under any agreement with the Company, the Company shall
be responsible for paying, and shall pay, all direct costs and expenses related
to the business of the Company and any Subsidiary and of acquiring, holding,
owning, developing, redeveloping, operating, managing and leasing the
Properties, including, without limitation, transfer taxes in connection with the
acquisition of the Properties (or interests in the applicable Subsidiaries), all
fees payable under Section 7.06, costs of financing, fees and disbursements of
attorneys, financial advisors, accountants, appraisers, brokers and engineers,
and all other fees, costs and expenses directly attributable to the business and
operations of the Company or any Subsidiary. In the event any such costs and
expenses are or have been paid by any Member, such Member shall be entitled to
be reimbursed for such payment so long as such payment is reasonably necessary
for Company or any Subsidiary business or operations and has been approved by
the Executive Committee or set forth in the Budget and Operating Plan (solely
with respect to the Class B Properties), approved by the CLI Member (solely with
respect to the Class A Properties), approved by the Gale/SLG Member (solely with
respect to the Class C Properties) or is expressly authorized in this Agreement.
Anything in this Agreement to the contrary notwithstanding, Formation Costs
shall be aggregated, allocated between the Gale/SLG Member and the CLI Member as
provided in Section 4.01. Notwithstanding the foregoing, in no event shall the
Company or any Subsidiary have any obligation to pay or reimburse any Member for
(a) any direct or indirect general overhead expense of such Member, (b) the
costs and expenses, including legal costs, relating to any employees, staff or
other personnel necessary to conduct the day-to-day operations of the Company or
any Subsidiary or to provide the financial reporting of the Company or any
Subsidiary (other than those required by the express terms of this Agreement, or
any other agreement, to be provided by third parties, including year-end audited
financial statements and tax returns and reports prepared by third parties) or
to oversee the operations of

 

54

--------------------------------------------------------------------------------


 

the Properties, or (c) any travel expenses, unless in each such case the same
have been approved by the Executive Committee or are expressly authorized in
this Agreement or set forth in an approved Budget and Operating Plan.

 

(b)           For the avoidance of doubt, the Members shall use all reasonable
efforts to determine which expenses of the Company should be categorized as
Class A Property Expenses, Class B Property Expenses and Class C Property
Expenses. Any expenses, however, which are not Class A Property Expenses or
Class C Property Expenses shall be Class B Property Expenses. Similarly, for the
avoidance of doubt, the Members shall use all reasonable efforts to determine
which revenues of the Company should be categorized as Class A Property
Revenues, Class B Property Revenues and Class C Property Revenues. Any revenues,
however, which are not Class A Property Revenues or Class C Property Revenues
shall be Class B Property Revenues.

 

7.09         Sale of the Class B Properties.

 

(a)           Member’s Right to Sell. Subject to the provisions of subparagraph
(b) below and provided the provisions of Article VIII or the provisions of
Section 10.02(e) hereof have not been initiated, either Member (the “Proposing
Member”) may cause the sale of 100% of the Interests of the Members as such
Interests relates solely to the Class B Properties (the “ROFO Class B Property
Interests”) at any time after the last day of the 30th month after the
consummation of the transactions contemplated by the Contribution and Sale
Agreement (a “ROFO Trigger Sale”) without the consent of the other Member or the
Executive Committee and without any other restriction or limitation as to the
terms of such transactions (including a sale to any Related Person).

 

(b)           Right of First Offer. In the event such Proposing Member desires
to solicit, offer or enter into a ROFO Trigger Sale upon terms proposed by such
Proposing Member and which such Proposing Member is in good faith willing to
accept (an “Acceptable Offer”), prior to going to market to sell, exchange,
transfer, assign or otherwise dispose of the ROFO Class B Property Interests,
the Proposing Member shall deliver to the other Member (the “Electing Member”)
the terms of such Acceptable Offer in writing (the “Notice”) including the
proposed purchase price, the other economic terms and conditions and other
material conditions of such Acceptable Offer (including, without limitation,
whether the Proposing Member will be released from any existing guaranties or
receive an indemnity from a Person with creditworthiness satisfactory to the
Proposing Member in lieu thereof), and such Notice to the Electing Member shall
contain and be accompanied by detailed computations setting forth the Proposing
Member’s best estimate of the amount of cash which would be received by each of
the Members were such ROFO Trigger Sale consummated in accordance with the terms
of such Acceptable Offer. The terms of such Acceptable Offer delivered to the
Electing Member shall include a statement by the Proposing Member setting forth
the cash amount of such purchase price stated in U.S. dollars only. In no event
shall an Acceptable Offer consist of a purchase price less than the amount
necessary to avoid an allocated loss to the Members based on the Members basis
in the Class B Properties at the time of the closing pursuant to the ROFO
Trigger Sale. At any time within forty-five (45) days of the date the Electing
Member receives the Notice with respect to any ROFO Trigger Sale described above
(the “Response Period”), the

 

55

--------------------------------------------------------------------------------


 

Electing Member shall have the right, exercisable by delivery of notice in
writing (the “Election”) to the Proposing Member, to either:

 

(i)            Approve the Acceptable Offer and authorize the Proposing Member
to attempt to cause the ROFO Trigger Sale of the ROFO Class B Property Interests
in accordance with the Acceptable Offer; or

 

(ii)           Elect to purchase the ROFO Class B Property Interests of the
Proposing Member for a cash purchase price equal to one-half the sum of 95% of
the amount of cash (as set forth in the Acceptable Offer) which the Members
would have received had the ROFO Class B Property Interests been sold pursuant
to the Acceptable Offer as set forth in the Acceptable Offer and subject to the
other terms and conditions of the Acceptable Offer. Such Election shall be made
by (1) delivering to the Proposing Member the Election which shall affirmatively
state that it is exercising such option, that it has established the escrow
account or letter of credit called for below and provide the name, address and
other details of such escrow agent or issuer and the escrow account or letter of
credit and (2) depositing in an escrow account at a title insurance company or
attorney in New York City a deposit equal to 5% of the cash portion of the
purchase price (as set forth in the Acceptable Offer) which the Members would
have received had the ROFO Trigger Sale been consummated pursuant to the
Acceptable Offer, such 5% deposit to take the form of either cash (or a
certified check) or delivery to the escrow agent of an irrevocable letter of
credit drawn on a reputable and financially sound bank which is a member of the
New York Clearing House payable to the Proposing Member; in which event, on the
closing date set forth in the Election (such date to be not less than 15 and not
more than 90 Business Days after the date such Election is delivered to the
Proposing Member), the Proposing Member and the Electing Member shall close the
purchase of the ROFO Class B Property Interests, and the Proposing Member shall
convey title to the Proposing Member’s ROFO Class B Property Interests to the
Electing Member or to a designee of the Electing Member free and clear of all
liens and other encumbrances, against receipt of payment of the purchase price.

 

(c)           Authorization to Sell. If (i) the Electing Member shall have
authorized the Proposing Member to attempt to sell the ROFO Class B Property
Interests or (ii) by the expiration of the Response Period the Electing Member
neither (A) authorizes the Proposing Member to attempt to sell the ROFO Class B
Property Interests, nor (B) elects to purchase ROFO Class B Property Interests
by delivering the Election and opening the escrow account called for above, then
the Electing Member shall be deemed to have authorized and have approved the
ROFO Trigger Sale to any party (including a Member or its Related Persons) for a
price not less than ninety-five percent (95%) of the purchase price set forth in
the Acceptable Offer and otherwise pursuant to terms no less favorable to the
Members than those set forth in the Acceptable Offer. In the event the Electing
Member authorizes or is deemed to have authorized the ROFO Trigger Sale pursuant
to the terms described above, and the Proposing Member thereafter obtains or
finalizes a bona fide offer for the purchase of the ROFO Class B Property
Interests from any party (including any Member or its Related Persons) for a
price which is not less than ninety-five percent (95%) of the purchase price set
forth in the Acceptable Offer and otherwise upon terms no less favorable to the
Members than those set forth in the Acceptable Offer, the Proposing Member may
(on behalf of all the Members and the Company)

 

56

--------------------------------------------------------------------------------


 

consummate the ROFO Trigger Sale on such terms, without the requirement of any
consent or approval of the Executive Committee or any consent or approval of the
Electing Member, provided the Proposing Member shall have entered into (on
behalf of all the Members and the Company) a binding contract for the ROFO
Trigger Sale within 180 calendar days after the date on which the Electing
Member authorized or was deemed to have authorized such ROFO Trigger Sale, and
such ROFO Trigger Sale must be consummated within 240 calendar days after the
date on which the Electing Member authorized or was deemed to have authorized
such ROFO Trigger Sale (in each case, subject to normal and customary extensions
of not more than an additional 60 calendar days). The failure of the Proposing
Member to enter into such binding contract within the 180-day period referred to
in the immediately preceding sentence (as the same may be extended as set forth
above) or the failure of such ROFO Trigger Sale to occur within the 240 calendar
days referred to in the immediately preceding sentence (as the same may be
extended as set forth above) shall require the Proposing Member to deliver to
the Electing Member another Acceptable Offer in accordance with the terms of
this Section 7.09 prior to going to market to sell, exchange, transfer, assign
or otherwise dispose of the ROFO Class B Property Interests.

 

(d)           Closing of ROFO. If the ROFO Class B Property Interests are to be
conveyed or assigned to the Proposing Member pursuant to the foregoing
provisions, the Electing Member shall convey its ROFO Class B Property Interests
without representations and warranties about the Company or its assets. Transfer
taxes, escrow fees and all other closing costs in connection with such
conveyance or assignment shall be allocated between and paid by the purchaser
and seller in the usual and customary manner (with each party being responsible
for its own legal fees). The Electing Member shall be entitled to enforce its
rights under this Section 7.09 by specific performance. The closing of any such
sale shall be held at the offices of the Proposing Member.

 

(e)           Default. In the event the Electing Member should default in its
obligations to purchase ROFO Class B Property Interests pursuant to the terms of
this Section 7.09, as the sole and exclusive remedy for such default, the
following shall apply:

 

(i)            the Electing Member shall cease to have any rights of first offer
pursuant to Section 7.09(b) hereof and the Electing Member shall cease to have
any right to deliver a Buy-Sell Offer pursuant to or otherwise initiate the
provisions of Section 8.01 hereof; and

 

(ii)           the escrow agent shall immediately deliver to the Proposing
Member the escrow deposit delivered by the Electing Member (such amount shall
not be deemed to be a distribution affecting the Capital Account, the Payout
Percentages, the allocation provisions or any other equity provisions of this
Agreement); and

 

(iii)          thereafter, with regard to the Company, the Proposing Member may
at any time (A) solicit, offer and sell, exchange, transfer, assign or otherwise
dispose of its ROFO Class B Property Interests, without the consent or approval
of the Electing Member and without the consent or approval of the Executive
Committee (as would otherwise been required pursuant to the terms of this
Agreement), notwithstanding that the dates or other circumstances entitling such
Proposing Member to sell its ROFO Class B Property Interests may not have
occurred, and without any other restrictions or

 

57

--------------------------------------------------------------------------------


 

limitations as to the terms of such transaction, and (B) trigger or initiate the
buy-sell provisions set forth in Section 8.01 hereof, notwithstanding that the
dates or any other circumstances entitling the Proposing Member to trigger or
initiate either of the Buy-Sell procedures may not have occurred.

 

7.10         Termination of Other Agreements. If any Member’s Interest is
purchased under this Article VII, all other agreements with such Member or its
Related Persons with respect to the Class B Properties, will (at the election of
the purchasing Member) be terminated on the date such Member’s Interest is
purchased.

 

7.11         Distributions in Kind. Notwithstanding anything to the contrary in
this Agreement, no Member shall have the right to cause the OP, or to cause the
GP to cause the OP, to distribute any Property or any interest in a Property
Subsidiary, without the consent of the other Member, which may be withheld in
the sole and absolute discretion of such other Member, provided that at any time
on or after May 1, 2007, either the CLI Member or Gale/SLG Member shall have the
right to elect to cause an in-kind distribution to be made by the OP of any of
(i) all of the Class A Property Subsidiaries (in which case such distribution
would be made in accordance with the Class A Property Payout Percentages) or
(ii) both (A) all of the Class B Property Subsidiaries (in which case all of the
OP’s interests in the Class B Property Subsidiaries would first be contributed
to a new limited liability company having terms identical to the terms contained
in this Agreement with respect to the Class B Properties and the interests in
such new limited liability company would be distributed in accordance with the
Class B Property Payout Percentages) and (B) all of the Class C Property
Subsidiaries (in which case such distribution would be made in accordance with
the Class C Property Payout Percentages). In the case of an election by any
Member to cause an in-kind distribution pursuant to the preceding sentence, the
Executive Committee shall determine whether the form of the distribution shall
be as described in clause (i) or clause (ii), provided that in either case the
Member electing to cause the in-kind distribution shall bear all the costs
associated with such distribution. In the event of an in-kind distribution
contemplated by this Section 7.11, the Members shall cause either (i) any CLI
Loan to be paid off, in full, prior to such in-kind distribution of the Class B
Property Subsidiaries, including by paying off any outstanding amount of such
CLI Loan in accordance with their Class B Property Percentage Interests or (ii)
any new limited liability company to which the Class B Property Subsidiaries are
contributed to assume, in full, the liabilities of the Company with respect to
such CLI Loan and the Company shall be released from any such liabilities.

 

7.12         CLI Special Right to Acquire Class B Property Subsidiary. (a) 
Right to Acquire Class B Property Subsidiary. Provided the provisions of Section
7.09, Article VIII or Section 10.02(e) hereof have not been initiated, from and
after [insert date one year after date of Agreement, but not earlier than May 1,
2007] the CLI Member shall have the right, exercisable from time to time, to
acquire the interests of the Gale/SLG Member in any Class B Property Subsidiary
pursuant to and in accordance with the provisions of this Section 7.12.

 

(b)           Valuation Determination. In the event the CLI Member desires to
acquire the interests of the Gale/SLG Member in any Class B Property Subsidiary
(the “Target Class B Property Subsidiary”), the CLI Member shall (1) provide
written notice thereof to the Gale/SLG Member (a “Class B Property Subsidiary
Notice”), which notice shall contain the CLI Member’s good faith estimate of the
fair market value of the Target Class B Property Subsidiary and

 

58

--------------------------------------------------------------------------------


 

(2) deposit in an escrow account at a title insurance company or attorney in New
York City a deposit equal to five percent (5)% of the fair market value of the
Target Class B Property Subsidiary as specified in the Class B Notice, such five
percent (5%) deposit to take the form of either cash (or a certified check) or
delivery to the escrow agent of an irrevocable letter of credit drawn on a
reputable and financially sound bank which is a member of the New York Clearing
House payable to the Gale/SLG Member. If the Gale/SLG Member shall not, within
thirty (30) calendar days after receiving the Class B Property Subsidiary
Notice, deliver a written notice of objection to the fair market value of the
Target Class B Property Subsidiary contained in the Class B Property Subsidiary
Notice, then the Gale/SLG Member shall automatically be deemed to have accepted
such fair market value for purposes of this Section 7.12. If, however, the
Gale/SLG Member shall have delivered to the CLI Member a written notice
objecting to the fair market value of the Target Class B Property Subsidiary
contained in the Class B Property Subsidiary Notice, then, within thirty (30)
calendar days after delivery of such notice of objection, the Members shall hire
a mutually agreed upon appraisal firm to appraise the fair market value of the
Class B Property Subsidiary. Such appraiser shall determine such fair market
value of the Target Class B Property Subsidiary as a whole, without giving any
consideration or value to who has control or management of the Target Class B
Property Subsidiary. Such appraiser shall render its report within sixty (60)
calendar days after being retained and such report of the appraiser shall be
final and binding on the Members. For purposes of this Section 7.12, “Final Fair
Market Value” shall be either (i) the fair market value of the Target Class B
Property Subsidiary specified in the Class B Property Subsidiary Notice if the
Gale/SLG Member shall not have delivered a timely notice of objection thereto as
provided above or (ii) the fair market value of the Target Class B Property
Subsidiary as determined by the appraiser as provided above.

 

(c)           Distribution of Membership Interests of Target Class B Property
Subsidiary. As promptly as practicable after the determination of the Final Fair
Market Value (and, in any event, within thirty (30) days thereafter), the
Members shall cause the GP and the OP to make a distribution in kind of the
membership interests of the Target Class B Property Subsidiary to the partners
of the OP in accordance with the limited partnership agreement of the OP
(including causing the GP to distribute its distributed share of the membership
interests of the Target Class B Property Subsidiary to the Company). Immediately
thereafter, the Members shall cause the Company to make a distribution in kind
of the membership interests of the Target Class B Property Subsidiary then held
by the Company to the Members, with the CLI Member receiving one half of such
membership interests and the Gale/SLG Member receiving the other half of such
membership interests.

 

(d)           Acquisition of Target Class B Property Subsidiary. Within five (5)
Business Days after the distribution by the Company of the membership interests
of the Target Class B Property Subsidiary to the Members, the Gale/SLG Member
shall sell to the CLI Member, and the CLI Member shall purchase from the
Gale/SLG Member, the membership interests in the Target Class B Property
Subsidiary held by the Gale/SLG Member for a purchase price equal to ninety five
percent (95%) of the Final Fair Market Value multiplied by a fraction, the
numerator of which shall be the membership interests of the Target Class B
Property Subsidiary held by the Gale/SLG Member and the denominator of which
shall the total outstanding membership interests of the Target Class B Property
Subsidiary (including those membership interests held by the limited partners of
the OP). The closing of any such sale shall

 

59

--------------------------------------------------------------------------------


 

be held at the offices of the Gale/SLG Member. In connection with such closing,
the Members shall deliver such documents and instruments as may be reasonably
required to convey to the CLI Member the membership interests of the Target
Class B Property Subsidiary then held by the Gale/SLG Member and the CLI Member
shall pay the purchase price as calculated above. Each of the CLI Member and the
Gale/SLG Member shall be entitled to enforce its rights under this Section 7.12
by specific performance.

 

(e)           Default. In the event the CLI Member should default in its
obligations to purchase the membership interests of the Target Class B Property
Subsidiary pursuant to the terms of this Section 7.12, as the sole and exclusive
remedy for such default, the following shall apply:

 

(i)            the CLI Member shall cease to have any rights with respect to any
Class B Subsidiaries pursuant to this Section 7.12; and

 

(ii)           the escrow agent shall immediately deliver to the Gale/SLG Member
the escrow deposit delivered by the CLI Member (such amount shall not be deemed
to be a distribution affecting the Capital Account, the Payout Percentages, the
allocation provisions or any other equity provisions of this Agreement).

 

7.13         Resolution of Deadlock. (a)                Deadlock Notice. At any
time during the term of this Agreement, either Member may deliver to the other
and the Executive Committee a written notice (a “Deadlock Notice”) within forty
five (45) calendar days after the occurrence of the following events (each such
event being referred to herein as a “Deadlock”):  (i) the Executive Committee is
unable, after two (2) duly convened meetings of the Executive Committee to reach
any approval or decision with respect to any of the matters set forth in
Sections 7.01(a), (ii) if a quorum of members of the Executive Committee to vote
on the matters set forth in Sections 7.01(a) is not obtained for two (2)
consecutive meetings of the Executive Committee or (iii) there is a Material
Disagreement.

 

(b)           Resolution of Dispute. Promptly, but not later than ten (10)
calendar days after receipt of a timely Deadlock Notice as provided above, the
Executive Committee shall meet pursuant to the terms of such Deadlock Notice to
discuss alternative solutions in order to resolve the Deadlock.

 

(c)           Appointment of Mediator. If the Executive Committee fails to meet
as provided above or fails to resolve the Deadlock within ten (10) calendar days
after the receipt of the Deadlock Notice, each of the Members shall jointly
select and appoint a mediator (the “Mediator”) within the next twenty one
(21) calendar days, who shall be familiar with the Business and who shall not
have, or have had, any connection or affiliation, including as a director,
employee, advisor, agent or attorney, with any Member or its Affiliates in order
to mediate the difference of opinion and suggest solutions to the Deadlock that
are acceptable to the Members (the “Mediation”).

 

(d)           Written Representations to Mediator. In advance of the Mediation,
the Mediator shall give the Members the opportunity of making written
representations to him or her and he or she shall make a decision after taking
into account such representations and the

 

60

--------------------------------------------------------------------------------


 

remaining provisions of this Section 7.13. The parties agree that, subject to
the completion of reasonable and commercially acceptable confidentiality
undertakings, the Mediator shall be given access to all such personnel, books,
records and information as he or she may reasonably require.

 

(e)           Duration of the Mediation. The Mediation shall last for a period
of three (3) calendar days, or such other period as the parties may agree.

 

(f)            Non-termination of the Mediation. No party may terminate the
Mediation until each party has made its opening presentation and the Mediator
has met each party separately for at least one (1) hour.

 

(g)           Agreement Between the Parties. Any agreement reached between the
Members as a result of the Mediation shall be final and binding on the Company
and all Members.

 

(h)           Expert Determination. If, after the three (3) day period (or such
other period as the parties may agree) referred to in paragraph (e) above, no
agreement has been reached by the Members, the Mediator shall be discharged and
the Members shall, within the (10) Business Days appoint an expert (the
“Expert”), who shall be familiar with the Business and who shall not have, or
have had, any connection or affiliation, including as a director, employee,
advisor, agent or attorney with any Member or its Affiliates to determine a
resolution to the Deadlock (the “Expert Determination”). The procedure of the
Expert Determination shall be agreed between Members, the details of which shall
be contained in a joint letter addressed to the appointed Expert.

 

(i)            Written Representations to Expert. The Expert shall give the
parties the opportunity of making written representations to him or her and he
or she shall make a decision after taking into account such representations and
the remaining provisions of this Section 7.13. The parties agree that, subject
to the completion of reasonable and commercially acceptable confidentiality
undertakings, the Expert shall be given access to all personnel, books, records
and information as he or she may reasonably require.

 

(j)            Legal Advisers. The Expert may appoint his or her own legal
advisers to advise on matters of legal interpretation on which the Members are
not agreed and the expenses thereof shall be dealt with in accordance with
paragraph (m) below.

 

(k)           Final and Binding Decision. The Expert shall act as an expert and
not an arbitrator and his or her reasoned decision in the absence of manifest
error shall be final and binding on the Company and all of the Members.

 

(l)            Determination of the Expert. The Expert shall determine a
resolution to the Deadlock as soon as is practicable but in any event no later
than one (1) month from the date the Expert is appointed (or such other period
as the Members may agree).

 

(m)          Costs. The fees and expenses of the Mediator and the Expert shall
be borne one half by each Member, unless the Mediator or the Expert (as
applicable) otherwise

 

61

--------------------------------------------------------------------------------


 

determines. Each party will bear its own costs and expenses of its participation
in the Mediation and Expert Determination.

 

VIII.        BUY-SELL PROVISIONS

 

8.01         General Provisions. Either the CLI Member or the Gale/SLG Member
(the “Offeror”) may, in the event of a Material Disagreement commencing on or
after the first anniversary of the consummation of the transactions contemplated
by the Contribution and Sale Agreement, make an offer as described below (the
“Buy-Sell Offer”) to the other Member (the “Offeree”), as set forth below
(unless the consummation of the Buy-Sell Offer would give rise to any claim of
damages by the parties protected under the Contribution and Subscription
Agreements).

 

(a)           The Buy-Sell Offer shall be in writing and be signed by the
Offeror, specify a cash purchase price (the “Buy-Sell Offer Price”) at which the
Offeror would purchase the Interests of the Offeree, specify the other major
economic terms and conditions upon which the Offeror would be willing to
purchase from the Offeree its Interest, including its interest in any loans to
the Company (and, in such case, under the circumstances described below, those
same terms and conditions shall apply to the sale by the Offeror to the Offeree
of its Interest) consistent with the terms of the alternative elections set
forth in Section 8.01(b).

 

(b)           The Offeree shall have the right, exercisable by delivery of
notice in writing (the “Election”) to the Offeror within 75 calendar days after
the receipt of the Buy-Sell Offer, to elect to either:

 

(i)            sell to the Offeror all of the Offeree’s rights, title and
interests in and to its Interest in the Company, and interest in any loans to
the Company, in each case free of all liens and encumbrances for a cash purchase
price equal to the Buy-Sell Offer Price; or

 

(ii)           purchase all of the Offeror’s rights, title and interests in and
to its Interest in the Company, and interest in any loans to the Company, for a
cash purchase price equal to the Buy-Sell Offer Price.

 

Failure of the Offeree to give the Offeror notice of the Offeree’s Election
shall be deemed, upon the expiration of such 75-day period, to be an Election to
sell under Section 8.01(b)(i).

 

(c)           Within two (2) calendar days after the Offeree’s Election or
deemed Election, the purchasing Member under this Section 8.01 shall deposit in
escrow with a title insurance company or attorney selected by the selling Member
as escrowee an earnest money deposit in cash in an amount equal to 5% multiplied
by the purchase price to be paid in connection with such purchase, and, if such
purchasing Member fails to close such purchase as provided in this Section
8.01(c), then the selling Member may retain such deposit and either elect to
purchase all of the right, title and interest of the purchasing Member in and to
its Interest in the Company and in any loans to the Company, for a cash purchase
price equal to the Buy-Sell Offer Price, or not cause the sale of such Interests
and interests in any such loans. All closings of any purchase and sale under
this Section 8.01 will be held at the Company’s principal office and

 

62

--------------------------------------------------------------------------------


 

shall take place no later than that date which is 60 calendar days after the
later of the Offeree’s Election or deemed Election. All transfer, stamp and
recording taxes imposed on the transfer, and all other closing costs shall be
allocated 50% to the selling Member and 50% to the purchasing Member. On or
prior to the closing of the purchase under this Section 8.01(c), the selling
Member shall receive, as applicable (i) a release from all liability under any
guaranty and/or indemnity issued by the selling Member and/or its Related
Persons (with respect to actions after the closing of the sale); provided,
however, that if the lender under the applicable loan documents (the “Lender”),
after request from either the selling Member or the purchasing Member, will not
agree to release the selling Member and/or its Related Persons (with respect to
actions after the closing of the sale), then the purchasing Member shall deliver
to the selling Member an indemnity, in form and substance and from a Person with
creditworthiness satisfactory to the selling Member, indemnifying it and/or its
Related Persons in the event of any liability on its (or their) part under the
guaranty and/or indemnity for claims arising from and after the closing (but not
for any claim made by the Lender under any such guaranty and/or indemnity that
was asserted by the Lender prior to the closing); and (ii) an agreement, in
mutually acceptable form, providing that a Person with creditworthiness
satisfactory to the selling Member will indemnify and hold the selling Member
(and its Related Persons) harmless against any post-closing liabilities it (or
they) may incur as a result of the selling Member having been an indirect owner
of the Properties (other than any liabilities arising out of the selling
Member’s (or the selling Member’s Related Persons’) gross negligence or willful
misconduct.

 

(d)           Each Member shall be entitled to enforce its rights under this
Section 8.01 by specific performance. If the purchasing Member defaults under
this Section 8.01, it shall have no right to make any future Buy-Sell Offer
hereunder, to be a Proposing Member under Section 7.09 hereof or any rights
under Section 10.02(e), 10.05 or 10.06 hereof. No Buy-Sell Offer may be made
until all periods for making elections and performing obligations under any
previous Buy-Sell Offer pursuant to this Section 8.01 shall have terminated.

 

(e)           Any Member may freely assign its rights and obligations pursuant
to this Section 8.01 to an Affiliate by delivering notice of such assignment to
the other Member, provided that the assigning Member shall remain liable for any
and all obligations of its assignee, as if such Member had not assigned its
rights pursuant to this Section 8.01(e).

 

(f)            Notwithstanding the foregoing, if the provisions of
Section 10.02(e) or Section 7.09 of this Agreement have been initiated by any
Member, then no Member may initiate the provisions of this Section 8.01 until
the procedures set forth in such Sections 7.09 or 10.02(e), as applicable, have
been completed or terminated pursuant to the provisions of such Sections 7.09 or
10.02(e), as the case may be.

 

8.02         Termination of Other Agreements. If any Member’s Interest is
purchased under this Article VIII, all other agreements with such Member or its
Related Persons will (at the election of the purchasing Member) be terminated on
the date such Member’s Interest is purchased.

 

8.03         Power of Attorney. In the event that either the Offeror or the
Offeree under Section 8.01 (as the selling Member) shall have failed or refused,
within five (5) calendar days after receipt of a notice from the other Member
requesting such Offeror or Offeree to execute,

 

63

--------------------------------------------------------------------------------


 

acknowledge and deliver such documents, or cause the same to be done, as shall
be required to effectuate the provisions of Sections 8.01, as applicable, then
the purchasing Member may execute, acknowledge and deliver such documents for,
on behalf of and in the stead of the selling Member, and such execution,
acknowledgment and delivery by the purchasing Member shall be for all purposes
effective against and binding upon the selling Member as though such execution,
acknowledgment and delivery had been by the selling Member. Each Member does
hereby irrevocably constitute and appoint other Member as the true and lawful
attorney-in-fact of such Member and the successors and assigns thereof, in the
name, place and stead of such Member or the successors or assigns thereof, as
the case may be, to execute, acknowledge and deliver such documents in the event
such Member shall be a selling Member under the circumstances contemplated by
this Section 8.03. It is expressly understood, intended and agreed by each
Member, for such Member and its successors and assigns, that the grant of the
power of attorney to any other Member pursuant to this Section 8.03 is coupled
with an interest, is irrevocable and shall survive the death, dissolution,
termination or legal incompetency, as applicable, of such granting Member, or
the assignment of the Interest of such granting Member, or the dissolution of
the Company.

 

IX.           BOOKS AND RECORDS

 

9.01         Books and Records. The Manager shall maintain, or cause to be
maintained, at the expense of the Company, in a manner customary and consistent
with good accounting principles, practices and procedures, a comprehensive
system of office records, books and accounts (which records, books and accounts
shall be and remain the property of the Company) in which shall be entered fully
and accurately each and every financial transaction with respect to the
operations of the Company and each Subsidiary and the ownership and operation of
the Properties. Bills, receipts and vouchers shall be maintained on file by the
Manager. The Manager shall maintain said books and accounts in a safe manner and
separate from any records not having to do directly with the Company. The
Manager shall cause audits to be performed and audited statements and income tax
returns to be prepared as required by Section 9.03 hereof. Such books and
records of account shall be prepared and maintained by the Manager at the
principal place of business of the Company or such other place or places as may
from time-to-time be determined by the Executive Committee. Each Member or its
duly authorized representative shall have the right to inspect, examine and copy
such books and records of account at the Company’s office during reasonable
business hours.

 

9.02         Accounting and Fiscal Year. The books of the Company and each
Subsidiary shall be kept on the accrual basis in accordance with United States
generally accepted accounting principles (“GAAP”), and the Company and each
Subsidiary shall report its operations for tax purposes on the accrual method.
The taxable year of the Company and each Subsidiary shall end on December 31 of
each year, unless a different taxable year shall be required by the Code.

 

9.03         Reports.

 

(a)           The Manager shall prepare or cause to be prepared at the Company’s
expense the financial reports and other information that the Executive Committee
may determine are appropriate, including those provided for in Section 7.03(c).
In any event, the Manager shall prepare or cause to be prepared at the expense
of the Company and furnish to each of the

 

64

--------------------------------------------------------------------------------


 

Members: (i) within thirty (30) calendar days after the close of each fiscal
year of the Company, a preliminary and unaudited consolidated balance sheet of
the Company and each Subsidiary dated as of the end of such fiscal year, a
preliminary and unaudited statement of income and expense (with material budget
variance explanations) and a preliminary and unaudited statement of changes in
Members’ capital for such fiscal year; (ii) as early as practicable but in no
event later than ninety (90) calendar days after the close of each fiscal year
of the Company, a consolidated balance sheet of the Company and each Subsidiary
dated as of the end of the fiscal year, a related statement of income and
expense (with material budget variance explanations), a statement of cash flow
and a statement of changes in Members’ capital for the Company for the fiscal
year and information for the fiscal year as to the balance in each Member’s
Capital Account, and all other information reasonably required by each Member,
all of which shall be certified to by the Manager as being, to the best of its
knowledge, true and correct, and all of which shall be certified in the
customary manner by the Company Accountant (which firm shall provide such
balance sheet, statement of income and expense, statement of cash flow,
statement of changes in Members’ capital and other information in draft form to
the Members for review prior to finalization and certification thereof);
(iii) within thirty (30) days after the close of each fiscal quarter of the
Company (other than the last fiscal quarter in any fiscal year), a consolidated
balance sheet of the Company and each Subsidiary dated as of the end of the
fiscal quarter, a related statement of income and expense (with material budget
variance explanations), an estimated statement of cash flow and a statement of
changes in Members’ capital for the fiscal quarter and information for the
fiscal quarter as to the balance in each Member’s Capital Account, and all other
information, including a market update, reasonably required by each Member, all
of which shall be certified to by the Manager as being, to the best of its
knowledge, true and correct; and (iv) within thirty (30) days after the end of
each calendar month, a consolidated income statement (with material budget
variance explanations) for the Company and each Subsidiary and a related
estimated statement of cash flow, and a sales, marketing and development
activity report indicating details with regard to any progress made in
connection with the sale, marketing or development of the Properties (including
a report of development expenditures, with budget variance explanations),
marketing programs, sales contracts or construction contracts or letters of
intent received, entered into or closed or terminated, new leases, renewals,
extensions and terminations, and a report of capital expenditures, each for the
previous calendar month, and an accounts receivable aging report and insurance
certificate status report, each dated as of the end of the previous calendar
month. The Manager will also promptly furnish to each Member, at the expense of
the Company, copies of all reports required to be furnished to any lender of the
Company or any Subsidiary. At the expense of the Company, the Manager shall,
within thirty (30) days after the end of each calendar half-year, prepare (or
cause to be prepared) and deliver to the Executive Committee for approval
semi-annual updates of the current year Budget and Operating Plan for review and
approval by the Executive Committee within sixty (60) days after the end of each
calendar half-year; it is specifically understood by the Members that the
Manager by preparing such projections will not be deemed to be representing or
warranting or guaranteeing that the projected returns on the Members’
investments set forth therein will be attained, in whole or in part. In
addition, promptly after the end of each fiscal year and at the expense of the
Company, the Manager will cause the Company Accountant to prepare and deliver to
each Member a report setting forth in sufficient detail all such information and
data with respect to business transactions effected by or involving the Company
and each Subsidiary during such fiscal year as will enable the Company and each
Member to timely

 

65

--------------------------------------------------------------------------------


 

prepare its federal, state and local income tax returns in accordance with the
laws, rules and regulations then prevailing. The Manager will also cause the
Company Accountant to prepare federal, state and local tax returns required of
the Company, submit those returns to the Executive Committee for its approval as
early as practicable but in no event later than ninety (90) calendar days
following the end of the preceding fiscal year and will file or cause to be
filed the tax returns after they have been approved by the Executive Committee.
In the event the members of the Executive Committee shall not in good faith be
able to approve any such tax return prior to the date required for the filing
thereof, the Manager will timely obtain or cause to be obtained an extension of
such date if such extension is available under applicable law or, if such
extension is not available, file the tax return. The Manager shall prepare and
distribute or cause to be prepared and distributed the reports and statements
described in this Section 9.03.

 

(b)           All decisions as to accounting principles shall be made by the
Executive Committee, subject to the provisions of this Agreement.

 

9.04         The Company Accountant. The Company shall retain as the regular
accountant and auditor for the Company and each Subsidiary (the “Company
Accountant”) a nationally-recognized accounting firm or any other accounting
firm approved and designated by the Executive Committee. The fees and expenses
of the Company Accountant shall be a Company expense. The initial Company
Accountant shall be Price Waterhouse Coopers, until such time as the Executive
Committee shall elect to change such Company Accountant.

 

9.05         Reserves. The Executive Committee may, in its discretion, subject
to such conditions as it shall determine, establish cash reserves for the
purposes and requirements as it may deem appropriate in connection with the
Class B Properties (the “Reserve Accounts”). Such Reserve Accounts will be
increased by any deposits thereto from time-to-time of amounts of the revenues
of the Company from operations, the net proceeds from capital transactions, and
contributions and other sources, before any distributions of such amounts to the
Members, as determined reasonably necessary by the Executive Committee. Once
established, such Reserve Accounts may be charged by the Manager with any
expenditure for the operation of the Company, the GP, the OP, any Class B
Property Subsidiary or the Class B Properties, the maintenance or repair of any
item and the purchase, acquisition, repair, maintenance or construction of items
at or on the Class B Properties and any contingent, unforeseen or other
liabilities or obligations of the Company, the GP, the OP or any Class B
Property Subsidiary, whether such items are treated as current expense
deductions or as capital expenditures under GAAP. Nothing contained in this
Section 9.05 shall in any way limit or restrict the right of the Executive
Committee to use other assets or funds of the Company (other than deposits to
the Reserve Accounts) for any such expenditures with respect to the Class B
Properties.

 

9.06         The Budget and Operating Plan.

 

(a)           The Manager shall be responsible for preparing and submitting to
the Executive Committee for its approval a proposed budget and strategic
operating plan with regard to the Class B Properties and/or the Class B Property
Subsidiaries on a consolidated basis along with operations of the Company, the
GP and the OP for each fiscal year. As soon as reasonably practical, but in any
event within thirty (30) days after the date of this Agreement, the Manager
shall prepare and submit to the Executive Committee, for its approval, (i) an
initial Budget for

 

66

--------------------------------------------------------------------------------


 

the Company, the GP, the OP and the Class B Property Subsidiaries (as approved
by the Executive Committee, the “Initial Budget”) and (ii) the initial proposed
strategic operating plan for the Company, the GP, the OP and the Class B
Property Subsidiaries (as approved by the Executive Committee, the “Initial
Operating Plan”). In the absence of an approved Operating Plan (including in the
absence of an approved Initial Operating Plan), no Member or Manager shall have
any authority, with regard thereto, other than as provided in Section 7.03(c)
hereof (if applicable), to authorize or approve or to take any action, expend
any sum, make any decision or incur any obligation on behalf of the Company, the
GP, the OP or any Class B Property Subsidiary with respect to any matter which
by the express terms of this Agreement was contemplated to be included in the
approved Operating Plan, without the consent or approval of the Executive
Committee. Further, in the absence of an approved Budget (including in the
absence of an approved Initial Budget), no Manager shall have any authority,
with regard thereto, other than as provided in Section 7.03(c), hereof (if
applicable), to authorize or approve or to take any action, expend any sum, make
any decision or incur any obligation on behalf of the Company, the GP, the OP or
any Class B Property Subsidiary, without the consent or approval of the
Executive Committee. Each Budget and Operating Plan (including the Initial
Budget and Initial Operating Plan) shall set forth all anticipated construction
costs for any improvements or developments to be constructed on the Class B
Properties and shall set forth on an annual basis all anticipated income,
operating expenses, proposed and/or actual debt service terms and payments and
capital and other costs and expenses of the Class B Properties for the Company,
the GP, the OP and each Class B Property Subsidiary (including, without
limitation, a projected 12-month expense budget, a 12-month capital plan and a
60-month strategic operating plan), all of which will be based on the strategic
and comprehensive business plan designed to maximize the net operating income of
the Company and the Company’s returns on the Class B Properties. The Executive
Committee will review the Initial Budget and Initial Operating Plan and each
subsequent Budget and Operating Plan for the Class B Properties after six months
of actual operating results and make such amendments or modifications thereto as
the Executive Committee shall determine appropriate or necessary in its
reasonable judgment. For each year thereafter, the Budget and Operating Plan
shall be prepared in proposed form by the Manager and submitted by the Manager
to the Executive Committee in draft form within thirty (30) days after the end
of each of the fiscal year of the Company. The Budget and Operating Plan will
include a comprehensive update of the initial projections with regard to the
Class B Properties, the Company, the GP, the OP and each Class B Property
Subsidiary. Until such time as the Budget and Operating Plan for any fiscal year
has been approved by the Executive Committee, the Manager shall have no
authority or power to enter into any contract or lease on behalf of the Company,
the GP, the OP or any Class B Property Subsidiary or expend Company, GP, OP or
Class B Property Subsidiary funds, other than to the extent approved by the
Executive Committee or as expressly provided in this Agreement. Once the Budget
and Operating Plan (including the Initial Budget and Operating Plan) has been
approved by the Executive Committee, the manager shall be responsible for the
day-to-day operations of the Company, the GP and the OP in accordance with such
plans.

 

(b)           In formulating the Operating Plan for the Company, the GP, the OP
and all Class B Property Subsidiaries, to the extent reasonably feasible at the
time of preparation thereof, the Manager will develop (for approval by the
Executive Committee) proposed strategies regarding (i) plans for development,
construction or rehabilitation of the Class B Properties, (ii) preparation and
release of all promotion and advertising material relating to the

 

67

--------------------------------------------------------------------------------


 

Class B Properties or concerning the Company and/or the Class B Property
Subsidiaries, (iii) terms for any proposed sale or disposition of the Class B
Properties, and (iv) selection of contractors, construction or other managers,
legal counsel, accountants, structural and environmental engineers, appraisers
and other consultants for the Company, the GP, the OP or any of the Class B
Property Subsidiaries to efficiently implement the current Budget and Operating
Plan.

 

(c)           The Manager will also consider and make recommendations, to the
extent it deems the same appropriate, regarding the amendment, modification,
alteration, change, cancellation, or prepayment of any indebtedness evidenced by
any mortgage or mezzanine loan presently or hereafter affecting the Class B
Property, and procurement of title insurance and other insurance for the
Company, the GP, the OP or any Class B Property Subsidiary or any decrease,
increase or other variance with regard to the insurance carried by or on behalf
of the Company or any Class B Property Subsidiary. Prior to closing the sale of
the Class B Properties, the Manager will consider and make recommendations
regarding the amendment, modification, alteration and change of the existing
Budget and Operating Plan to take into account the sale of the Class B Property.
No amendment, modification, alteration or change of any Budget and Operating
Plan will be effective until the same has been approved by the Executive
Committee.

 

(d)           In conjunction with the formulation of the Operating Plan for the
Class B Properties, the Manager will also develop (for approval by the Executive
Committee) proposed leasing and other operating guidelines for the Class B
Properties for the upcoming fiscal year, which leasing and other operating
guidelines shall include, to the extent reasonably feasible at the time of
preparation thereof, (i) any changes to the standard form or forms of lease to
be offered to prospective tenants, (ii) a rent schedule setting forth proposed
terms and rentals for the current and upcoming fiscal year, (iii) a description
of any proposed tenant inducements, concessions, improvements or allowance to be
offered prospective tenants, (iv) a schedule of existing leases affecting the
Class B Properties (including their termination dates), including and specifying
those spaces which remain unleased and leases which are scheduled to expire
during the current and upcoming fiscal year, (v) a proposed budget for the cost
to be incurred for the balance of the projected development and/or lease-up
period, (vi) a schedule of spaces that require significant remodeling, repairing
or rehabilitation and a proposed budget for the cost to be incurred for the
balance of the fiscal year with respect thereto and (vii)  a summary of the
proposed general content and methodology of presenting the advertising program
to be implemented with respect to the Class B Properties. In addition, the
Manager will include in each proposed Operating Plan for approval by the
Executive Committee a schedule of the employees, if any, to be employed “on
site” in the direct management of the Class B Properties and all job titles
whose salaries or wages may from time-to-time be charged to the Company, GP, the
OP or any Class B Property Subsidiary. Such schedules shall be updated from
time-to-time but at least annually. The schedules shall include the name of such
employees, their job description and title, their office address and their
salary.

 

68

--------------------------------------------------------------------------------


 

X.            TRANSFER OF INTERESTS

 

10.01       No Transfer.

 

(a)           Except as expressly permitted or contemplated by this Agreement:
(i) no Member may, directly or indirectly, sell, assign, give, hypothecate,
pledge, encumber or otherwise transfer (“Transfer”) all or any portion of its
Interest without the prior written consent of the other Member (which may be
withheld or granted in the sole discretion of such other Member); (ii) CLI may
not Transfer all or any portion of its equity interest in the CLI Member without
the prior written consent of the Gale/SLG Member, which may be withheld or
granted in the sole discretion of the Gale/SLG Member (it being understood this
clause shall not apply to the direct or indirect equity owners of CLI); and
(iii) no direct or indirect equity owner of the Gale/SLG Member (excluding the
direct or indirect equity owners of SLG) may Transfer all or any portion of its
equity interest in the Gale/SLG Member without the prior written consent of the
CLI Member, which may be withheld or granted in the sole discretion of the CLI
Member.

 

(b)           Any Transfer in contravention of this Article X shall be null and
void. No Member, without the prior written consent of the other Member, may
resign from the Company, except as a result of such Member’s involuntary
dissolution or final adjudication as bankrupt or in connection with a permitted
Transfer.

 

10.02       Permitted Transfers.

 

(a)           Subject to the provisions of Section 10.07, the CLI Member may,
from time-to-time and in its sole discretion, without the consent of the
Gale/SLG Member, sell or assign its Interests in whole or in part to any wholly
owned and controlled Affiliate of CLI; provided such transferee agrees to be
bound by all the terms, conditions and provisions of this Agreement (including
the provisions of this Article X). In connection with the foregoing, the CLI
Member shall have the absolute right to assign to such Person the right to
appoint one or more of the three Executive Committee members the CLI Member is
entitled to appoint pursuant to the terms of Section 7.02 hereof. In addition,
the CLI Member shall have the right to pledge or encumber its Interest with
equity based financing from an institutional lender in an amount of up to 50% of
its Adjusted Capital Account Balance. Furthermore, CLI may consummate a merger,
consolidation or other business combination transaction with a third party,
provided that, following any such merger, consolidation or other business
combination transaction with a third party, the Management Agreement shall be
amended, if so requested by the Gale/SLG Member, to reflect such agreed-upon
terms and standards as the Members agree.

 

(b)           Subject to the provisions of Section 10.07, the Gale/SLG Member
may, from time-to-time and in its sole discretion, without the consent of the
CLI Member, sell or assign its Interest in whole or in part to any wholly-owned
and controlled Affiliate of Gale/SLG, provided such transferee agrees to be
bound by all the terms, conditions and provisions of this Agreement (including
the provisions of this Article X. In connection with the foregoing, the Gale/SLG
Member shall have the absolute right to assign to such Person the right to
appoint one or more of the three Executive Committee members the Gale/SLG Member
is entitled to appoint pursuant to the terms of Section 7.02 hereof. In
addition, the Gale/SLG Member shall have the right to pledge or encumber its
Interest with equity based financing from an institutional lender in an amount
of up to 50% of its Adjusted Capital Account Balance.

 

(c)           Any permitted Transfer pursuant to subsection (a) or subsection
(b) above shall not relieve the transferor of any of its obligations prior to
such Transfer. Subject to

 

69

--------------------------------------------------------------------------------


 

Sections 10.03 and 10.04, any transferee pursuant to this Section 10.02 shall
become a substitute Member of the Company and each Member and its permitted
transferee(s) shall be treated as one Member for all purposes of this Agreement.
Except as set forth in the last sentence of Section 10.02(b) hereof, the
provisions of this Section 10.02 will not apply to or be deemed to authorize or
permit any collateral transfer of, or grant of a security interest in, a
Member’s interest in the Company, or in any Company property (which transfer or
grant shall be subject to the other provisions of this Agreement).

 

(d)           Notwithstanding the foregoing (including Section 10.01(a)), but
subject to the provisions of Sections 10.02(c), 10.02(e), 10.03, 10.05, 10.06
and 10.07 hereof, from and after the earlier of the second anniversary of the
formation of the Company or the termination of the Company pursuant to Article
XII, the CLI Member may Transfer all or any part of its Interest to any
Purchaser, without the prior written consent of the Gale/SLG Member, provided
such transferee agrees to be bound by all of the terms, conditions and
provisions of this Agreement, including the provisions of this Article X).
Notwithstanding the foregoing, in no event shall the CLI Member sell or assign
its Interest in whole or in part to either Reckson Associates, a Maryland
corporation, Vornado Realty Trust, a Maryland corporation or any of their
respective Affiliates, unless, in connection with such a Transfer, the SLG/Green
Member shall have exercised its Tag-Along Right in accordance with the
provisions of Section 10.05.

 

(e)           (i) If the CLI Member desires to Transfer all or a part of its
Interest (the “Target Interest”) to a Purchaser in accordance with Section
10.02(d) upon terms proposed by such Purchaser and which the CLI Member is in
good faith willing to accept (“Acceptable Transfer Terms”), the CLI Member shall
deliver to the Gale/SLG Member notice of the terms of such Acceptable Transfer
Terms (“Transfer ROFO Notice”), including the identification of the proposed
transferee, the proposed consideration, other economic terms and conditions and
all other material terms and conditions of such Acceptable Transfer Terms
(including, without limitation, whether the CLI Member will be released from any
existing guaranties or receive an indemnity from a Person with creditworthiness
satisfactory to the CLI Member in lieu thereof). At any time within 30 calendar
days after the date the Gale/SLG Member receives the Transfer ROFO Notice (the
“Transfer Response Period”), the Gale/SLG Member shall have the right,
exercisable by delivery of notice in writing (the “Transfer Election”) to the
CLI Member, to:

 

(A)          approve the Acceptable Transfer Terms and authorize the CLI Member
to sell or dispose of the Target Interest to the named proposed transferee in
accordance with the Acceptable Transfer Terms and such other terms and
conditions as determined appropriate in the reasonable discretion of the CLI
Member; or

 

(B)           to the extent the provisions of Section 10.05 hereof are
applicable, approve the Acceptable Transfer Terms and authorize the CLI Member
to sell or dispose of the Target Interest of the CLI Member and the Gale/SLG
Member’s Interest in accordance with such Acceptable Transfer Terms as set forth
in Section 10.05 hereof; or

 

(C)           elect to purchase all of the Target Interest for a cash purchase
price equal to 95% of the consideration set forth in the Acceptable Transfer
Terms (including any assumption of debt, if applicable) and subject to no other
terms and conditions.

 

70

--------------------------------------------------------------------------------


 

(ii)           Any election pursuant to subparagraph (C) of Section 10.02(e)(i)
above shall be made by (1) delivering to the CLI Member the Transfer Election,
which shall affirmatively state that the Gale/SLG Member is exercising such
option, and (2) depositing in an escrow account at a title insurance company or
attorney selected by the CLI Member (the “Transfer Escrow Agent”), a deposit
equal to 5% of the purchase price specified in subparagraph (C) of Section
10.02(e)(i) (the “Transfer Escrow Deposit”). In the event of a purchase pursuant
to subparagraph (C) of Section 10.02(e)(i) above, on the later of the closing
date set forth in the applicable Acceptable Transfer Terms or within 30 calendar
days of the date of the Gale/SLG Member’s election to purchase (pursuant to
subparagraph (C) of Section 10.02(e)(i) above), the Gale/SLG Member and the CLI
Member shall close the purchase of the Target Interest and the CLI Member shall
assign the Target Interest to the Gale/SLG Member or to a designee of the
Gale/SLG Member (pursuant to such documentation as shall be reasonably required
by the Gale/SLG Member), against receipt of payment of the cash portion of the
purchase price and assumption of any debt as aforesaid free and clear of all
liens and other encumbrances. All closings of any purchase and sale under this
Section 10.02(e) will be held at the Company’s principal office and will take
place no later than the closing date set forth in the applicable Acceptable
Transfer Terms.

 

(iii)          If during the Transfer Response Period, the Gale/SLG Member
neither (A) authorizes the CLI Member to sell the applicable Target Interest as
provided in Section 10.02(e)(i)(A) or (B) above or (B) elects to purchase the
Target Interest of the CLI Member by following the procedures in Section
10.02(e)(i)(C) above, then the Gale/SLG Member shall be deemed to have
authorized and approved a Transfer of the Target Interest pursuant to Section
10.02(e)(i)(A) hereof, for a purchase price not less than the purchase price set
forth in the Acceptable Transfer Terms, and otherwise pursuant to such other
terms, conditions and provisions as are determined appropriate in the reasonable
discretion of the CLI Member. If the Gale/SLG Member shall have elected or have
been deemed to have elected to authorize the CLI Member to sell the applicable
Target Interest as provided in Section 10.02(e)(i)(A), the CLI Member shall
enter into a binding contract for the Transfer of the Target Interest within 30
calendar days after the date on which the Gale/SLG Member authorized or was
deemed to have authorized such Transfer, and such Transfer must be consummated
within 60 calendar days after the date on which the Gale/SLG Member authorized
or was deemed to have authorized such Transfer. The failure of the CLI Member to
enter into such binding contract within the 30-day period referred to in the
immediately preceding sentence or the failure of such Transfer to occur within
the 60-day period referred to in the immediately preceding sentence shall
require the CLI Member to again deliver to the Gale/SLG Member an additional
Transfer ROFO Notice and to again follow the procedures set forth in this
Section 10.02(e) hereof in order to Transfer all or part of its Interests.

 

(iv)          In the event the Gale/SLG Member should default in its obligation
to purchase any Target Interest pursuant to the terms of this Section 10.02(e),
the following shall be the sole and exclusive remedy for such default:

 

(A)          The Gale/SLG Member shall cease to have any rights of first offer
or Tag-Along Rights pursuant to the provisions of both Section 10.02(e) and
Section

 

71

--------------------------------------------------------------------------------


 

10.05 hereof, respectively (including with regard to any future or subsequent
Transfer of an Interest by the CLI Member); and

 

(B)           The Interest Transfer Escrow Agent shall immediately deliver to
the CLI Member the Transfer Escrow Deposit (such amount shall not be deemed to
be a contribution or distribution of capital, or effect in any way the Capital
Account of any Member or the Payout Percentages, the allocation provisions or
any other equity provisions of this Agreement); and

 

(C)           Thereafter, the CLI Member may at any time Transfer all or any
portion of its Interest to any party without the prior written consent of the
Gale/SLG Member or the Executive Committee and without having to comply with the
provisions of either Sections 10.02(e) and 10.05 hereof (and in any such case,
the transferee shall be deemed to be a permitted transferee pursuant to this
Section 10.02 and shall become a substitute Member of the Company, and if
applicable, an additional or substitute Manager of the Company).

 

(v)           Notwithstanding the foregoing, if the provisions of Section 7.09
or Section 8.01 hereof have been initiated by any Member, then the CLI Member
may not initiate the provisions of this Section 10.02(e) until the procedures
set forth in Section 7.09 or Section 8.01 hereof have been completed or
terminated pursuant to the provisions of Section 7.09 or Section 8.01 hereof.

 

10.03       Transferees. No transferee of all or any portion of any Interest
shall be admitted as a substitute Member unless (i) such Interest is transferred
in compliance with the applicable provisions of this Agreement, (ii) such
transferee shall have furnished evidence of satisfaction of the requirements of
Section 10.02 hereof, reasonably satisfactory to the remaining Member(s), and
(iii) such transferee shall have executed and delivered to the Company such
instruments as the remaining Member(s) reasonably deem necessary or desirable to
effectuate the admission of such transferee as a Member and to confirm the
agreement of such transferee to be bound by all the terms, conditions and
provisions of this Agreement with respect to such Interest. At the request of
any remaining Member, each such transferee shall also cause to be delivered to
the Company at the transferee’s sole cost and expense, a favorable opinion of
legal counsel reasonably acceptable to the remaining Members, to the effect that
(a) such transferee has the legal right, power and capacity to own the Interest
proposed to be Transferred, (b) such Transfer does not violate any provision of
any loan commitment or agreement or any mortgage, deed of trust or other
security instrument encumbering all or any portion of the Property or any other
asset of the Company, and (c) such Transfer does not violate any federal or
state security laws and will not cause the Company to become subject to the
Investment Company Act of 1940, as amended. As promptly as practicable after the
admission of any Person as a Member, the books and records of the Company shall
be changed to reflect such admission. All reasonable costs and expenses incurred
by the Company in connection with any Transfer of any Interest and, if
applicable, the admission of any transferee as a Member shall be paid by such
transferee.

 

72

--------------------------------------------------------------------------------


 

10.04       Admission of Additional Members.

 

(a)           No person may be admitted as an additional Member of the Company
(in contrast with admission as a substitute Member in connection with a
permitted Transfer) without the consent of the Executive Committee.

 

(b)           Any additional or substitute Member admitted to the Company shall
execute and deliver documentation in form satisfactory to the Executive
Committee accepting and agreeing to be bound by this Agreement, and such other
documentation as the Executive Committee shall reasonably require in order to
effect such Person’s admission as an additional Member. The admission of any
Person as an additional Member shall become effective on the date upon which the
name of such person is recorded on the books and records of the Company
following the consent of the Executive Committee to such admission.

 

10.05       Tag-Along Rights.

 

(a)           Subject to the other provisions of this Article X, if the CLI
Member proposes to sell, exchange or otherwise dispose of (a “Sale”) all (but
not less than all) of its Interest in the Company for cash, Cash Equivalents or
Readily Marketable Securities or any combination thereof, to any Purchaser, and
the Gale/SLG Member does not intend to approve such Sale in accordance with the
provisions of Section 10.02(e)(i)(A) hereof or to exercise its right of first
offer to purchase the Interest of the CLI Member pursuant to the provisions of
Section 10.02(e)(i)(C) hereof, the Gale/SLG Member may, in its discretion, elect
within the Transfer Response Period to require the CLI Member to sell, exchange
or otherwise dispose of all of the Gale/SLG Member’s Interest in the Company
pursuant to such Sale for the same proportionate consideration and otherwise on
the same terms and conditions upon which the CLI Member proposes to sell,
exchange or otherwise dispose of its Interest. The consideration received in
connection with such sale shall be allocated between the CLI Member and the
Gale/SLG Member on the same basis and in the same proportions that such
consideration would be distributed pursuant to Section 6.03 hereof if it had
been paid to the Company. Subject to the other provisions of this Article X, if
the CLI Member proposes a Sale of less than all of its Interest in the Company
for cash, Cash Equivalents or Readily Marketable Securities or any combination
thereof, in one transaction, to any Purchaser, and the Gale/SLG Member does not
intend to approve such Sale in accordance with the provisions of Section
10.02(e)(i)(A) hereof or to exercise its right of first offer to purchase the
Interest of the CLI Member pursuant to the provisions of Section 10.02(e)(i)(C)
hereof, the Gale/SLG Member may, in its discretion, elect within the Transfer
Response Period to require the CLI Member to sell, exchange or otherwise dispose
of the same proportionate part of the Gale/SLG Member’s Interest in the Company
as the CLI Member is proposing to sell, for the same proportionate consideration
and otherwise on the same terms and conditions upon which the CLI Member
proposes to sell, exchange or otherwise dispose of a portion of its Interest.
For example, if the CLI Member proposes to sell 40% of its Interest in the
Company, then subject to the terms set forth above, the Gale/SLG Member may “tag
along” and require the sale of 40% of its Interest in the Company. If the
Gale/SLG Member shall have exercised its Tag-Along Right under this Section
10.05(a), the CLI Member shall not consummate any Sale that does not also
include the Interests of the Gale/SLG Member.

 

(b)           In connection with any proposed Sale, the CLI Member shall include
in any Transfer ROFO Notice delivered pursuant to Section 10.02(e)(i) hereof
(i) an offer to the Gale/SLG Member to have the Gale/SLG Member’s Interest
included in such Sale in accordance

 

73

--------------------------------------------------------------------------------


 

with Section 10.05(a) hereof (the “Tag-Along Right”) and (ii) all documents
required to be executed by the Gale/SLG Member in order to include the Gale/SLG
Member’s Interest in such Sale, which documents shall be on terms no less
favorable than the documents to be executed by the CLI Member. The Gale/SLG
Member must exercise its Tag-Along Right by making the Transfer Election set
forth in Section 10.02(e)(i)(B) hereof within the Transfer Response Period as
provided in Section 10.02(e)(i) hereof. In such circumstances, the Transfer
Election must include, and the Gale/SLG Member must execute and deliver to the
CLI Member with the Transfer Election, the documents previously furnished to the
Gale/SLG Member for execution in connection with the Sale. Delivery by the
Gale/SLG Member of such documents shall constitute an irrevocable exercise by
the Gale/SLG Member of its Tag-Along Rights with respect to the Sale. The
failure of the Gale/SLG Member to timely execute the documents previously
furnished to them for execution in connection with the Sale and to deliver such
documents, together with the Transfer Election, in accordance with the
provisions of Section 10.02(e)(i)(B) hereof shall constitute an irrevocable
election by the Gale/SLG Member not to exercise their Tag-Along Rights with
respect to the Sale.

 

(c)           In connection with any such Sale pursuant to which the Gale/SLG
Member shall have participated in accordance with its Tag-Along Rights as set
forth above, the CLI Member shall, promptly after consummation of such Sale,
notify the Gale/SLG Member to that effect, shall furnish evidence of such Sale
(including the date and the time of sale) and of the terms thereof as the
Gale/SLG Member may reasonably request and shall promptly (and in any event
within 15 Business Days following the consummation of such Sale) cause to be
remitted to the Gale/SLG Member the proceeds attributable to the sale of the
Gale/SLG Member’s Interest.

 

(d)           Notwithstanding anything in this Section 10.05 to the contrary,
there shall be no liability on the part of any Member to any other Member if any
sale of Interest pursuant to this Section 10.05 is not consummated for whatever
reason other than a failure to comply with the foregoing provisions. It is
understood that the CLI Member, in its sole discretion, shall determine whether
to effect a Sale to any third party pursuant to this Section 10.05.

 

10.06       Drag-Along Rights

 

(a)           Subject to the other provisions of this Article X, if the CLI
Member proposes a Sale of all (but not less than all) of its Interest in the
Company for cash or Cash Equivalents or any combination thereof, to any
Purchaser, and the Gale/SLG Member does not exercise its Tag-Along Rights
pursuant to the provisions of Section 10.02(e)(i)(B) hereof or exercise its
right of first offer to purchase the Interest of the CLI Member pursuant to the
provisions of Section 10.02(e)(i)(C) hereof, the CLI Member may, in its
discretion, elect, within the 15 calendar day period following the expiration of
the Transfer Response Period (the “Drag-Along Period”), to require the Gale/SLG
Member to sell, exchange or otherwise dispose of all of the Gale/SLG Member’s
Interest in the Company pursuant to such Sale for the same proportionate
consideration and otherwise on the same terms and conditions upon which the CLI
Member proposes to sell, exchange or otherwise dispose of its Interest. The
consideration received in connection with such sale shall be allocated between
the CLI Member and the Gale/SLG Member on the same basis and in the same
proportions that such consideration would be distributed pursuant to Section
6.03 hereof if it had been paid to the Company. The CLI Member must exercise its
rights under this Section 10.06(a) (the “Drag-Along Right”) by

 

74

--------------------------------------------------------------------------------


 

delivering written notice (the “Drag-Along Notice”) of the exercise by the CLI
Member of such Drag-Along Right to the Gale/SLG Member during the Drag-Along
Period.

 

(b)           In connection with the exercise of the CLI Member of the
Drag-Along Right, the CLI Member shall include in any Drag-Along Notice
delivered pursuant to Section 10.06(a) hereof all documents required to be
executed by the Gale/SLG Member in order to include the Gale/SLG Member’s
Interest in such Sale (which documents shall be on terms that are identical to
the terms of the CLI Member’s Transfer, except that the Gale/Member shall not be
required to make any representations, warranties, covenants or agreements other
than its authority to sign such documents, its title to its Interests being sold
and its obligation to Transfer its Interests). The Gale/SLG Member must promptly
execute and deliver to the CLI Member the documents previously furnished to the
Gale/SLG Member for execution in connection with the Sale. The failure of the
Gale/SLG Member to timely execute the documents previously furnished to it for
execution in connection with the Sale and to deliver such documents shall
constitute an Event of Default by the Gale/SLG Member, so long as such documents
are in conformity with the provisions of this Section 10.06.

 

(c)           In connection with any such Sale pursuant to which the Gale/SLG
Member shall be required to participate in accordance with the Drag-Along Rights
as set forth above, the CLI Member shall, promptly after consummation of such
Sale, notify the Gale/SLG Member to that effect, shall furnish evidence of such
Sale (including the date and the time of sale) and of the terms thereof as the
Gale/SLG Member may reasonably request and shall promptly (and in any event
within 15 Business Days following the consummation of such Sale) cause to be
remitted to the Gale/SLG Member the proceeds attributable to the sale of the
Gale/SLG Member’s Interest.

 

(d)           Notwithstanding anything in this Section 10.06 to the contrary,
there shall be no liability on the part of any Member to any other Member if any
sale of Interest pursuant to this Section 10.06 is not consummated for whatever
reason other than a failure to comply with the foregoing provisions. It is
understood that the CLI Member, in its sole discretion, shall determine whether
to effect a Sale to any third party pursuant to this Section 10.06.

 

10.07       Override on Permitted Transfers.

 

(a)           It is expressly understood and agreed that any Transfer permitted
pursuant to this Article X shall in all instances be prohibited (and, if
consummated, shall be void ab initio) if such Transfer does not comply with all
applicable laws, rules and regulations and other requirements of governmental
authorities, including, without limitation, Executive Order 13224 (September 23,
2001), the rules and regulations of the Office of Foreign Assets Control,
Department of Treasury, and any enabling legislation or other Executive Orders
in respect thereof.

 

(b)           Each admitted Member shall be required to make the representations
and warranties set forth in Section 14.01(a) of this Agreement to the other
Member(s) and the Company as of the date of such Member’s admission into the
Company. Each Member shall be deemed to make the representations and warranties
set forth in Section 14.01(a)(ix)-(xii) of this

 

75

--------------------------------------------------------------------------------


 

Agreement to the Members and the Company on behalf of any Person that acquires a
beneficial ownership interest in such Member as of the date of such acquisition.

 

(c)           If any Member shall fail to remain in compliance with Executive
Order 13224 (September 23, 2001), the rules and regulations of the Office of
Foreign Assets Control, Department of Treasury, and any enabling legislation or
other Executive Orders in respect thereof, such failure shall constitute an
“Event of Default” committed by such Member for purposes of Article XIII hereof.

 

(d)           Notwithstanding anything to the contrary contained in this
Agreement, no Transfer of all or any part of any Interest shall be made
(a) except in compliance with all applicable securities laws or (b) if such
Transfer would violate any loan commitment or agreement or any mortgage, deed of
trust or other security instrument encumbering all or any portion of the
Property or any other asset of the Company.

 

XI.           EXCULPATION AND INDEMNIFICATION

 

11.01       Exculpation.  Notwithstanding any contrary provision of the Delaware
Act, no Member (and no Manager, member of the Executive Committee, general or
limited partner of any Member, shareholder, member or other holder of an equity
interest in such Member or officer, director or employee of any of the foregoing
or any of their Affiliates) shall be liable to the Company, any Subsidiary or to
any other Member or Manager for monetary damages for any losses, claims, damages
or liabilities arising from any act or omission performed or omitted by it
arising out of or in connection with this Agreement or the Company’s or any
Subsidiary’s business or affairs; provided, however, such act or omission was
taken in good faith, was reasonably believed to be in the best interests of the
Company or the applicable Subsidiary and was within the scope of authority
granted to such Person was not attributable in whole or in part to (a) a breach
of this Agreement which has a material adverse effect upon the value of, or
causes material damage to, the Company or the Properties, (b) a knowing
violation of law which has a material adverse effect upon the value of, or
causes material damage to, the Company or the Properties, (c) a transaction for
which such Member received a personal benefit in violation or breach of the
provisions of this Agreement, or (d) such Member’s or Person’s fraud, bad faith,
willful misconduct or gross negligence, or in the case of the Manager or any
Related Person, the Manager’s or Related Person’s fraud, bad faith, willful
misconduct or gross negligence.

 

11.02       Indemnification.

 

(a)           Except as set forth in Section 11.02(c) below, the Company shall,
to the fullest extent permitted by applicable law, indemnify, defend and hold
harmless each Member, the Manager, each member of the Executive Committee and
each general or limited partner of any Member, each shareholder, member or other
holder of any equity interest in such Member or any officer, director or
employee of any of the foregoing (each an “Indemnified Party”), against any
losses, claims, damages or liabilities to which such Indemnified Party may
become subject in connection with any matter arising out of or incidental to any
act performed or omitted to be performed by any such Indemnified Party in
connection with this Agreement or the Company’s or any Subsidiary’s business or
affairs, including any action or omission constituting a breach of any fiduciary
duties; provided, however, that such act or omission (i) was taken in good
faith,

 

76

--------------------------------------------------------------------------------


 

was reasonably believed by the applicable Indemnified Party to be in the best
interest of the Company or the applicable Subsidiary and was within the scope of
authority granted to such Member or applicable Indemnified Party, (ii) was not a
transaction for which the Indemnified Party received a personal benefit in
violation or breach of the provisions of this Agreement, (iii) was not
attributable in whole or in part to such Indemnified Party’s breach of this
Agreement or a knowing violation of law, in either case which has a material
adverse effect upon the value of, or causes material damage to, the Company or
the Properties, or (iv) in the case of a Member or related Indemnified Party
(other than in its capacity as the Manager), was not attributable in whole or in
part to such Indemnified Party’s fraud, bad faith, willful misconduct or gross
negligence, or in the case of the Manager or related Indemnified Party, was not
attributable in whole or in part to the Manager’s or related Indemnified Party’s
fraud, bad faith, willful misconduct or gross negligence. If an Indemnified
Party becomes involved in any capacity in any action, proceeding or
investigation in connection with any matter arising out of or in connection with
this Agreement or the Company’s or any Subsidiary’s business or affairs, the
Company shall reimburse such Indemnified Party for its reasonable legal and
other reasonable out-of-pocket expenses (including the cost of any investigation
and defense preparation) as they are incurred in connection therewith, provided
that such Indemnified Party shall promptly repay to the Company the amount of
any such reimbursed expenses paid to it if it shall ultimately be determined
that such Indemnified Party was not entitled to be indemnified by the Company in
connection with such action, proceeding or investigation. If for any reason
(other than the fraud or gross negligence, intentional misconduct, breach of
this Agreement or a knowing violation of law by such Indemnified Party or a
transaction for which such Indemnified Party received a personal benefit in
violation or breach of the provisions of this Agreement) the foregoing
indemnification is unavailable to such Indemnified Party, or insufficient to
hold it harmless, then the Company shall contribute to the amount paid or
payable by such Indemnified Party as a result of such loss, claim, damage,
liability or expense in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and such Indemnified
Party on the other hand or, if such allocation is not permitted by applicable
law, to reflect not only the relative benefits referred to above but also any
other relevant equitable considerations. Any indemnity under this Section
11.02(a) shall be paid solely out of and to the extent of Company assets and
shall not be a personal obligation of any Member and in no event will any Member
be required or permitted, without the consent of the other Members, to
contribute additional capital under Article IV to enable the Company to satisfy
any obligation under this Section 11.02.

 

(b)           Notwithstanding the provisions of Section 3.02(a) hereof, each
Member shall indemnify and hold harmless the Company, the Subsidiaries and the
other Member from and against any and all claims, demands, liabilities, costs,
damages, expenses and causes of action of any nature whatsoever arising out of
or incidental to (i) any act performed by or on behalf of any such Member
(including acts performed as the Manager) or its designated Executive Committee
members which is not performed in good faith or is not reasonably believed by
such Member or its designated Executive Committee members to be in the best
interests of the Company and the Subsidiaries and within the scope of authority
conferred upon such Member or its designated Executive Committee members under
this Agreement, (ii) the fraud, bad faith, intentional or willful misconduct or
gross negligence of such Member or its designated Executive Committee members,
or Manager, (iii) a breach of this Agreement or a knowing violation of law by
such Member or its designated Executive Committee members, in

 

77

--------------------------------------------------------------------------------


 

either case which has a material adverse effect upon the value of, or causes
material damage to, the Company or the Properties, (iv) any transaction for
which such Member or its designated Executive Committee members received a
personal benefit in violation or breach of the provisions of this Agreement, or
(v) the breach by the Company or any Subsidiary of any of its representations
and warranties made under any purchase, loan or other agreement entered into in
connection with the acquisition, development or sale of the Properties, which
breach was the result of information or matters furnished by and relating to
such Member.

 

(c)           Notwithstanding any other provision of this Agreement, the CLI
Member shall indemnify and hold harmless the Gale/SLG Member, the Company, the
GP, the OP, the Class B Property Subsidiaries, the Class C Property Subsidiaries
and any of their Affiliates from and against any and all claims, demands,
liabilities, costs, damages, expenses and causes of action of any nature
whatsoever arising out of or incidental to any act of the CLI Member (i) which
caused the Company, the OP or the GP to breach any of the obligations of the OP
and the GP under the Contribution and Subscription Agreements, or (ii) causes a
violation of any REIT Requirements applicable to SLG.

 

(d)           The provisions of this Section 11.02 shall survive for a period of
four (4) years from the date of dissolution of the Company, provided that if at
the end of such period there are any actions, proceedings or investigations then
pending, an Indemnified Party may so notify the Company and the Members at such
time (which notice shall include a brief description of each such action,
proceeding or investigation and the liabilities asserted therein) and the
provisions of this Section 11.02 shall survive with respect to each such action,
proceeding or investigation set forth in such notice (or any related action,
proceeding or investigation based upon the same or similar claim) until such
date that such action, proceeding or investigation is finally resolved, and the
obligations of the Company under this Section 11.02 shall be satisfied solely
out of Company assets.

 

(e)           Notwithstanding any other provision of this Agreement to the
contrary, the obligations of the Company or any Member under this Section 11.02
shall be in addition to any liability which the Company or such Member may
otherwise have and inure to the benefit of such Member, its Related Persons and
their respective members, directors, officers, employees, agents and Affiliates
and any successors, assigns, heirs and personal representatives of such Persons.

 

11.03       CLI Member Reimbursement; Indemnity.

 

(a)           The CLI Member agrees to pay to the Gale/SLG Member from time to
time on demand the Gale/SLG Member Indemnity Share of any Class B Overpayment.

 

(b)           The CLI Member hereby indemnifies and holds the Gale/SLG Member
harmless from the Gale/SLG Member Indemnity Share of any Losses incurred by the
Class B Owner as a result of a Class A Pool Default.

 

11.04       Gale/SLG Member Reimbursement; Indemnity.

 

(a)           The Gale/SLG Member agrees to pay to the CLI Member from time to
time on demand the CLI Member Indemnity Share of any Class A Overpayment.

 

78

--------------------------------------------------------------------------------


 

(b)           The Gale/SLG Member hereby indemnifies and holds the CLI Member
harmless from the CLI Member Indemnity Share of any Losses incurred by any Class
A Pool Owner as a result of a Class B Pool Default.

 

11.05       Special Indemnities.

 

(a)           The CLI Member acknowledges that certain of the Properties or
interests therein which were contributed to the OP pursuant to the Contribution
and Subscription Agreements are subject to certain tax protection provisions
contained in such Agreements for the periods described therein. The CLI Member
agrees that it will not take or cause or permit the Company, GP, OP, Gale SLG NJ
Mezz LLC or any Class A Property Subsidiary or Class B Property Subsidiary to
take any actions in violation of any of the obligations of the OP and the GP
pursuant to the Contribution and Subscription Agreements or which would give
rise to any claim (an “LP Claim”) of damages by any party protected under a
Contribution and Subscription Agreement.

 

(b)           The Gale/SLG Member hereby indemnifies CLI Member for any Losses
that the CLI Member may incur, directly or as an indirect owner of a limited
partnership interest in the OP or a membership interest in the GP, as a result
of actions taken or omitted to be taken, prior to the date hereof, by the
Gale/SLG Member or any of the Gale SLG Entities (as defined in the Contribution
and Sale Agreement) in breach of a Contribution and Subscription Agreement. The
maximum amount of the Gale/SLG Member’s liability under this paragraph (b),
together with its post closing liability with respect to Entity-Related
Representations under and as defined in the Contribution and Sale Agreement,
shall not exceed $100,000,000 in the aggregate.

 

(c)           The Gale/SLG Member and the CLI Member agree that they shall each
be liable for one-half of any Losses resulting from the transactions
contemplated by the Contribution and Sale Agreement or by this Agreement being
in breach, or claimed to be in breach, of a Contribution and Subscription
Agreement.

 

(d)           The Gale/SLG Member hereby indemnifies the CLI Member for any
Losses resulting from any breach or claimed breach of any Contribution and
Subscription Agreement caused by the actions or inactions of the Gale/SLG Member
from and after the date hereof. The CLI Member hereby indemnifies the Gale/SLG
Member for any Losses resulting from any breach or claimed breach of a
Contribution and Subscription Agreement caused by the actions or inactions of
the CLI Member from and after the date hereof.

 

(e)           The Gale/SLG Member and the CLI Member agree that they shall each
be liable for one-half of any Losses resulting from any breach or claimed breach
of any Contribution and Subscription Agreement caused by the actions or
inactions taken from and after the date hereof by the Gale/SLG Member and the
CLI Member jointly, or by either of them with the express written consent of the
other, individually or on behalf of the Company, the GP, the OP or any of its
Subsidiaries.

 

(f)            The Company shall cause the OP and the GP to notify the Gale/SLG
Member and CLI Member of any LP Claim made against the OP or the GP promptly
after such claim is made. Notwithstanding any other provision to the contrary,
(i) Gale/SLG shall have the

 

79

--------------------------------------------------------------------------------


 

exclusive right to control the defense, settlement or compromise of any LP Claim
that relates to actions taken, or omitted to be taken, either (ii) prior to the
date hereof by Gale/SLG or any of the Gale SLG Entities, or (y) from and after
the date hereof, by Gale/SLG (except as provided in clause (iii) hereof), (ii)
CLI Member shall have the exclusive right to control the defense, settlement or
compromise of any LP Claim that relates to actions taken, or omitted to be
taken, by CLI Member from and after the date hereof (except as provided in
clause (iii) hereof), and (iii) Gale/SLG and CLI Member shall have the joint
right to control the defense, settlement or compromise of any LP Claim that
relates to either (x) the transactions contemplated by the Contribution and Sale
Agreement or (y) actions or inactions taken from and after the date hereof by
Gale/SLG and CLI Member jointly, or by either of them with the express written
consent of the other.

 

XII.         DISSOLUTION AND TERMINATION

 

12.01       Dissolution.  The Company shall be dissolved and its business wound
up upon the earliest to occur of any of the following events:

 

(a)           The sale, condemnation or other disposition of all the assets of
the Company and the receipt of all consideration therefor;

 

(b)           The expiration of the period related to the election under Section
13.02(a) hereof;

 

(c)           The determination of the Executive Committee to dissolve the
Company; or

 

(d)           The resignation, expulsion, bankruptcy or dissolution of any
Member or the occurrence of any other event that terminates the continued
membership of any Member in the Company, unless, within ninety (90) calendar
days after such event, each of the remaining Members elects in writing (i) to
continue the business of the Company, and (ii) if any such time there exists
only one (1) remaining Member, effective as of the date of such event, to admit
at least one (1) additional Member to the Company and (iii) if applicable, to
appoint a new Manager.

 

Without limiting, but subject to, the other provisions hereof, the assignment of
all or any part of a Member’s Interest permitted hereunder will not result in
the dissolution of the Company. Except as otherwise expressly provided in this
Agreement, each Member agrees that, without the consent of the other Member, no
Member may withdraw from or cause a voluntary dissolution of the Company, the
GP, the OP or any Class B Property Subsidiary. In the event any Member withdraws
from or causes a voluntary dissolution of the Company, the GP, the OP or any
Class B Property Subsidiary in contravention of this Agreement, such withdrawal
or the causing of a voluntary dissolution shall not affect such Member’s
liability for obligations of the Company and the Subsidiaries.

 

12.02       Termination.  In all cases of dissolution of the Company, the
business of the Company shall be wound up and the Company terminated as promptly
as practicable thereafter, and each of the following shall be accomplished:

 

80

--------------------------------------------------------------------------------


 

(a)           The Liquidating Member shall cause to be prepared a statement
setting forth the assets and liabilities of the Company and the Company
Subsidiaries as of the date of dissolution, a copy of which statement shall be
furnished to all of the Members.

 

(b)           The interests and all other assets of the Company shall be
liquidated by the Liquidating Member as promptly as possible, but in an orderly
and businesslike and commercially reasonable manner and to the extent
applicable, subject to the provisions of the Operating Plan then in effect or a
liquidating plan approved by the Executive Committee. The Liquidating Member may
distribute the interests in Subsidiaries and other assets of the Company in
kind, only with the consent of the Executive Committee.

 

(c)           The proceeds of sale and all other assets of the Company shall be
applied and distributed as follows and in the following order of priority:

 

(i)            To the payment of (A) the debts and liabilities of the Company
(including any outstanding amounts due on any indebtedness encumbering the
Properties and the other assets of the Company, or any part thereof) and (B) the
expenses of liquidation.

 

(ii)           To the setting up of any reserves which the Liquidating Member
and the Executive Committee shall determine to be reasonably necessary for
contingent, unliquidated or unforeseen liabilities or obligations of the
Company, any Subsidiary or any Member arising out of or in connection with the
Company or any Subsidiary. Such reserves may, in the discretion of the
Liquidating Member, be paid over to a national bank or national title company
selected by it and authorized to conduct business as an escrowee to be held by
such bank or title company as escrowee for the purposes of disbursing such
reserves to satisfy the liabilities and obligations described above, and at the
expiration of such period as the Liquidating Member may reasonably deem
advisable, distributing any remaining balance as provided in Section
12.02(c)(iii) hereof; provided, however, that, to the extent that it shall have
been necessary, by reason of applicable law or regulation, to create any
reserves prior to any and all distributions which would otherwise have been made
under Section 12.02(c)(i) above and, by reason thereof, a distribution under
Section 12.02(c)(i) has not been made, then any balance remaining shall first be
distributed pursuant to Section 12.02(c)(i) above.

 

(iii)          The balance, if any, to the Members in accordance with Section
6.04 hereof.

 

12.03       Liquidating Member.  The Liquidating Member is hereby irrevocably
appointed as the true and lawful attorney in the name, place and stead of each
of the Members, such appointment being coupled with an interest, to make,
execute, sign, acknowledge and file with respect to the Company and all
Subsidiaries all papers which shall be necessary or desirable to effect the
dissolution and termination of the Company and each Subsidiary in accordance
with the provisions of this Article XII. Notwithstanding the foregoing, each
Member, upon the request of the Liquidating Member, shall promptly execute,
acknowledge and deliver all such documents, certificates and other instruments
as the Liquidating Member shall reasonably

 

81

--------------------------------------------------------------------------------


 

request to effectuate the proper dissolution and termination of the Company and
each Subsidiary, including the winding up of the business of the Company and
each Subsidiary.

 

XIII.        DEFAULT BY MEMBER

 

13.01       Events of Default.  In the event (a) a Member commits a material
violation or material breach of any of the provisions of this Agreement (other
than any failure to make a Capital Contribution pursuant to Article IV hereof
which is not cured (including, without limitation, by the breaching Member
reimbursing the Company and any Subsidiary for the resulting damage or loss)
within a Reasonable Period, or (b) a dissolution event described in Section
12.01(d) hereof occurs or exists with respect to a Member, in each such case,
such Member (a “Defaulting Member”) shall have committed an “Event of Default”.

 

13.02       Effect of Event of Default.  Upon the occurrence of an Event of
Default by either Member, the non-defaulting Member (the “Non-Defaulting
Member”) shall have the right, at any time within one (1) year from the date
such Non-Defaulting Member receives notice of such Event of Default and upon
giving the Defaulting Member ten (10) Business Days’ written notice of such
election (and provided such Event of Default is continuing through the end of
such 10-Business Day period) to take any one or more of the following actions
(in addition to any other remedies or actions provided for in this Agreement):

 

(a)           Dissolve the Class B Subsidiaries, without regard to and without
complying with the provisions of Section 7.09 hereof;

 

(b)           Transfer its Interest, without regard to and without complying
with the provisions of Sections 7.09, 8.01, 10.02(e) or 10.05 hereof;

 

(c)           Solicit offers and sell, exchange, transfer, assign or otherwise
dispose of all or any portion of the Class B Properties or the Class B Property
Subsidiaries, to any party (other than to any Member or any Related Person of
any Member), without the consent or approval of any other Member or the
Executive Committee and without any restrictions or limitations as to the terms
of such transaction;

 

(d)           Elect to divest the Defaulting Member of (A) its right to vote or
consent to or approve any matter under this Agreement or otherwise act on behalf
of or bind the Company, the GP, the OP or any Class B Subsidiary, and (B) its
right to appoint any member of the Executive Committee, and the current
Executive Committee members appointed by the Defaulting Member shall cease to be
members of the Executive Committee and any action requiring the consent of the
Executive Committee (including those set forth in Section 7.01(a) hereof), will
only require the consent of the members of Executive Committee appointed by the
Non-Defaulting Member, and no action will require the consent or action of any
member appointed by the Defaulting Member and the provisions of Section 7.02(d)
hereof which require the consent of at least two members of the Executive
Committee appointed by the Defaulting Member shall cease to apply and will have
no further force and effect (provided, however, in the event the Non-Defaulting
Member elects the remedies provided for in this Section 13.02(d), if thereafter
the Defaulting Member fails to timely make any Capital Contribution (or any
portion

 

82

--------------------------------------------------------------------------------


 

thereof) requested by the Executive Committee after such date, the remedy
provisions of Section 4.04(b)(i) shall not be available);

 

(e)           Terminate the appointment of the Defaulting Member as the Manager
hereunder (if the CLI Member is the Defaulting Member) and appoint a successor
Manager (including any third party acceptable to the Gale/SLG Member) at
commercially reasonable rates of compensation and reasonable terms and
conditions as determined appropriate by the Gale/SLG Member; provided that if
the Gale/SLG Member is appointed Successor Manager, then the Gale/SLG Member, as
Successor Manager, shall receive no compensation;

 

(f)            Terminate (without payment of any termination fee or termination
penalty but with payment of all other amounts due or incurred prior to the date
of termination) any or all contracts or other agreements then in effect with the
Defaulting Member or any of its Related Persons (including, without limitation,
the Management Agreement)); and

 

(g)           Pursue any other right or remedy available at law or in equity
with respect to the Class B Properties or the Class B Property Subsidiaries.

 

Notwithstanding the foregoing, the Non-Defaulting Member shall not be entitled
to take any action or cause the GP to take any action if such action is in
violation of any of the obligations of the OP and the GP pursuant to the
Contribution and Subscription Agreements or which would give rise to any claim
of damages by the parties protected thereunder.

 

In the event a Member initiates the buy-sell procedure set forth in Section 8.01
of this Agreement after an Event of Default is committed by the other Member and
in such Non-Defaulting Member’s reasonable opinion, the value of the assets of
the Company have been impaired by the gross negligence, willful misconduct,
fraud or bad faith of the Defaulting Member, the exercising Non-Defaulting
Member may pursue against the Defaulting Member such additional remedies as may
exist at law or in equity to compensate for such impairment; provided that this
additional remedy shall be available for only one (1) year following the closing
of such buy-sell transaction. The default of a Member hereunder shall not
relieve the other Member from its agreements, liabilities, and obligations
hereunder. Upon receipt of the purchase price (or notice that the purchase price
is available to the Defaulting Member) incident to the implementation of the
buy-sell procedure set forth in Section 8.01, the Defaulting Member shall not
have any further Interest in the Company or its business or assets, and the
Defaulting Member shall execute and deliver such assignments and instruments as
may be reasonable to evidence and fully and effectively transfer the Interest of
the Defaulting Member to the Non-Defaulting Member. In the event the appropriate
instruments are not delivered, after notice by the Non-Defaulting Member that
the consideration is available to the Defaulting Member, the Non-Defaulting
Member may deliver such consideration to the Defaulting Member and execute, as
the irrevocable agent of the Defaulting Member, and deliver any such legal
instruments to the appropriate continuing Member(s). Such agency is coupled with
an interest and will survive the insolvency, bankruptcy or dissolution of any
Member. However, all parties hereto agree that the Non-Defaulting Member shall
not have any individual liability for any actions taken under the authority of
such agency. No assignment or transfer of the Interest of the Defaulting Member
as provided herein shall relieve the Defaulting Member from any liability under
this Agreement for any outstanding indebtedness, liabilities, liens and
obligations relating to the Company. The

 

83

--------------------------------------------------------------------------------


 

Interests in the Company of the Defaulting Member shall not be considered in any
Company or Subsidiary voting requirement, if at the time of any such vote, such
Event of Default is continuing or in the event the Non-Defaulting Member shall
have elected the remedy provided for above in subparagraph (e) of this Section
13.01.

 

In the event the CLI Member fails to provide the CLI Loan or breaches any of the
provisions of Sections 11.03 or 11.05, the Gale/SLG Member may treat the CLI
Member as a Defaulting Member for the purpose of exercising its rights under
clauses (d), (e), (f) and (g) above with respect to the CLI Member. Similarly,
if the Gale/SLG Member breaches any of the provisions Sections 11.04 or 11.05,
the CLI Member may treat the Gale/SLG Member as a Defaulting Member for the
purpose of exercising its rights under clauses (d), (e), (f) and (g) above with
respect to the Gale/SLG Member.

 

In the event the Gale/SLG Member exercises its rights under clause (f) above
after an Event of Default is committed by the CLI Member and terminates the
Management Agreement, the Members and Executive Committee agree that the
Gale/SLG Member shall appoint a Qualified Manager to manage the Property.

 

XIV.        MISCELLANEOUS

 

14.01       Covenants, Representations and Warranties of the Members.

 

(a)           Each Member represents and warrants to the other Member as
follows:

 

(i)            It is duly organized, validly existing and in good standing under
the laws of its jurisdiction of formation with all requisite power and authority
to enter into this Agreement and to conduct the business of the Company.

 

(ii)           This Agreement constitutes the legal, valid and binding
obligation of the Member enforceable in accordance with its terms, subject to
the application of principles of equity and laws governing insolvency and
creditors’ rights generally.

 

(iii)          No consents or approvals (which have not been obtained) are
required from any governmental authority or other Person for the Member to enter
into this Agreement and be admitted to the Company. All limited liability
company, corporate or partnership action on the part of the Member (and its
direct or indirect equity owners) necessary for the authorization, execution and
delivery of this Agreement, and the consummation of the transactions
contemplated hereby, have been duly taken.

 

(iv)          The execution and delivery of this Agreement by the Member, and
the consummation of the transactions contemplated hereby, do not conflict with
or contravene the provisions of such Member’s organic documents or any agreement
or instrument by which it or its properties are bound or any law, rule,
regulation, order or decree to which it or its properties are subject.

 

(v)           Other than with respect to the Eastdil Commission, the Member has
not retained any broker, finder or other commission or fee agent, and no such
person has acted on its behalf in connection with the acquisition of the
Properties, its Interest in

 

84

--------------------------------------------------------------------------------


 

the Company or any interest in any Subsidiary or the execution and delivery of
this Agreement.

 

(vi)          Each Member is acquiring its Interest in the Company for
investment, solely for its own account, with the intention of holding such
Interest for investment and not with a view to, or for resale in connection
with, any distribution or public offering or resale of any portion of such
interest within the meaning of the Securities Act of 1933 as amended from time
to time (the “Securities Act”) or any other applicable federal or state
securities law, rule or regulation (“Securities Laws”).

 

(vii)         Each Member acknowledges that it is aware that its interest in the
Company has not been registered under the Securities Act or under any Securities
Laws, or other Federal or state securities law in reliance upon exemptions
contained therein. Each Member understands and acknowledges that its
representations and warranties contained herein are being relied upon by the
Company, the other Member and the constituent owners of such other Member as the
basis for exemption of the issuance of interest in the Company from registration
requirements of the Securities Act and other Securities Laws. Each Member
acknowledges that the Company will not and has no obligation to register any
Interest in the Company under the Securities Act or other Securities Laws.

 

(viii)        Each Member acknowledges that prior to its execution of this
Agreement, it received a copy of this Agreement and that it examined this
document or caused this document to be examined by its representative or
attorney. Each Member does hereby further acknowledge that it or its
representative or attorney is familiar with this Agreement, and with the
business and affairs of the Company, and that except as otherwise expressly
provided in this Agreement, it does not desire any further information or data
relating to the Company, any Subsidiary, the Properties or the other Member.
Each Member does hereby acknowledge that it understands that the acquisition of
its Interest in the Company is a speculative investment involving a high degree
of risk and does hereby represent that it has a net worth sufficient to bear the
economic risk of its investment in the Company and to justify its investing in a
highly speculative venture of this type.

 

(ix)           The Member is in compliance with Executive Order 13224 (September
23, 2001), the rules and regulations of the Office of Foreign Assets Control,
Department of Treasury, and any enabling legislation or other Executive Orders
in respect thereof.

 

(x)            At all times, including after giving effect to any Transfers
permitted pursuant to this Agreement, (a) none of the funds or other assets of
the Member constitutes property of, or are beneficially owned, directly or
indirectly, by any Person, entity or government subject to trade restrictions
under U.S. law (including, but not limited to, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder) (any such Person, entity or government, an “Embargoed Person”) with
the result that the investment in the Member (whether directly

 

85

--------------------------------------------------------------------------------


 

or indirectly), is prohibited by any applicable law, rule, regulation, order or
decree is in violation thereof; (b) no Embargoed Person has any interest of any
nature whatsoever in the Member with the result that the investment in the
Member (whether directly or indirectly), is prohibited by any applicable law,
rule, regulation, order or decree is in violation thereof; and (c) none of the
funds of the Member have been derived from any unlawful activity with the result
that the investment in the Member (whether directly or indirectly), is
prohibited by any applicable law, rule, regulation, order or decree is in
violation thereof.

 

(xi)           If applicable to such Member, the Member has implemented a
corporate anti-money laundering plan that is reasonably designed to ensure
compliance with applicable foreign and U.S. anti-money laundering law.

 

(xii)          The Member is familiar with the U.S. Government Blacklists
maintained by applicable U.S. Federal agencies and none of its investors,
officers or directors are on the U.S. Government Blacklists.

 

(b)           Each of the Members shall cause themselves or their Affiliates (as
necessary) to enter into such supporting agreements as may be required pursuant
to the Contribution and Sale Agreement including, without limitation, (i)
standard and customary non-recourse carve-out guarantees for the benefit of the
applicable first mortgage and mezzanine lenders of the Properties, and (ii) a
contribution and indemnity agreement.

 

(c)           Subject to the provisions of Section 3.02(b) hereof, each Member
agrees to indemnify and hold harmless the Company and the other Member and their
officers, directors, shareholders, partners, members, employees, successors and
assigns from and against any and all loss, damage, liability or expense
(including reasonable costs and reasonable attorneys fees) which they may incur
by reason of, or in connection with, any material breach of the foregoing
representations and warranties by such Member and all such representations and
warranties shall survive the execution and delivery of this Agreement and the
termination and dissolution of either of the Members and/or the Company.

 

14.02       Further Assurances.  Each Member agrees to execute, acknowledge,
deliver, file, record and publish such further instruments and documents, and do
all such other acts and things as may be required by law, or as may be required
to carry out the intent and purposes of this Agreement.

 

14.03       Notices.  All notices of default, demands, requests for or grants of
consents or approvals, which any of the parties to this Agreement may desire or
be required to give hereunder (collectively, “Material Notices”) shall be in
writing and shall be given by (a) personal delivery, (b) facsimile transmission
with proof of receipt and provided such notice is also delivered by method (a)
or (c) or (c) a nationally recognized overnight courier service, fees prepaid,
addressed as follows:

 

If to the CLI Member, to:

 

c/o Mack-Cali Realty Corporation
11 Commerce Drive
Cranford, New Jersey 07016

 

86

--------------------------------------------------------------------------------


 

 

 

with two (2)
separate copies
of the notice sent
to the attention of:

 

 

 

 

 

President and Chief Executive Officer
Telecopy: 908 272-0214
Telephone: 908 272-2009
Email: mhersh@mack-cali.com
Attention: Mitchell E. Hersh

 

 

 

 

 

And

 

 

 

 

 

Executive Vice President and General Counsel
Telecopy: 908 272-0485
Telephone: 908 272-2612
Email: rthomas@mack-cali.com
Attention: Roger W. Thomas

 

 

 

With a copy (which shall not constitute notice) to:

 

Seyfarth Shaw LLP
1270 Avenue of the Americas
25th Floor
New York, New York 10020
Telecopy: 212 218-5527
Telephone: 212 218-5620
Email: jnapoli@seyfarth.com
Attention: John P. Napoli

 

 

 

If to the Gale/SLG Member, to:

 

[                                 ]
[                                 ]
[                                 ]
[                                 ]
Attn:
Telephone:
Facsimile No.:

 

 

 

With a copy (which shall not constitute notice) to:

 

Greenberg Traurig, LLP
200 Park Avenue
New York, New York 10166
Attn: Robert J. Ivanhoe, Esq.
Telephone: 212-801-9200
Facsimile No.: 212-801-6400

 

Any Member may designate another addressee (and/or change its address) for
Material Notices hereunder by a notice given pursuant to this Section 14.03. A
Notice sent in compliance with the provisions of this Section 14.03 shall be
deemed given on the date of receipt if delivered by method (a) or (b) and on the
next Business Day after deposit with the courier if delivered by method (c).
Other than with regard to Material Notices, communications under this Agreement
shall be delivered and exchanged among the Members in such mutually acceptable
form as shall

 

87

--------------------------------------------------------------------------------


 

be conducive to the use and implementation of the materials in question (e.g.,
by electronic mail or telecopier with regard to the exchange of periodic
financial information). Any mutually acceptable method of communication must
provide for confirmation of delivery or refusal thereof.

 

14.04       Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to agreements made
and to be performed wholly within that state.

 

14.05       Captions.  All titles or captions contained in this Agreement are
inserted only as a matter of convenience and for reference and in no way define,
limit, extend, or describe the scope of this Agreement or the intent of any
provision in this Agreement.

 

14.06       Pronouns.  All pronouns and any variations thereof shall be deemed
to refer to the masculine, feminine, and neuter, singular and plural, as the
identity of the party or parties may require.

 

14.07       Successors and Assigns.  This Agreement shall be binding upon the
parties hereto and their respective executors, administrators, legal
representatives, heirs, successors and permitted assigns, and shall inure to the
benefit of the parties hereto and, except as otherwise expressly provided
herein, their respective executors, administrators, legal representatives,
heirs, successors and permitted assigns.

 

14.08       Extension Not a Waiver.  No delay or omission in the exercise of any
power, remedy or right herein provided or otherwise available to a Member or the
Company shall impair or affect the right of such Member or the Company
thereafter to exercise the same. Any extension of time or other indulgence
granted to a Member hereunder shall not otherwise alter or affect any power,
remedy or right of any other Member or of the Company, or the obligations of the
Member to whom such extension or indulgence is granted.

 

14.09       Creditors Not Benefited.  Nothing contained in this Agreement is
intended or shall be deemed to benefit any creditor of the Company, any
Subsidiary or any Member, and no creditor of the Company, any Subsidiary or any
Member shall be entitled to require the Company or any Subsidiary to solicit or
the Members to make any Capital Contribution to the Company or any Subsidiary or
to enforce any right which the Company, any Subsidiary or any Member may have
against any Member under this Agreement or otherwise.

 

14.10       Recalculation of Interest.  If any applicable law is ever judicially
interpreted so as to deem any distribution, contribution, payment or other
amount received by any Member or the Company under this Agreement as interest
and so as to render any such amount in excess of the maximum rate or amount of
interest permitted by applicable law, then it is the express intent of the
Members and the Company that all amounts in excess of the highest lawful rate or
amount theretofore collected be credited against any other distributions,
contributions, payments or other amounts to be paid by the recipient of the
excess amount or refunded to the appropriate Person, and the provisions of this
Agreement immediately be deemed reformed, without the necessity of the execution
of any new document, so as to comply with the applicable law, but so as to
permit the payment of the fullest amount otherwise required hereunder. All sums
paid or agreed to be

 

88

--------------------------------------------------------------------------------


 

paid that are judicially determined to be interest shall, to the extent
permitted by applicable law, be amortized, prorated, allocated and spread
throughout the term of such obligation so that the rate or amount of interest on
account of such obligation does not exceed the maximum rate or amount of
interest permitted under applicable law.

 

14.11       Severability.  In case any one or more of the provisions contained
in this Agreement or any application thereof shall be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and other application thereof shall not in
any way be affected or impaired thereby.

 

14.12       Entire Agreement.  This Agreement contains the entire agreement
between the parties relating to the subject matter hereof and all prior
agreements relative hereto which are not contained herein are terminated.
Amendments, variations, modifications or changes herein may be made effective
and binding upon the Members only by the setting forth of same in a document
duly executed by each Member, and any alleged amendment, variation, modification
or change herein which is not so documented shall not be effective as to any
Member.

 

14.13       Publicity.  The parties agree that no Member or any of its advisors
shall issue any press release or otherwise publicize or disclose the terms of
this Agreement or the terms of the acquisition of the Property, without the
consent of the Executive Committee, except as such disclosure may be made in the
course of normal reporting practices by any Member or Related Persons to its
Members, shareholders or partners or as otherwise required by law or rule of any
stock exchange (and prior to any such disclosure the disclosing Member will
notify the other Member and provide it with a copy of the proposed disclosure
and an opportunity to comment thereon before the disclosure is made).

 

14.14       Counterparts.  This Agreement may be executed in multiple
counterparts (and by facsimile or portable document format (PDF) transmission),
each of which shall be an original but all of which together shall constitute
but one and the same agreement.

 

14.15       Confidentiality.

 

(a)           Subject to Section 14.14, the terms of this Agreement and all
other business, financial or other information relating directly to the conduct
of the business and affairs of the Company or the relative or absolute rights or
interests of any of the Members that has not been publicly disclosed pursuant to
authorization by the Executive Committee (collectively, the “Confidential
Information”) is confidential and proprietary information of the Company, the
disclosure of which would cause irreparable harm to the Company and the Members.
Accordingly, each Member represents that it has not and agrees that it will not
and will direct its members, shareholders, partners, directors, officers,
agents, advisors and Related Persons not to, disclose to any Person other than
its attorneys, accountants, consultants, advisors and other agents who have a
need to know such information any Confidential Information or confirm any
statement made by third Persons regarding Confidential Information until the
Company has publicly disclosed the Confidential Information pursuant to
authorization by the Executive Committee and has notified each Member that it
has done so; provided, however, that any Member (or its Related Persons) may
disclose such Confidential Information (i) if required by law or rule of any
stock exchange (it being specifically understood and agreed that anything set

 

89

--------------------------------------------------------------------------------


 

forth in a registration statement or any other document filed pursuant to law
will be deemed required by law, and provided that before making any disclosure
of Confidential Information required by law or rule of any stock exchange, the
disclosing Member will notify the other Member and provide it with a copy of the
proposed disclosure and an opportunity to comment thereon before the disclosure
is made), (ii) in connection with an actual or proposed Transfer of Interests or
sale of the Properties permitted hereunder, (iii) reasonably necessary in
connection with any transaction authorized pursuant to the terms of this
Agreement, or (iv) if necessary for it to perform any of its duties or
obligations hereunder or in any property management, leasing, development or
construction management agreement to which it is a party covering the
Properties.

 

(b)           Subject to the provisions of Section 14.16(a), each Member agrees
not to disclose any Confidential Information to any Person (other than a Person
agreeing in writing to maintain all Confidential Information in strict
confidence or a judge, magistrate or referee in any action, suit or proceeding
relating to or arising out of this Agreement or otherwise), and to keep
confidential all documents (including, without limitation, responses to
discovery requests) containing any Confidential Information. Each Member hereby
consents in advance to any motion for any protective order brought by any other
Member represented as being intended by the movant to implement the purposes of
this Section 14.16 provided that, if a Member receives a request to disclose any
Confidential Information under the terms of a valid and effective order issued
by a court or governmental agency and the order was not sought by or on behalf
of or consented to by such Member, then such Member may disclose the
Confidential Information to the extent required if the Member as promptly as
practicable notifies the other Member of the existence, terms and circumstances
of the order, consults in good faith with the other Member on the advisability
of taking legally available steps to resist or to narrow the order, and if
disclosure of the Confidential Information is required, exercises its best
efforts to obtain a protective order or other reliable assurance that
confidential treatment will be accorded to the portion of the disclosed
Confidential Information that the other Member may designate. The cost
(including, without limitation, reasonable attorneys’ fees and expenses) of
obtaining a protective order covering Confidential Information designated by
such other Member will be borne by the Company.

 

(c)           The covenants contained in this Section 14.16 will survive the
Transfer of the Interest of any Member and the dissolution of the Company.

 

(d)           Notwithstanding anything contained in this Section 14.16 to the
contrary, nothing contained in this Agreement shall be deemed to prevent any
Member from making such disclosures as are required by applicable law,
including, without limitation, federal or state securities laws.

 

14.16       Venue.  Any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with this
Agreement or the transactions contemplated hereby or thereby may be brought in
any state or federal court in The City of New York, Borough of Manhattan, and
each Member hereby consents to the exclusive jurisdiction of any court in the
State of New York (and of the appropriate appellate courts therefrom) in any
suit, action or proceeding and irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such suit, action

 

90

--------------------------------------------------------------------------------


 

or proceeding in any such court or that any such suit, action or proceeding
which is brought in any such court has been brought in an inconvenient forum.
Each Member hereby waives the right to commence an action, suit or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with this Agreement or the transactions contemplated hereby or
thereby in any court outside of The City of New York, Borough of Manhattan.
Process in any suit, action or proceeding may be served on any party anywhere in
the world, whether within or without the jurisdiction of any such court. Without
limiting the foregoing, each party agrees that service of process on such party
as provided in Section 14.03 shall be deemed effective service of process on
such party.

 

14.17       Waiver of Jury Trial.  EACH OF THE MEMBERS HEREBY WAIVES TRIAL BY
JURY IN ANY ACTION ARISING OUT OF MATTERS RELATED TO THIS AGREEMENT, WHICH
WAIVER IS INFORMED AND VOLUNTARY.

 

14.18       Transition Services.  If the Gale/SLG Member purchases, directly or
indirectly, all of the interests of the CLI Member in the Company (whether
pursuant to the buy-sell provisions of Section 8.01 hereof or otherwise), in
connection with the closing of any such purchase, at the request of the Gale/SLG
Member, the CLI Member shall agree to provide or cause to be provided to the
Gale/SLG Member for a period of ninety (90) days after the closing, accounting,
electronic data processing and other transitional services reasonably requested
by the Gale/SLG Member and the Gale/SLG Member agrees to reimburse or cause to
be reimbursed to the CLI Member the out-of-pocket third party costs and expenses
attributable to such services.

 

[THE REST OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

91

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the introductory paragraph hereof.

 

 

MACK-CALI VENTURES L.L.C.:

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

GALE SLG NJ LLC:

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------